Exhibit 10.1
EXECUTION COPY
J. P. Morgan
CREDIT AGREEMENT
Dated as of September 19, 2008
among
GARDNER DENVER, INC.,
GARDNER DENVER HOLDINGS GMBH & CO KG,
GD FIRST (UK) LIMITED,
THE OTHER NON-U.S. SUBSIDIARY BORROWERS THAT ARE OR MAY HEREAFTER BECOME PARTIES
HERETO,
THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LENDERS,
JPMORGAN CHASE BANK, N.A.
individually, as LC Issuer, the Swing Line Lender and as Agent for the Lenders,
BANK OF AMERICA, N.A.
individually and as the Syndication Agent, and
MIZUHO CORPORATE BANK, LTD. and U.S. BANK, NATIONAL ASSOCIATION
individually and as Documentation Agents
J.P. MORGAN SECURITIES INC.
individually and as sole Lead Arranger and sole Book Runner

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I: DEFINITIONS
    1  
 
       
ARTICLE II: THE CREDITS
    25  
2.1. Revolving Loans
    25  
2.2. Swing Line Loans
    26  
2.3. Term Loans
    28  
2.4. Repayments and Prepayments of Advances
    30  
2.5. Ratable Loans
    32  
2.6. Types of Advances
    32  
2.7. Facility Fee; Ticking Fee; Reductions in Aggregate Revolving Loan
Commitment
    32  
2.8. Minimum Amount of Each Advance; Maximum Interest Periods
    32  
2.9. Method of Selecting New Advances
    33  
2.10. Conversion and Continuation of Outstanding Advances
    33  
2.11. Changes in Interest Rate, etc
    34  
2.12. Rates Applicable After Default
    34  
2.13. Method of Payment
    35  
2.14. Noteless Agreement; Evidence of Indebtedness
    35  
2.15. Telephonic Notices
    36  
2.16. Interest Payment Dates; Interest and Fee Basis
    36  
2.17. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions
    37  
2.18. Lending Installations
    37  
2.19. Non-U.S. Subsidiary Borrowers
    37  
2.20. Non-Receipt of Funds by the Agent
    37  
2.21. [Reserved]
    38  
2.22. Withholding Tax Exemption
    38  
2.23. Facility LCs
    38  
2.24. Transitional Letter of Credit Provisions
    43  
2.25. Judgment Currency
    43  
2.26. Market Disruption
    44  
2.27. Increase of Commitments
    44  
 
       
ARTICLE III: CHANGE IN CIRCUMSTANCES
    46  
3.1. Yield Protection
    46  
3.2. Changes in Capital Adequacy Regulations
    47  
3.3. Availability of Types of Advances
    47  
3.4. Funding Indemnification
    48  
3.5. Lender Statements; Survival of Indemnity
    48  
3.6. Replacement Lenders
    48  
3.7. Payments by Non-U.S. Subsidiary Borrowers
    48  
3.8. Tax Gross-Up re . Non-U.S. Subsidiary Borrower
    49  

i



--------------------------------------------------------------------------------



 



         
3.9. UK Taxes
    49  
 
       
ARTICLE IV: CONDITIONS PRECEDENT
    50  
4.1. Closing Date
    50  
4.2. Initial Advance to each Additional Non-U.S. Subsidiary Borrower
    53  
4.3. Each Credit Extension
    54  
 
       
ARTICLE V: REPRESENTATIONS AND WARRANTIES
    55  
5.1. Existence and Standing
    55  
5.2. Authorization and Validity
    55  
5.3. No Conflict; Government Consent
    55  
5.4. Financial Statements
    56  
5.5. Material Adverse Change
    56  
5.6. Taxes
    56  
5.7. Litigation and Contingent Obligations
    56  
5.8. Subsidiaries
    56  
5.9. ERISA
    57  
5.10. Accuracy of Information
    57  
5.11. Regulation U
    57  
5.12. Material Agreements
    57  
5.13. Compliance With Laws
    57  
5.14. Ownership of Property
    57  
5.15. Labor Matters
    58  
5.16. Investment Company Act
    58  
5.17. [Reserved]
    58  
5.18. Insurance
    58  
5.19. Special Representations and Warranties of each Non-U.S. Subsidiary
Borrower
    58  
 
       
ARTICLE VI: COVENANTS
    59  
6.1. Financial Reporting
    60  
6.2. Use of Proceeds
    61  
6.3. Notice of Default
    61  
6.4. Conduct of Business
    62  
6.5. Taxes
    62  
6.6. Insurance
    62  
6.7. Compliance with Laws
    62  
6.8. Maintenance of Property and Books and Records
    62  
6.9. Inspection
    63  
6.10. Subsidiaries
    63  
6.11. Dividends
    63  
6.12. Indebtedness
    64  
6.13. Merger
    65  
6.14. Sale of Assets
    65  
6.15. Investments and Acquisitions
    66  
6.16. Guaranty or Pledge Documentation for New Subsidiaries
    68  

ii



--------------------------------------------------------------------------------



 



         
6.17. Contingent Obligations and Off Balance Sheet Liabilities
    69  
6.18. Liens
    70  
6.19. Rentals
    71  
6.20. Affiliates
    71  
6.21. Minimum Consolidated Interest Coverage Ratio
    72  
6.22. Maximum Leverage Ratio
    72  
6.23. Capital Expenditures
    72  
6.24. Pledge Agreements
    72  
 
       
ARTICLE VII: DEFAULTS
    72  
 
       
ARTICLE VIII: ACCELERATION, DEFAULTING LENDERS, WAIVERS, AMENDMENTS AND REMEDIES
    74  
8.1. Remedies
    74  
8.2. Defaulting Lender
    75  
8.3. Amendments
    76  
8.4. Preservation of Rights
    78  
 
       
ARTICLE IX: GENERAL PROVISIONS
    78  
9.1. Survival of Representations
    78  
9.2. Governmental Regulation
    78  
9.3. Taxes
    78  
9.4. Headings
    78  
9.5. Entire Agreement
    78  
9.6. Several Obligations; Benefits of this Agreement
    78  
9.7. Expenses; Indemnification
    79  
9.8. Numbers of Documents
    79  
9.9. Accounting
    79  
9.10. [Reserved]
    79  
9.11. Severability of Provisions
    80  
9.12. Nonliability of Lenders
    80  
9.13. CHOICE OF LAW
    80  
9.14. CONSENT TO JURISDICTION
    80  
9.15. WAIVER OF JURY TRIAL
    80  
9.16. Agent for Service of Process
    80  
9.17. Confidentiality
    81  
9.18. USA Patriot Act Notification
    81  
 
       
ARTICLE X: THE AGENT
    81  
10.1. Appointment
    81  
10.2. Powers
    81  
10.3. General Immunity
    81  
10.4. No Responsibility for Loans, Recitals, etc
    81  
10.5. Action on Instructions of Lenders
    82  
10.6. Employment of Agents and Counsel
    82  

iii



--------------------------------------------------------------------------------



 



         
10.7. Reliance on Documents; Counsel
    82  
10.8. Agent’s Reimbursement and Indemnification
    82  
10.9. Rights as a Lender
    82  
10.10. Lender Credit Decision
    83  
10.11. Successor Agent
    83  
10.12. Agent’s Fees
    83  
10.13. Execution of Guarantees and Collateral Documents
    83  
10.14. Collateral and Guaranty Releases
    83  
10.15. No Duties Imposed on the Syndication Agent, Documentation Agents or the
Arranger
    84  
10.16. Foreign Pledge Provisions
    84  
 
       
ARTICLE XI: SETOFF; RATABLE PAYMENTS
    85  
11.1. Setoff
    85  
11.2. Ratable Payments
    85  
11.3. Relations Among Lenders
    86  
11.4. Application of Payments
    86  
 
       
ARTICLE XII: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATION
    86  
12.1. Successors and Assigns
    86  
12.2. Participation
    87  
12.2.1. Permitted Participants; Effect
    87  
12.2.2. Voting Rights
    87  
12.2.3. Benefit of Setoff
    87  
12.3. Assignments
    87  
12.3.1. Permitted Assignments
    87  
12.3.2. Effect; Effective Date
    88  
12.3.3. Register
    88  
12.4. Dissemination of Information
    89  
12.5. Tax Treatment
    89  
 
       
ARTICLE XIII: NOTICES
    89  
13.1. Giving Notice
    89  
13.2. Change of Address
    89  
 
       
ARTICLE XIV: COUNTERPARTS
    89  

iv



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

         
Exhibit A
  —   Form of Assumption Letter
Exhibit B
  —   Form of Parent Guaranty
Exhibit C
  —   Form of Subsidiary Guaranty
Exhibit D
  —   Forms of Notes (if requested)
Exhibit E
  —   Forms of Legal Opinion
Exhibit F
  —   Form of Compliance Certificate
Exhibit G
  —   Loan/Credit Related Money Transfer Instructions
Exhibit H
  —   List of Closing Documents
Exhibit I
  —   Form of Assignment Agreement
Exhibit J
  —   Form of Commitment and Acceptance
 
       
Schedule 1(a)
  —   Commitments
Schedule 1(b)
  —   Mandatory Cost
Schedule 1(c)
  —   Tax Restructuring
Schedule 2
  —   Intentionally Omitted
Schedule 3
  —   Existing LCs
Schedule 4
  —   Litigation
Schedule 5
  —   Subsidiaries
Schedule 6
  —   Environmental Matters
Schedule 7
  —   Existing Indebtedness
Schedule 8
  —   Existing Investments
Schedule 9
  —   Existing Liens

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This Credit Agreement (this “Agreement”), dated as of September 19, 2008,
is among Gardner Denver, Inc., a Delaware corporation (the “Parent Borrower”),
Gardner Denver Holdings GmbH & Co KG, a company organized under the laws of
Germany (the “German Borrower”), GD First (UK) Limited, a company organized
under the laws of England and Wales (the “UK Borrower”), each Foreign Subsidiary
of the Parent Borrower that is, or may hereafter become, a party hereto in
accordance with Section 2.19 (whether now existing or hereafter formed, each a
“Non-U.S. Subsidiary Borrower” and, together with the Parent Borrower, the
German Borrower and the UK Borrower, collectively referred to as the
“Borrowers”), the institutions from time to time parties hereto as Lenders,
JPMorgan Chase Bank, N.A., as an LC Issuer, the Swing Line Lender and as Agent
for the Lenders, Bank of America, N.A., as the Syndication Agent, Mizuho
Corporate Bank, Ltd. and U.S. Bank, National Association as Documentation
Agents. The parties hereto agree as follows:
ARTICLE I: DEFINITIONS
     As used in this Agreement:
     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Parent Borrower or any of
its Subsidiaries (i) acquires any going business concern or all or substantially
all of the assets of any firm, corporation or other business entity, or division
thereof (other than the Parent Borrower or any of its Subsidiaries), whether
through purchase of assets, a reorganization, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company (other than a Subsidiary formed for the purpose of carrying
forward a business theretofore operated by the Parent Borrower or any of its
Subsidiaries).
     “Advance” means a borrowing hereunder consisting of the aggregate amount of
the several Loans made by the Lenders on the same Borrowing Date to any Borrower
of the same Type and, in the case of Eurocurrency Advances, in the same currency
and for the same Eurocurrency Interest Period.
     “Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent
such Foreign Subsidiary acting as a Subsidiary Guarantor would cause a Deemed
Dividend Problem.
     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 



--------------------------------------------------------------------------------



 



     “Agent” means JPMorgan in its capacity as contractual representative for
the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Agent appointed pursuant to Article X.
     “Aggregate Outstanding Credit Exposure” means, as of any day, the aggregate
of the Outstanding Credit Exposure of all the Lenders.
     “Aggregate Outstanding LC Exposure” means, as of any day, the aggregate of
the Outstanding LC Exposure of all the Lenders.
     “Aggregate Revolving Loan Commitment” means the aggregate of the Revolving
Loan Commitments of all the Revolving Loan Lenders, as may be adjusted from time
to time pursuant to the terms hereof. The initial Aggregate Revolving Loan
Commitment is Three Hundred Ten Million and 00/100 Dollars ($310,000,000).
     “Aggregate Revolving Loan Commitment Reduction Notice” is defined in
Section 2.7 hereof.
     “Aggregate Term Loan Commitment” means the aggregate of the Term Loan
Dollar Tranche Commitments and the Term Loan Euro Tranche Commitments of all of
the Term Loan Lenders.
     “Agreed Currencies” means (i) Dollars, (ii) so long as such currencies
remain Eligible Currencies, Pounds Sterling, Canadian Dollars and euro; and
(iii) with respect to Facility LCs, any other Eligible Currency which the Parent
Borrower requests the Agent to include as an Agreed Currency hereunder and which
is acceptable to the Agent and one-hundred percent (100%) of the Lenders;
provided, that the Agent shall promptly notify each Lender of each such request
and each Lender shall be deemed not to have agreed to each such request unless
its written consent thereto has been received by the Agent within five
(5) Business Days from the date of such notification by the Agent to such
Lender.
     “Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and in effect from time to time.
     “Agreement Accounting Principles” means generally accepted accounting
principles as in effect in the United States from time to time; provided,
however, that if the Parent Borrower notifies the Agent that the Parent Borrower
wishes to amend any covenant in Article VI to eliminate the effect of any change
in generally accepted accounting principles on the operation of such covenant
(or if the Agent notifies the Parent Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrowers’ compliance with such
covenant shall be determined on the basis of generally accepted accounting
principles in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrowers
and the Required Lenders.
     “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the higher of (i) the Prime Rate for such day and (ii) the sum of
Federal Funds Effective Rate for such day plus 1/2% per annum.
     “Applicable Commercial Facility LC Fee” means, with respect to any
commercial Facility LC, for any day, the percentage rate per annum set forth
below opposite the Leverage Ratio in effect on such day:

2



--------------------------------------------------------------------------------



 



                  Leverage   Applicable Ratio:   Commercial Facility LC Fee:    
But Less than         Greater than   or Equal to        
—
    0.75       0.45 %
0.75
    1.50       0.65 %
1.50
    2.25       0.85 %
2.25
    3.00       0.925 %
3.00
    —       1.00 %

The Applicable Commercial Facility LC Fee shall be adjusted (upward or downward)
effective five Business Days after the Agent has received (and such adjustment,
if any, shall be based upon) the Parent Borrower’s compliance certificate
delivered with the Parent Borrower’s financial statements pursuant to clauses
(i) and (ii) of Section 6.1; provided, however, that before receipt by the Agent
of the Parent Borrower’s compliance certificate delivered with the Parent
Borrower’s financial statements pursuant to clauses (i) and (ii) of Section 6.1
for the fiscal quarter ending December 31, 2008, the Applicable Commercial
Facility LC Fee shall be 0.85% per annum (unless such financial statements for
the fiscal quarter ending on or about September 30, 2008 demonstrate that a
higher rate per annum in accordance with the preceding pricing grid should have
been applicable during such period, in which case such higher rate per annum
shall be effective five Business Days after the Agent has received such
September 30, 2008 financial statements); and provided, further, that if the
Parent Borrower fails to deliver to the Agent a compliance certificate and
financial statements pursuant to clauses (i) and (ii) of Section 6.1 for any
reason, then the Applicable Commercial Facility LC Fee shall be 1.00%, effective
until five Business Days after such compliance certificate and financial
statements are received by the Agent.
     “Applicable Facility Fee” means for any day, the percentage rate per annum
set forth below opposite the Leverage Ratio in effect on such day:

                  Leverage   Applicable Ratio:   Facility Fee:     But Less than
        Greater than   or Equal to        
—
    0.75       0.30 %
0.75
    1.50       0.35 %
1.50
    2.25       0.40 %
2.25
    3.00       0.45 %
3.00
    —       0.50 %

The Applicable Facility Fee shall be adjusted (upward or downward) effective
five Business Days after the Agent has received (and such adjustment, if any,
shall be based upon) the Parent Borrower’s compliance certificate delivered with
the Parent Borrower’s financial statements pursuant to clauses (i) and (ii) of
Section 6.1; provided, however, that before receipt by the Agent of the Parent
Borrower’s compliance certificate delivered with the Parent Borrower’s financial
statements pursuant to clauses (i) and (ii) of Section 6.1 for the fiscal
quarter ending December 31, 2008, the Applicable Facility Fee shall be 0.40% per
annum (unless such financial statements for the fiscal quarter ending on or
about September 30, 2008 demonstrate that a higher rate per annum in accordance
with the preceding pricing grid should

3



--------------------------------------------------------------------------------



 



     have been applicable during such period, in which case such higher rate per
annum shall be effective five Business Days after the Agent has received such
September 30, 2008 financial statements); and provided, further, that if the
Parent Borrower fails to deliver to the Agent a compliance certificate and
financial statements pursuant to clauses (i) and (ii) of Section 6.1 for any
reason, then the Applicable Facility Fee shall be 0.50%, effective until five
Business Days after such compliance certificate and financial statements are
received by the Agent.
     “Applicable Facility LC Fronting Fee” means, with respect to any Facility
LC, for any day, the percentage rate per annum set forth below opposite the
Leverage Ratio in effect on such day:

                  Leverage   Applicable Ratio:   Facility LC Fronting Fee:    
But Less than         Greater than   or Equal to        
—
    0.75       0.125 %
0.75
    1.50       0.125 %
1.50
    2.25       0.125 %
2.25
    3.00       0.125 %
3.00
    —       0.20 %

     The Applicable Facility LC Fronting Fee shall be adjusted (upward or
downward) effective five Business Days after the Agent has received (and such
adjustment, if any, shall be based upon) the Parent Borrower’s compliance
certificate delivered with the Parent Borrower’s financial statements pursuant
to clauses (i) and (ii) of Section 6.1; provided, however, that before receipt
by the Agent of the Parent Borrower’s compliance certificate delivered with the
Parent Borrower’s financial statements pursuant to clauses (i) and (ii) of
Section 6.1 for the fiscal quarter ending December 31, 2008, the Applicable
Facility LC Fronting Fee shall be 0.125% per annum (unless such financial
statements for the fiscal quarter ending on or about September 30, 2008
demonstrate that a higher rate per annum in accordance with the preceding
pricing grid should have been applicable during such period, in which case such
higher rate per annum shall be effective five Business Days after the Agent has
received such September 30, 2008 financial statements); and provided, further,
that if the Parent Borrower fails to deliver to the Agent a compliance
certificate and financial statements pursuant to clauses (i) and (ii) of
Section 6.1 for any reason, then the Applicable Facility LC Fronting Fee shall
be 0.20%, effective until five Business Days after such compliance certificate
and financial statements are received by the Agent.
     “Applicable Margin” means, with respect to a Loan for any day, the
applicable percentage rate per annum set forth below opposite the Leverage Ratio
in effect on such day:

                                  Leverage Ratio:   Applicable Margin:        
Eurocurrency   Eurocurrency   Floating Rate     But Less than   Loans which are
  Loans which are   Loans Greater than   or Equal to   Revolving Loans   Term
Loans        
—
    0.75       1.20 %     1.50 %     0.25 %
0.75
    1.50       1.65 %     2.00 %     0.75 %
1.50
    2.25       2.10 %     2.50 %     1.25 %
2.25
    3.00       2.30 %     2.75 %     1.50 %

4



--------------------------------------------------------------------------------



 



                                  Leverage Ratio:   Applicable Margin:        
Eurocurrency   Eurocurrency         But Less than   Loans which are   Loans
which are   Floating Rate Greater than   or Equal to   Revolving Loans   Term
Loans   Loans
3.00
    —       2.50 %     3.00 %     1.75 %

The Applicable Margin for new as well as outstanding Loans shall be adjusted
(upward or downward) effective five Business Days after the Agent has received
(and such adjustment, if any, shall be based upon) the Parent Borrower’s
compliance certificate delivered with the Parent Borrower’s financial statements
pursuant to clauses (i) and (ii) of Section 6.1; provided, however, that before
receipt by the Agent of the Parent Borrower’s compliance certificate delivered
with the Parent Borrower’s financial statements pursuant to clauses (i) and (ii)
of Section 6.1 for the fiscal quarter ending December 31, 2008, the Applicable
Margin for (a) Eurocurrency Loans which are Revolving Loans shall be 2.10%,
(b) Eurocurrency Loans which are Term Loans shall be 2.50% and (c) Floating Rate
Loans shall be 1.25% (unless, in each case, such financial statements for the
fiscal quarter ending on or about September 30, 2008 demonstrate that a higher
rate per annum in accordance with the preceding pricing grid should have been
applicable during such period, in which case such higher rate per annum shall be
effective five Business Days after the Agent has received such September 30,
2008 financial statements); and provided, further, that if the Parent Borrower
fails to deliver to the Agent a compliance certificate and financial statements
pursuant to clauses (i) and (ii) of Section 6.1 for any reason, then the
Applicable Margin for (a) Eurocurrency Loans which are Revolving Loans shall be
2.50%, (b) Eurocurrency Loans which are Term Loans shall be 3.00% and
(c) Floating Rate Loans shall be 1.75%, in each case effective until five
Business Days after such compliance certificate and financial statements are
received by the Agent.
     “Applicable Pledge Percentage” means 100% but 65% in the case of a pledge
by the Parent Borrower or any Domestic Subsidiary of its Equity Interests in an
Affected Foreign Subsidiary.
     “Applicable Stand-by Facility LC Fee” means, with respect to any stand-by
Facility LC, for any day, the percentage rate per annum set forth below opposite
the Leverage Ratio in effect on such day:

                  Leverage   Applicable Ratio:   Stand-by Facility LC Fee:    
But Less than         Greater than   or Equal to        
—
    0.75       1.20 %
0.75
    1.50       1.65 %
1.50
    2.25       2.10 %
2.25
    3.00       2.30 %
3.00
    —       2.50 %

The Applicable Stand-by Facility LC Fee shall be adjusted (upward or downward)
effective five Business Days after the Agent has received (and such adjustment,
if any, shall be based upon) the Parent Borrower’s compliance certificate
delivered with the Parent Borrower’s financial statements pursuant to clauses
(i) and (ii) of Section 6.1; provided, however, that before receipt by the Agent
of the Parent Borrower’s compliance certificate delivered with the Parent
Borrower’s financial statements pursuant to clauses (i) and (ii) of Section 6.1
for the fiscal quarter ending December 31, 2008, the Applicable Stand-by
Facility LC Fee shall be 2.10% per annum (unless such financial statements for
the fiscal quarter ending on or about September 30, 2008 demonstrate that a
higher rate per annum in accordance with the

5



--------------------------------------------------------------------------------



 



preceding pricing grid should have been applicable during such period, in which
case such higher rate per annum shall be effective five Business Days after the
Agent has received such September 30, 2008 financial statements); and provided,
further, that if the Parent Borrower fails to deliver to the Agent a compliance
certificate and financial statements pursuant to clauses (i) and (ii) of
Section 6.1 for any reason, then the Applicable Stand-by Facility LC Fee shall
be 2.50%, effective until five Business Days after such compliance certificate
and financial statements are received by the Agent.
     “Approximate Equivalent Amount” of any currency with respect to any amount
of Dollars shall mean the Equivalent Amount of such currency with respect to
such amount of Dollars at such date, rounded up to the nearest amount of such
currency as determined by the Agent from time to time.
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     “Arranger” means J.P. Morgan Securities Inc.
     “Article” means an article of this Agreement unless another document is
specifically referenced.
     “Asset Sale” means, with respect to the Parent Borrower or any Subsidiary,
the sale, lease, conveyance, disposition or other transfer by such Person of any
of its assets (including by way of a sale-leaseback transaction, and including
the sale or other transfer of any of the capital stock or other equity interests
of any Subsidiary of such Person, but excluding the disposition or other
transfer of Receivables and Related Security pursuant to a Permitted Receivables
Transfer) to any Person other than the Parent Borrower or any of its
Subsidiaries, other than (i) the sale of inventory in the ordinary course of
business, (ii) the sale or other disposition of any obsolete, excess, damaged or
worn-out Equipment disposed of in the ordinary course of business, (iii) leases
of assets in the ordinary course of business consistent with past practice and
(iv) exclusive of sales or dispositions listed in items (i) through (iii) above,
other sales or dispositions of assets with an aggregate fair market value not to
exceed, during any fiscal year of the Parent Borrower, $25,000,000 (it being
understood and agreed that only proceeds in excess of $25,000,000 during any
fiscal year of the Parent Borrower shall be included in any calculation of Net
Cash Proceeds under Section 2.4(c)(ii)).
     “Assumption Letter” means a letter of a Foreign Subsidiary of the Parent
Borrower, addressed to the Lenders in substantially the form of Exhibit A hereto
pursuant to which such Subsidiary agrees to become a “Non-U.S. Subsidiary
Borrower” and agrees to be bound by the terms and conditions hereof.
     “Authorized Officer” means (i) with respect to the Parent Borrower, any of
the President, the Chief Executive Officer or the Chief Financial Officer of the
applicable Borrower, acting singly; provided, that with respect to Borrowing
Notices, Conversion/Continuation Notices, requests for the issuance or
modifications of Facility LCs, commitment reduction notices and prepayment
notices, the Treasurer, Assistant Treasurer or Corporate Controller of the
Parent Borrower, acting singly, shall also be deemed an Authorized Officer and
(ii) with respect to any Non-U.S. Subsidiary Borrower, such officers of such
Non-U.S. Subsidiary Borrower as the President, the Chief Executive Officer or
the Chief Financial Officer of the Parent Borrower may designate in the
Assumption Letter to which such Non-U.S. Subsidiary Borrower is a party.

6



--------------------------------------------------------------------------------



 



     “Borrowers” means, collectively, the Parent Borrower, the German Borrower,
the UK Borrower and, after it has become a party hereto, each other Non-U.S.
Subsidiary Borrower.
     “Borrowing Date” means a date on which an Advance or a Swing Line Loan is
made hereunder.
     “Borrowing Notice” is defined in Section 2.9 hereof.
     “Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York for the conduct of
substantially all of their commercial lending activities, and on which dealings
in United States Dollars and the other Agreed Currencies are carried on in the
London interbank market and (ii) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in Chicago and New York
for the conduct of substantially all of their commercial lending activities.
     “Buying Lender” is defined in Section 2.27(b) hereof.
     “Capitalized Lease” of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with Agreement Accounting Principles.
     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.
     “Change” is defined in Section 3.2 hereof.
     “Change in Control” means, with respect to the Parent Borrower, the
acquisition by any Person or two or more Persons acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 30% or more of
the outstanding shares of voting stock of the Parent Borrower, and, with respect
to any Non-U.S. Subsidiary Borrower, the acquisition by any Person (other than
the Parent Borrower or any of its Wholly-Owned Subsidiaries), or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 30% or more of the outstanding shares of voting stock
of any such Borrower.
     “Closing Date” means September 19, 2008.
     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
     “Collateral Documents” means, collectively, the Pledge Agreements, together
with the documents, instruments and agreements executed in connection therewith.
     “Commission” means the Securities and Exchange Commission, an agency of the
United States government, or its successor.
     “Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans and Term Loans and participate in Facility LCs and Swing Line
Loans in the aggregate not exceeding the

7



--------------------------------------------------------------------------------



 



amount set forth opposite its name on Schedule 1(a) hereto or as set forth in
any Notice of Assignment relating to any assignment that has become effective
pursuant to Section 12.3.2, as such amount may be modified from time to time
pursuant to the terms hereof.
     “Commitment Increase Notice” is defined in Section 2.27(a) hereof.
     “CompAir Acquisition” means the Acquisition by the Parent Borrower or its
nominee Subsidiary of all of the issued and outstanding equity interests in the
Target pursuant to the CompAir Acquisition Agreement.
     “CompAir Acquisition Agreement” means the Share Purchase Agreement dated as
of July 20, 2008 among the Parent Borrower, Alchemy Partners (Guernsey) Limited
and the other vendors identified therein, pursuant to which the Parent Borrower
or its nominee Subsidiary shall purchase all issued and outstanding shares of
the Target and consummate the CompAir Acquisition.
     “Condemnation” is defined in Section 7.8 hereof.
     “Consolidated Adjusted EBIT” means, for any period of four consecutive
fiscal quarters of the Parent Borrower, on a consolidated basis for the Parent
Borrower and its Subsidiaries in accordance with Agreement Accounting
Principles, the sum of the amounts for such period, without duplication, of
(i) Consolidated EBIT, plus (ii) non-cash charges (other than depreciation and
amortization expense) to the extent deducted in computing Consolidated Net
Income, plus (ii) extraordinary losses incurred other than in the ordinary
course of business to the extent deducted in computing Net Income, minus
(iii) extraordinary gains realized other than in the ordinary course of business
to the extent added in computing Net Income (iv) plus (minus) any increases
(decreases) in the LIFO reserve to the extent deducted (added) in computing Net
Income. “Consolidated Adjusted EBIT” for any period shall be calculated to be
the actual amount for such period for the Parent Borrower and its Subsidiaries;
provided, upon the consummation of any Acquisition, for calculations made from
and after such Acquisition, Consolidated Adjusted EBIT shall be calculated on a
pro forma basis including the target’s Consolidated Adjusted EBIT for the
applicable period derived from the target’s historical financial statements,
broken down by fiscal quarter in the Parent Borrower’s reasonable judgment (the
amounts from which may be adjusted solely as may be necessary to comply with
Agreement Accounting Principles).
     “Consolidated Adjusted EBITDA” means, for any period of four consecutive
fiscal quarters of the Parent Borrower, on a consolidated basis for the Parent
Borrower and its Subsidiaries in accordance with Agreement Accounting
Principles, the sum of the amounts for such period, without duplication, of
(i) Consolidated EBIT, plus (ii) depreciation expense to the extent deducted in
computing Consolidated Net Income, plus (iii) amortization expense, including,
without limitation, amortization of intangible assets, to the extent deducted in
computing Net Income, plus (iv) other non-cash charges to the extent deducted in
computing Net Income, plus (v) extraordinary losses incurred other than in the
ordinary course of business to the extent deducted in computing Net Income,
minus (vi) extraordinary gains realized other than in the ordinary course of
business to the extent added in computing Net Income (vii) plus (minus) any
increases (decreases) in the LIFO reserve to the extent deducted (added) in
computing Net Income. “Consolidated Adjusted EBITDA” for any period shall be
calculated to be the actual amount for such period for the Parent Borrower and
its Subsidiaries; provided, upon the consummation of any Acquisition, for
calculations made from and after such Acquisition, Consolidated Adjusted EBITDA
shall be calculated on a pro forma basis including the target’s Consolidated
Adjusted EBITDA for the applicable period derived from the target’s historical
financial statements, broken down

8



--------------------------------------------------------------------------------



 



by fiscal quarter in the Parent Borrower’s reasonable judgment (the amounts from
which may be adjusted solely as may be necessary to comply with Agreement
Accounting Principles).
     “Consolidated Capital Expenditures” means, for any period of four
consecutive fiscal quarters of the Parent Borrower, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including that
portion of Capital Leases which is capitalized on the consolidated balance sheet
of the Parent Borrower and its Subsidiaries) by the Parent Borrower and its
Subsidiaries during that period that, in conformity with Agreement Accounting
Principles, are required to be included in or reflected by the property, plant
or equipment or similar fixed asset accounts reflected in the consolidated
balance sheet of the Parent Borrower and its Subsidiaries.
     “Consolidated EBIT” means, for any period of four consecutive fiscal
quarters of the Parent Borrower, on a consolidated basis for the Parent Borrower
and its Subsidiaries in accordance with Agreement Accounting Principles, the sum
of the amounts for such period, without duplication, of (i) Consolidated Net
Income, plus (ii) Consolidated Interest Expense to the extent deducted in
computing Net Income, plus (iii) charges against income for all domestic and
foreign, federal, state and local taxes to the extent deducted in computing Net
Income.
     “Consolidated Interest Coverage Ratio” means, for any period of four
consecutive fiscal quarters of the Parent Borrower, the ratio of
(i) Consolidated Adjusted EBIT for such period to (ii) Consolidated Interest
Expense for such period.
     “Consolidated Interest Expense” means, for any period of four consecutive
fiscal quarters of the Parent Borrower, total interest expense (whether paid or
accrued) of the Parent Borrower and its Subsidiaries for such period determined
in accordance with Agreement Accounting Principles including, without
limitation, such interest expense as may be attributable to Capitalized Leases,
Receivables Facility Financing Costs, the discount or implied interest component
of Off-Balance Sheet Liabilities as well as all commissions, discounts and other
fees and charges owed with respect to Letters of Credit and net costs (net of
any revenues) under any interest rate swap, exchange or cap agreements.
     “Consolidated Net Income” means, for any fiscal quarter of the Parent
Borrower, the positive consolidated net income of the Parent Borrower and its
Subsidiaries for such quarter determined in accordance with Agreement Accounting
Principles; provided, that there shall be excluded (i) the income (or loss) of
any Affiliate of the Parent Borrower or other Person (other than a Subsidiary of
the Parent Borrower) in which any Person (other than the Parent Borrower or any
of its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Parent Borrower, or any of
its Subsidiaries by such Affiliate or other Person during such period, (ii) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of the Parent Borrower or is merged into or consolidated with the Parent
Borrower or any of its Subsidiaries or that Person’s assets are acquired by the
Parent Borrower or any of its Subsidiaries and (iii) the income of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary.
     “Consolidated Total Debt” means the aggregate amount of all Indebtedness
(other than Hedging Obligations) on a consolidated basis for the Parent Borrower
and its Subsidiaries as of a referenced date.
     “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for

9



--------------------------------------------------------------------------------



 



the payment of, or otherwise becomes or is contingently liable upon, the
obligation or liability of any other Person, or agrees to maintain the net worth
or working capital or other financial condition of any other Person, or
otherwise assures any creditor of such other Person against loss, including,
without limitation, any contingent reimbursement obligations of such Person with
respect to any Letter of Credit, as well as any comfort letter, operating
agreement or take-or-pay contract (but, in the case of each such Contingent
Obligation, only to the extent that a monetary value can reasonably be
attributed thereto; it being understood, for the avoidance of doubt, however,
that with respect to any Contingent Obligation which is either a guaranty of a
monetary obligation of another Person or a reimbursement obligation with respect
to a Letter of Credit, the amount of such Contingent Obligation shall be deemed
equal to the amount of such monetary obligation or Letter of Credit, as the case
may be).
     “Conversion/Continuation Notice” is defined in Section 2.10 hereof.
     “Controlled Group” means all members of a controlled group of corporations
or other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent Borrower or
any of its Subsidiaries, are treated as a single employer under Section 414 of
the Code.
     “Cooper” means Cooper Industries, Inc., an Ohio corporation.
     “Credit Documents” means, collectively, the Parent Borrower Credit
Documents, the Non-U.S. Subsidiary Borrower Credit Documents, the Collateral
Documents, the Parent Guaranty and the Subsidiary Guaranties and any other
instruments, agreements or documents delivered pursuant thereto or in connection
therewith, in each case, as the same has been amended, restated, supplemented or
otherwise modified from time to time.
     “Credit Extension” means either the funding of an Advance or Swing Line
Loan or the issuance of or amendment to a Facility LC hereunder.
     “Credit Extension Date” means the Borrowing Date for an Advance or Swing
Line Loan or the issuance date for a Facility LC.
     “Cure Loan” is defined in Section 8.2 hereof.
     “Deemed Dividend Problem” is defined in Section 6.10 hereof.
     “Default” means an event described in Article VII.
     “Disqualified Stock” means any capital stock that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, on or prior to the date
that is ninety-one (91) days after the Maturity Date.
     “Dollar” and “$” means the lawful currency of the United States of America.
     “Dollar Amount” of any currency at any date shall mean (i) the amount of
such currency if such currency is Dollars or (ii) the Equivalent Amount of
Dollars if such currency is any currency other than Dollars, calculated on the
basis of the arithmetical mean of the buy and sell spot rates of exchange of the

10



--------------------------------------------------------------------------------



 



Agent for such currency on the London market at 11:00 a.m., London time, two
Business Days prior to the date on which such amount is to be determined.
     “Domestic Subsidiary” means each Subsidiary other than a Foreign
Subsidiary.
     “Effective Commitment Amount” is defined in Section 2.27(a) hereof.
     “Eligible Currency” means any currency other than Dollars that is readily
available, freely traded, in which deposits are customarily offered to banks in
the London interbank market, convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which an
Equivalent Amount may be readily calculated. If, after the designation by the
Lenders of any currency as an Agreed Currency, currency control or other
exchange regulations are imposed in the country in which such currency is issued
with the result that different types of such currency are introduced, such
country’s currency is, in the determination of the Agent, (i) no longer readily
available or freely traded or (ii) as to which, in the determination of the
Agent, an Equivalent Amount is not readily calculable ((i) and (ii) a
“Disqualifying Event”), then the Agent shall promptly notify the Lenders and the
Borrowers, and such country’s currency shall no longer be an Agreed Currency
until such time as the Disqualifying Event(s) no longer exist, but in any event
within five (5) Business Days of receipt of such notice from the Agent, each
Borrower shall repay all Loans in such currency to which the Disqualifying Event
applies or convert such Loans into the Equivalent Amount of Loans in Dollars or
another Agreed Currency, subject to the other terms contained in Article II (it
being understood and agreed that no Non-U.S. Subsidiary Borrower shall be liable
to repay any Loans made to any other Borrower).
     “Equipment” means all of the Parent Borrower’s and each Subsidiary’s
present and future (i) equipment, including, without limitation, machinery,
manufacturing, distribution, data processing and office equipment, assembly
systems, tools, molds, dies, fixtures, appliances, furniture, furnishings,
vehicles, vessels, aircraft, aircraft engines, and trade fixtures, (ii) other
tangible personal property (other than inventory), and (iii) any and all
accessions, parts and appurtenances attached to any of the foregoing or used in
connection therewith, and any substitutions therefor and replacements, products
and proceeds thereof.
     “Equivalent Amount” of any Agreed Currency with respect to any amount of
Dollars at any date shall mean the equivalent in such Agreed Currency of such
amount of Dollars, calculated on the basis of the arithmetical mean of the buy
and sell spot rates of exchange of the Agent for such other Agreed Currency at
11:00 a.m., London time, two Business Days prior to the date on which such
amount is to be determined.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.
     “EU” means the European Union.
     “euro” and/or “EUR” means the single currency of the participating member
states of the EU.
     “Eurocurrency Advance” means an Advance which bears interest at a
Eurocurrency Rate.
     “Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for
the relevant Eurocurrency Interest Period, the applicable British Bankers’
Association Interest Settlement Rate for deposits in the applicable Agreed
Currency appearing on the applicable Reuters Screen for such Agreed

11



--------------------------------------------------------------------------------



 



Currency as of 11:00 a.m. (London time) two Business Days prior to (or, in the
case of Loans denominated in Pounds Sterling, on) the first day of such
Eurocurrency Interest Period, and having a maturity equal to such Eurocurrency
Interest Period, provided that, (i) if the applicable Reuters Screen for such
Agreed Currency is not available to the Agent for any reason, the applicable
Eurocurrency Base Rate for the relevant Eurocurrency Interest Period shall
instead be the applicable British Bankers’ Association Interest Settlement Rate
for deposits in the applicable Agreed Currency as reported by any other
generally recognized financial information service as of 11:00 a.m. (London
time) two Business Days prior to (or, in the case of Loans denominated in Pounds
Sterling, on) the first day of such Eurocurrency Interest Period, and having a
maturity equal to such Eurocurrency Interest Period, and (ii) if no such British
Bankers’ Association Interest Settlement Rate is available, the applicable
Eurocurrency Base Rate for the relevant Eurocurrency Interest Period shall
instead be the rate determined by the Agent to be the rate at which JPMorgan
offers to place deposits in the applicable Agreed Currency with first-class
banks in the London interbank market at approximately 11:00 a.m. (London time)
two Business Days prior to (or, in the case of Loans denominated in Pounds
Sterling, on) the first day of such Eurocurrency Interest Period, in the
approximate amount of JPMorgan’s relevant Eurocurrency Loan and having a
maturity equal to such Eurocurrency Interest Period. The Eurocurrency Base Rate
shall be rounded to the next higher multiple of 1/16 of 1% if the rate is not
such a multiple.
     “Eurocurrency Interest Period” means, with respect to a Eurocurrency
Advance, a period as the applicable Borrower may choose, of one week, one, two,
three or six months, or of nine or twelve months if the Agent determines that a
nine or twelve month period, as the case may be, is reasonably available, each
such period to commence on a Business Day selected by the applicable Borrower on
which a Eurocurrency Advance is made to such Borrower pursuant to this
Agreement. Such Eurocurrency Interest Period shall end on (but exclude) the day
which corresponds numerically to such date one week or one, two, three, six,
nine or twelve months thereafter, as the case may be, provided, however, that if
there is no such numerically corresponding day in such next week or next,
second, third, sixth, ninth or twelfth succeeding month, as applicable, such
Eurocurrency Interest Period shall end on the last Business Day of such next
week or next, second, third, sixth, ninth or twelfth succeeding month, as
applicable. If a Eurocurrency Interest Period would otherwise end on a day which
is not a Business Day, such Eurocurrency Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Eurocurrency Interest Period
shall end on the immediately preceding Business Day.
     “Eurocurrency Loan” means a Loan which bears interest at a Eurocurrency
Rate.
     “Eurocurrency Payment Office” of the Agent shall mean, for each of the
Agreed Currencies, the office, branch or affiliate of the Agent, specified from
time to time as the “Eurocurrency Payment Office” for such Agreed Currency by
the Agent to the Borrowers and each Lender.
     “Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Eurocurrency Interest Period, a rate per annum equal to the sum of
(i) the quotient of (a) the Eurocurrency Base Rate applicable to such
Eurocurrency Interest Period, divided by (b) one minus the Reserve Requirement
(expressed as a decimal) applicable to such Eurocurrency Interest Period, plus
(ii) the then Applicable Margin, changing as and when the Applicable Margin
changes, plus (iii) for Advances by a Lender from its office or branch in the
United Kingdom, the Mandatory Cost, plus (iv) any other mandatory costs imposed
by any governmental or regulatory authority.

12



--------------------------------------------------------------------------------



 



     “Existing Credit Agreement” means that certain Third Amended and Restated
Credit Agreement dated as of May 13, 2005, by and among the Borrowers, certain
of the Lenders hereto, certain other lenders and the Agent (as amended,
supplemented or otherwise modified).
     “Existing Indebtedness” means any and all Indebtedness of the Parent
Borrower and its Subsidiaries under the Existing Credit Agreement.
     “Existing LCs” means each of the stand-by or commercial Letters of Credit
issued under and pursuant to the Existing Credit Agreement and which are
described in Schedule 3 hereto.
     “Facility” means the Revolving Loan Facility or the Term Loan Facility, as
applicable.
     “Facility Fee” is defined in Section 2.7 hereof.
     “Facility LC” means each Existing LC and each stand-by or commercial Letter
of Credit issued under Section 2.23(a).
     “Facility LC Application Agreement” means each and every application
agreement or other instrument or agreement requested by the LC Issuer pursuant
to Section 2.23(c).
     “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.
     “Financial Assistance Problem” is defined in Section 6.10 hereof.
     “Financing” means, with respect to the Parent Borrower or any Subsidiary,
(i) the issuance or sale by such Person of any equity interests (including,
without limitation, common stock, preferred stock, warrants and any other equity
interests) in such Person (other than equity securities issued prior to the Term
Loan Funding Date to finance the CompAir Acquisition and other than equity
securities sold or issued to the Parent Borrower or any Subsidiary by any other
Subsidiary or to any employee of the Parent Borrower or any Subsidiary pursuant
to the Parent Borrower’s long-term incentive plan) and (ii) the issuance or sale
by such Person of any Indebtedness (other than Indebtedness permitted under
clauses (i), (iv), (v), (vi), (vii), (viii) and (ix) of Section 6.12).
     “First-Tier Foreign Subsidiary” means each Foreign Subsidiary with respect
to which any one or more of the Parent Borrower and its Domestic Subsidiaries
directly owns or controls more than 50% of such Foreign Subsidiary’s voting
capital stock and other equity interests.
     “Floating Rate” means, for any day, the sum of (i) a rate per annum equal
to the Alternate Base Rate for such day and (ii) the then Applicable Margin,
changing when and as the Alternate Base Rate changes and Applicable Margin
changes.
     “Floating Rate Advance” means an Advance which bears interest at the
Floating Rate.

13



--------------------------------------------------------------------------------



 



     “Floating Rate Loan” means a Loan which bears interest at the Floating
Rate.
     “Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction which is not located in the United States of America.
     “GMAC Facility” means the revolving facility of GBP 30,000,000 governed by
that certain Multicurrency Revolving Facility Agreement dated October 13, 2006
by and among GMAC Commercial Finance PLC, Target and certain affiliates of
Target.
     “German Borrower” means Gardner Denver Holdings GmbH & Co KG, a company
organized under the laws of Germany.
     “Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any of the
foregoing.
     “HMRC” means the United Kingdom H.M. Revenue & Customs.
     “Holders of Secured Obligations” is defined in the definition of “Pledge
Agreement” set forth in this Article I.
     “Home Country” is defined in Section 5.19(a) hereof.
     “Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) Capitalized Lease Obligations,
(vi) Hedging Obligations, (vii) Contingent Obligations and (viii) Off Balance
Sheet Liabilities, (ix) Receivables Facility Attributed Indebtedness and
(x) Disqualified Stock.
     “Intellectual Property” means (i) any and all intangible personal property
consisting of intellectual property, whether or not registered with any
governmental entity, including, without limitation, franchises, licenses,
patents, technology and know-how, copyrights, trademarks, trade secrets, service
marks, logos and trade names and (ii) any and all contract rights (including,
without limitation, applications for governmental registrations, license
agreements, trust agreements and assignment agreements) creating, evidencing or
conveying an interest or right in or to any of the intellectual property
described in the preceding clause (i).
     “Investment” of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit, deposit account (in the nature of, or
similar to, a bank account) or contribution of capital by such Person to any

14



--------------------------------------------------------------------------------



 



other Person or any investment in, or purchase or other acquisition of, the
stock, partnership interests, notes, debentures or other securities of any other
Person made by such Person.
     “JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity, and
its successors.
     “LC Draft” means a draft, or other form of demand, drawn or made on a LC
Issuer pursuant to a Facility LC.
     “LC Issuer” means (i) JPMorgan or any of its Lending Installations or
Affiliates in its capacity as LC Issuer hereunder with respect to each Facility
LC issued by JPMorgan or such Lending Installation or Affiliate and (ii) any
Revolving Loan Lender (other than JPMorgan or any Lending Installation or
Affiliate thereof) reasonably acceptable to the Agent, in such Revolving Loan
Lender’s capacity as LC Issuer hereunder with respect to any and all Facility
LCs issued by such Revolving Loan Lender in its sole discretion upon the
applicable Borrower’s request. All references contained in this Agreement and
the other Credit Documents to the “LC Issuer” shall be deemed to apply equally
to each of the institutions referred to in clauses (i) and (ii) of this
definition in their respective capacities as LC Issuer of any and all Facility
LCs issued by each such institution.
     “LC Obligations” means, at any time, the sum, without duplication, of
(i) the aggregate amount then available for drawing under all Facility LCs
outstanding at such time plus (ii) the face amount of all LC Drafts
corresponding to the Facility LCs, which drafts have been accepted by the
applicable LC Issuer plus (iii) the aggregate unpaid amount at such time of all
Reimbursement Obligations in respect of previous drawings made under Facility
LCs.
     “LC Payment Date” is defined in Section 2.23(e) hereof.
     “Lender Increase Notice” is defined in Section 2.27(a) hereof.
     “Lenders” means the lending institutions listed on the signature pages of
this Agreement and their respective successors and permitted assigns.
     “Lending Installation” means, with respect to a Lender, LC Issuer or the
Agent, any office, branch, subsidiary or affiliate of such Lender, the LC Issuer
or the Agent.
     “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.
     “Leverage Ratio” means, as of the last day of any fiscal quarter of the
Parent Borrower, the ratio of (i) Consolidated Total Debt to (ii) Consolidated
Adjusted EBITDA. The Leverage Ratio shall be calculated based upon (a) for
Consolidated Total Debt, Consolidated Total Debt as of the last day of each such
fiscal quarter, and (b) for Consolidated Adjusted EBITDA, the actual amount for
the period of four consecutive fiscal quarters of the Parent Borrower ending on
such day.
     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

15



--------------------------------------------------------------------------------



 



     “Loan” means, with respect to a Lender, such Lender’s portion of any
Advance made pursuant to Section 2.1, and in the case of the Swing Line Lender,
any Swing Line Loan made pursuant to Section 2.2 hereof, and collectively all
Term Loans, Revolving Loans, Swing Line Loans and any incremental term loans
made pursuant to Section 2.27, whether made or continued as or converted to
Floating Rate Loans, Eurocurrency Loans or otherwise.
     “Mandatory Cost” is described in Schedule 1(b) hereto.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, Property, financial condition or results of operations of the Parent
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Borrower
or any Subsidiary to perform its respective obligations under the Credit
Documents to which it is a party or (c) the validity or enforceability of any of
the Credit Documents or any material rights or remedies of the Agent, the Swing
Line Lender, the LC Issuer or the Lenders thereunder.
     “Material Domestic Subsidiary(ies)” means each Domestic Subsidiary of the
Parent Borrower (other than any SPV and any Domestic Subsidiary owned by a
Foreign Subsidiary), the total assets of which exceed, at any time, ten percent
(10.0%) of the consolidated total assets of the Parent Borrower and its
consolidated Subsidiaries (other than SPVs).
     “Material Foreign Subsidiary(ies)” means (i) each Non-U.S. Subsidiary
Borrower and (ii) each other Foreign Subsidiary of the Parent Borrower (other
than any SPV), the total assets of which exceed, at any time, ten percent
(10.0%) of the consolidated total assets of the Parent Borrower and its
consolidated Subsidiaries (other than SPVs); provided, however, in the event
that one of more of such Foreign Subsidiaries are owned through another Foreign
Subsidiary, then the Agent shall notify the Parent Borrower whether the
“Material Foreign Subsidiary” shall be the holding company Foreign Subsidiary or
such holding company’s Foreign Subsidiary or Subsidiaries, it being the
intention of the parties that the Agent and the Lenders shall be provided with
the maximum collateral protection without resulting in any Deemed Dividend
Problem.
     “Material Indebtedness” means any Indebtedness, or group of different
Indebtedness, in an aggregate principal amount of at least $30,000,000.
     “Maturity Date” means the fifth anniversary of the Revolving Loan Funding
Date.
     “Maximum Foreign Currency Amount” means, at any time, the Equivalent Amount
of $225,000,000 minus the aggregate outstanding principal amount of Credit
Extensions under the Revolving Loan Facility in an Agreed Currency other than
Dollars at such time.
     “Maximum Non-U.S. Subsidiary Borrower Amount” means the Equivalent Amount
of $200,000,000.
     “Multiemployer Plan” means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which the Parent Borrower or
any member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.
     “Net Cash Proceeds” means, with respect to the Parent Borrower or any
Subsidiary, (a) cash (freely convertible into Dollars) received by such Person
or any Subsidiary of such Person from any Asset Sale (including cash received as
consideration for the assumption or incurrence of liabilities incurred in

16



--------------------------------------------------------------------------------



 



connection with or in anticipation of such Asset Sale) or any Financing, after
(i) provision for all income or other taxes measured by or resulting from such
sale of Property, (ii) payment of all reasonable brokerage commissions and other
fees and expenses related to such Asset Sale or Financing, and (iii) all amounts
used to repay Indebtedness secured by a Lien on any asset disposed of in such
Asset Sale which is or may be required (by the express terms of the instrument
governing such Indebtedness) to be repaid in connection with such Asset Sale
(including payments made to obtain or avoid the need for the consent of any
holder of such Indebtedness) or Financing.
     “New Subsidiary” is defined in Section 6.16 hereof.
     “Non Pro Rata Loan” is defined in Section 8.2 hereof.
     “Non-U.S. Subsidiary Borrower” means (i) the German Borrower, (ii) the UK
Borrower and (iii) upon satisfaction of the requirements set forth in
Section 2.19, any other First-Tier Foreign Subsidiary of the Parent Borrower,
whether now existing or hereafter formed, which shall have delivered to the
Agent an Assumption Letter in accordance with Section 2.19 and such other
documents, instruments and agreements as may be required pursuant to the terms
of this Agreement (including Section 4.2), together with its successors and
permitted assigns.
     “Non-U.S. Subsidiary Borrower Credit Documents” means this Agreement or, as
the case may be, the Assumption Letter pursuant to which a Non-U.S. Subsidiary
Borrower becomes a party to this Agreement, any Pledge Agreements executed by
any Non-U.S. Subsidiary Borrower and any and all Facility LC Application
Agreements executed by any Non-U.S. Subsidiary Borrower.
     “Notice of Assignment” is defined in Section 12.3.2 hereof.
     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans, all LC Obligations, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of each Borrower,
respectively, to the Lenders or to any Lender (including the Swing Line Lender),
the LC Issuer, the Agent or any indemnified party hereunder arising under the
Credit Documents (whether or not allowed as a claim in any insolvency proceeding
of any Borrower), including any Hedging Obligations of the Parent Borrower or
its Subsidiaries owing to any Lender or Affiliate of a Lender in its separate
capacity as the hedge counterparty or provider thereunder.
     “Obligor Subsidiary” means (i) a Subsidiary which is a party to a
Subsidiary Guaranty or (ii) a Material Domestic Subsidiary or Material Foreign
Subsidiary in connection with which a Pledge Agreement has been executed.
     “Off Balance Sheet Liabilities” of a Person means (a) any Receivables
Facility Attributed Indebtedness, (b) any repurchase obligation or liability of
such Person or any of its Subsidiaries with respect to accounts or notes
receivable sold by such Person or any of its Subsidiaries, including pursuant to
any Receivables Purchase Facility, (c) any liability under any sale and
leaseback transactions which do not create a liability on the consolidated
balance sheet of such Person prepared in accordance with the Agreement
Accounting Principles, (d) any liability under any financing lease or so-called
“synthetic” lease transaction, or (e) any obligations arising with respect to
any other transaction which is the functional equivalent of or takes the place
of borrowing but which does not constitute a liability on the consolidated
balance sheets of such Person and its Subsidiaries, prepared in accordance with
Agreement Accounting Principles.

17



--------------------------------------------------------------------------------



 



     “Originators” means the Parent Borrower and/or any of its Subsidiaries in
their respective capacities as parties to any Receivables Purchase Documents, as
sellers or transferors of any Receivables and Related Security in connection
with a Permitted Receivables Transfer.
     “Outstanding Credit Exposure” means, as to any Lender at any time, the sum
of (i) the aggregate principal amount of its Loans outstanding at such time plus
(ii) its Outstanding LC Exposure at such time.
     “Outstanding LC Exposure” means, as to any Lender at any time, an amount
equal to its Revolving Loan Percentage of the LC Obligations at such time.
     “Parent Borrower” means Gardner Denver, Inc., a Delaware corporation, and
its successors and permitted assigns.
     “Parent Borrower Credit Documents” means this Agreement, the Parent
Guaranty, any Pledge Agreements executed by the Parent Borrower and any and all
Facility LC Application Agreements executed by the Parent Borrower.
     “Parent Guaranty” means a Guaranty, substantially in the form of Exhibit B
hereto, duly executed and delivered by the Parent Borrower to and in favor of
the Agent, the LC Issuer, the Lenders and the other Holders of Secured
Obligations, as it may from time to time be amended, supplemented or otherwise
modified.
     “Participants” is defined in Section 12.2.1 hereof.
     “Payment Date” means the last Business Day of each March, June, September
and December, commencing on the first calendar quarter-end occurring after the
Revolving Loan Funding Date.
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Percentage” means, with respect to any Lender, (i) at any time prior to
the Term Loan Funding Date, the percentage obtained by dividing (A) such
Lender’s Commitments at such time (in each case, as adjusted from time to time
in accordance with the provisions of this Agreement) by (B) the sum of the
Aggregate Term Loan Commitment and the Aggregate Revolving Loan Commitment at
such time and (ii) at any time after the Term Loan Funding Date, the percentage
obtained by dividing (A) the sum of such Lender’s Term Loans and Revolving Loan
Commitment at such time (in each case, as adjusted from time to time in
accordance with the provisions of this Agreement) by (B) the sum of the
aggregate amount of all of the Term Loans and the Aggregate Revolving Loan
Commitment at such time; provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Percentage” means the
percentage obtained by dividing (i) the sum of (a) such Lender’s Term Loans and
the Dollar Amount of such Lender’s Revolving Loans, plus (b) such Lender’s share
of the obligation to purchase participations in Swing Line Loans, plus (c) such
Lender’s share of the obligation to purchase participations in Facility LCs by
(ii) the sum of (a) the aggregate amount of all Term Loans and the Dollar Amount
of Revolving Loans plus (b) the aggregate amount of all Swing Line Loans, plus
(c) the aggregate outstanding Dollar Amount of all Facility LCs.
     “Permitted Receivables Transfer” means (i) a sale or other transfer by an
Originator to a SPV of Receivables and Related Security for fair market value
and without recourse (except for limited recourse typical of such structured
finance transactions), and/or (ii) a sale or other transfer by a SPV to (a)

18



--------------------------------------------------------------------------------



 



purchasers of or other investors in such Receivables and Related Security or
(b) any other Person (including a SPV) in a transaction in which purchasers or
other investors purchase or are otherwise transferred such Receivables and
Related Security, in each case pursuant to and in accordance with the terms of
the Receivables Purchase Documents.
     “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
     “Plan” means an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Parent Borrower or any member of the Controlled Group may
have any liability.
     “Pledge Agreement” means a Pledge Agreement on terms and conditions
reasonably acceptable to the Agent duly executed and delivered by the Parent
Borrower and/or any of its Subsidiaries to and in favor of the Agent, the Swing
Line Lender, the LC Issuer and the Lenders and their applicable Affiliates
(collectively, the “Holders of Secured Obligations”), as it may from time to
time be amended, supplemented or otherwise modified with respect to (i) one
hundred percent (100%) of the outstanding capital stock and other equity
interests of each of the Parent Borrower’s Material Domestic Subsidiaries and
(ii) sixty-five percent (65%) of the outstanding capital stock and other equity
interests of each of the Parent Borrower’s Material Foreign Subsidiaries
including, but not limited to, after it has become a party hereto, each Non-U.S.
Subsidiary Borrower.
     “Prepayment Notice” is defined in Section 2.4(b) hereof.
     “Prime Rate” means a rate per annum equal to the prime rate of interest
announced by the Agent or its parent from time to time (which is not necessarily
the lowest rate of interest charged to any customer), changing when and as said
prime rate changes.
     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person, including, without limitation, Intellectual Property.
     “Proposed New Lender” is defined in Section 2.27(a) hereof.
     “Purchasers” is defined in Section 12.3.1 hereof.
     “Receivable(s)” means and includes all of the applicable Originator’s or
SPV’s presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of such Originator or SPV, as
applicable, to payment for goods sold or leased or for services rendered (except
those evidenced by instruments or chattel paper), whether or not they have been
earned by performance, and all rights in any merchandise or goods which any of
the same may represent, and all rights, title, security and guaranties with
respect to each of the foregoing, including, without limitation, any right of
stoppage in transit.
     “Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
any Originator or SPV in connection with any Permitted Receivables Transfer.

19



--------------------------------------------------------------------------------



 



     “Receivables Facility Attributed Indebtedness” means the amount of
obligations outstanding under a Receivables Purchase Facility on any date of
determination that would be characterized as principal if such facility were
structured as a secured lending transaction rather than as a purchase.
     “Receivables Facility Financing Cost” means such portion of the cash fees,
service charges, and other costs, as well as all collections or other amounts
retained by purchasers of Receivables pursuant to a Receivables Purchase
Facility, which are in excess of amounts paid to the Parent Borrower and its
consolidated Subsidiaries under any Receivables Purchase Facility for the
purchase of Receivables pursuant to such facility and are the equivalent of the
interest component of the financing if the transaction were characterized as an
on-balance sheet transaction.
     “Receivables Purchase Documents” means any series of receivables purchase
or sale agreements generally consistent with terms contained in comparable
structured finance transactions pursuant to which an Originator or Originators
sell or transfer to SPVs all of their respective right, title and interest in
and to certain Receivables and Related Security for further sale or transfer to
other purchasers of or investors in such assets (and the other documents,
instruments and agreements executed in connection therewith), as any such
agreements may be amended, restated, supplemented or otherwise modified from
time to time, or any replacement or substitution therefor.
     “Receivables Purchase Facility” means the securitization facility made
available to the Parent Borrower, pursuant to which the Receivables and Related
Security of the Originators are transferred to one or more SPVs, and thereafter
to certain investors, pursuant to the terms and conditions of the Receivables
Purchase Documents.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
     “Reimbursement Obligations” means, at any time, the aggregate of all
obligations of each Borrower then outstanding under Section 2.23 to reimburse
any LC Issuer for amounts paid by any such LC Issuer in respect of any one or
more drawings under Facility LCs.
     “Relevant Prepayment Percentage” means (a) so long as the Leverage Ratio is
greater than 3.5 to 1.0, (i) 100% in the case of prepayments required in
connection with an Asset Sale (subject to a 270-day reinvestment period),
(ii) 50% in the case of prepayments required in connection with a Financing
constituting an issuance or sale of any equity interests (including, without
limitation, common stock, preferred stock, warrants and any other equity
interests) and (iii) 75% in the case of prepayments required in connection with
a Financing constituting an issuance or sale of any Indebtedness and (b) so long
as the Leverage Ratio is equal to or less than 3.5 to 1.0, (i) 50% in the case
of prepayments required in connection with an Asset Sale (subject to a 270-day
reinvestment period in accordance with Section 2.4(c)(ii)) and (ii) 0% in the
case of prepayments required in connection with a Financing.

20



--------------------------------------------------------------------------------



 



     “Rentals” of a Person means the aggregate fixed amounts payable by such
Person under any lease of Property having an original term (including any
required renewals or any renewals at the option of the lessor or lessee) of one
year or more (but does not include any amounts payable under Capitalized Leases
of such Person).
     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
     “Required Lenders” means, as of the date of determination thereof, Lenders
having, in the aggregate, Percentages of at least 51%; provided, however, that,
if any of the Lenders shall have failed to fund its Percentage of (i) any Loan
requested by any Borrower, (ii) any Revolving Loans required to be made in
connection with reimbursement for any LC Obligations, or (iii) any participation
in any Swing Line Loan as requested by the Agent, which such Lenders are
obligated to fund under the terms of this Agreement and any such failure has not
been cured, then for so long as such failure continues, “Required Lenders” means
Lenders (excluding all Lenders whose failure to fund their respective
Percentages of such Loans or to purchase participations have not been so cured)
whose Percentages equal at least 51% of the aggregate Percentages of such
Lenders; provided, further, however, that, if the Commitments have been
terminated pursuant to the terms of this Agreement, “Required Lenders” means
Lenders (without regard to such Lenders’ performance of their respective
obligations hereunder) in the aggregate holding at least 51% of the Aggregate
Outstanding Credit Exposure.
     “Required Revolving Lenders” means, as of the date of determination
thereof, Revolving Lenders having, in the aggregate, Revolving Loan Percentages
of at least 51%; provided, however, that, if any of the Revolving Loan Lenders
shall have failed to fund its Revolving Loan Percentage of (i) any Revolving
Loan requested by any Borrower, (ii) any Revolving Loans required to be made in
connection with reimbursement for any LC Obligations, or (iii) any participation
in any Swing Line Loan as requested by the Agent, which such Lenders are
obligated to fund under the terms of this Agreement and any such failure has not
been cured, then for so long as such failure continues, “Required Revolving
Lenders” means Revolving Loan Lenders (excluding all Revolving Loan Lenders
whose failure to fund their respective Revolving Loan Percentages of such
Revolving Loans or to purchase participations have not been so cured) whose
Revolving Loan Percentages equal at least 51%, such Revolving Loan Percentages
being calculated without giving effect to the Commitments of and Obligations to
such excluded Revolving Loan Lenders.
     “Reserve Requirement” means, with respect to and during a Eurocurrency
Interest Period, the maximum aggregate reserve requirements imposed on
Eurocurrency liabilities (including all basic, supplemental, marginal and other
reserves), including without limitation Regulation D. For purposes of this
definition, all Eurocurrency Loans shall be deemed to be “Eurocurrency
liabilities” as defined in Regulation D.
     “Revolving Credit Availability” means, at any particular time, the amount
by which (i) the Aggregate Revolving Loan Commitment at such time exceeds
(ii) the Dollar Amount of the Revolving Credit Obligations outstanding at such
time.

21



--------------------------------------------------------------------------------



 



     “Revolving Credit Obligations” means, at any particular time, the sum of
(i) the Dollar Amount of the Revolving Loans outstanding at such time, plus
(ii) the amount of the Swing Line Loans outstanding at such time, plus (iii) the
Dollar Amount of LC Obligations outstanding at such time.
     “Revolving Loan” is defined in Section 2.1(a) hereof.
     “Revolving Loan Commitment” means, for each Revolving Loan Lender, the
obligation of such Revolving Loan Lender to make Revolving Loans and to purchase
participations in Facility LCs and to participate in Swing Line Loans in an
amount not exceeding the amount set forth opposite its name on Schedule 1 hereto
under the heading “Revolving Loan Commitment” or in the Assignment Agreement by
which it became a Revolving Loan Lender, as such amount may be modified from
time to time pursuant to the terms of this Agreement, or to give effect to any
applicable Assignment Agreement.
     “Revolving Loan Facility” means the portion of the credit facility
evidenced by this Agreement consisting of the several Revolving Loans, Swing
Line Loans and Facility LCs.
     “Revolving Loan Funding Date” means the date on which the conditions
precedent set forth in Section 4.1A shall have been satisfied, which date shall
be no later than October 31, 2008.
     “Revolving Loan Lender” means any Lender with a Revolving Loan Commitment.
     “Revolving Loan Percentage” means, with respect to any Revolving Loan
Lender, the percentage obtained by dividing (A) the amount of such Revolving
Loan Lender’s Revolving Loan Commitment (as adjusted from time to time in
accordance with the provisions of this Agreement) by (B) the Aggregate Revolving
Loan Commitment at such time; provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Revolving Loan
Percentage” means the percentage obtained by dividing (i) the sum of (a) the
Dollar Amount of such Revolving Loan Lender’s Revolving Loans, plus (b) such
Revolving Loan Lender’s share of the obligation to purchase participations in
Swing Line Loans, plus (c) such Revolving Loan Lender’s share of the obligation
to purchase participations in Facility LCs by (ii) the sum of (a) the aggregate
Dollar Amount of all Revolving Loans, plus (b) the aggregate amount of all Swing
Line Loans, plus (c) the aggregate outstanding Dollar Amount of all Letters of
Credit.
     “Risk-Based Capital Guidelines” is defined in Section 3.2 hereof.
     “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.
     “Selling Lender” is defined in Section 2.27(b) hereof.
     “Senior Subordinated Notes” means the Parent Borrower’s 8% Senior
Subordinated Notes due 2013 and issued in May 2005 in an aggregate principal
amount of $125,000,000, as such amount is reduced and repaid from time to time.
     “Single Employer Plan” means a Plan maintained by the Parent Borrower or
any member of the Controlled Group for employees of the Parent Borrower or any
member of the Controlled Group.
     “SPV” means any special purpose entity established for the purpose of
purchasing Receivables in connection with a receivables securitization
transaction permitted under the terms of this Agreement.

22



--------------------------------------------------------------------------------



 



     “Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Parent Borrower.
     “Subsidiary Guaranty” means a Guaranty, substantially in the form of
Exhibit C hereto, duly executed and delivered by each Subsidiary of the Parent
Borrower (to the extent required by the terms of this Agreement) to and in favor
of the Agent, the LC Issuer, the Lenders and the other Holders of Secured
Obligations, as it may from time to time be amended, supplemented or otherwise
modified.
     “Substantial Portion” means, with respect to the Property of any Person and
its Subsidiaries, Property which (i) represents more than 10% of the
consolidated assets of such Person and its Subsidiaries as would be shown in the
consolidated financial statements of such Person and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) is responsible for more than 10% of the
consolidated net sales or of the consolidated net income of such Person and its
Subsidiaries as reflected in the financial statements referred to in clause (i)
above.
     “Swing Line Commitment” means the obligation of the Swing Line Lender to
make Swing Line Loans up to a maximum principal amount of $25,000,000 at any one
time outstanding.
     “Swing Line Lender” means JPMorgan.
     “Swing Line Loan” means a Loan made available to the Parent Borrower by the
Swing Line Lender pursuant to Section 2.2(a) hereof.
     “Target” means CompAir Holdings Ltd., a company organized under the laws of
England and Wales.
     “Tax Restructuring” means the transactions outlined on Schedule 1(c)
hereof, including all interim non-material steps necessary to achieve each such
step and all non-material deviations from such steps so long as (i) such
transactions are consummated on terms reasonably satisfactory to the Agent and
(ii) the Parent Borrower delivers such Credit Documents, and within such time
periods, as are reasonably requested by the Agent in order to comply with this
Agreement. For purposes of this definition, a “non-material” step or deviation
shall mean any step or deviation, as reasonably determined by the Agent and the
Parent Borrower, from the steps outlined in Schedule 1(c) hereto, that does not
reduce the amount of security provided to the Lenders under the Credit
Documents.
     “Term Loan” is defined in Section 2.3(a) hereof.
     “Term Loan Commitment” means, for each Lender, the obligation of such
Lender to make its Term Loans pursuant to the terms and conditions of this
Agreement, and which shall not exceed Term Loan Dollar Tranche Commitment and
Term Loan Euro Tranche Commitment of such Lender.
     “Term Loan Dollar Tranche Commitment” means, for each Lender, the
obligation of such Lender to make its Term Loan in Dollars pursuant to the terms
and conditions of this Agreement, and

23



--------------------------------------------------------------------------------



 



which shall not exceed the principal amount set forth opposite its name on
Schedule I hereto under the heading “Term Loan Dollar Tranche Commitment,” as
such amount may be modified from time to time pursuant to the terms hereof.
     “Term Loan Euro Tranche Commitment” means, for each Lender, the obligation
of such Lender to make its Term Loan in euro pursuant to the terms and
conditions of this Agreement, and which shall not exceed the principal amount
set forth opposite its name on Schedule I hereto under the heading “Term Loan
Euro Tranche Commitment,” as such amount may be modified from time to time
pursuant to the terms hereof.
     “Term Loan Facility” means the portion of the credit facility evidenced by
this Agreement consisting of the Term Loans.
     “Term Loan Funding Date” means the date on which the Term Loans are funded,
which date shall be no later than January 6, 2009.
     “Term Loan Lender” means any Lender with a Term Loan Commitment.
     “Term Loan Percentage” means, with respect to any Term Loan Lender, (i) at
any time prior to the Term Loan Funding Date, the percentage obtained by
dividing (A) such Term Loan Lender’s Term Loan Commitment by (B) the Aggregate
Term Loan Commitment, and (ii) at any time after the Term Loan Funding Date, the
percentage obtained by dividing (A) the sum of such Term Loan Lender’s Term
Loans at such time by (B) the sum of the aggregate amount of all of the Term
Loans at such time.
     “Term Tranche” means the tranche of Term Loans under the Term Loan Dollar
Tranche Commitments and/or Term Loan Euro Tranche Commitments, as applicable.
     “Term Tranche Percentage” means, with respect to any Term Loan Lender under
a Term Tranche, (i) at any time prior to the Term Loan Funding Date, the
percentage obtained by dividing (A) such Term Loan Lender’s Term Loan Commitment
under such Term Tranche by (B) the aggregate of the Term Loan Commitments under
such Term Tranche and (ii) at any time after the Term Loan Funding Date, the
percentage obtained by dividing (A) the sum of such Term Loan Lender’s Term
Loans under such Term Tranche at such time by (B) the sum of the aggregate
amount of all of the Term Loans under such Term Tranche at such time.
     “Ticking Fee” is defined in Section 2.7 hereof.
     “Ticking Fee Percentage” means (i) with respect to any Term Loan Lender,
the percentage obtained by dividing (A) such Term Loan Lender’s Term Loan
Commitment by (B) the Aggregate Term Loan Commitment and (ii) with respect to
any Revolving Loan Lender, the percentage obtained by dividing (A) such
Revolving Loan Lender’s Revolving Loan Commitment by (B) the Aggregate Revolving
Loan Commitment.
     “Transferee” is defined in Section 12.4 hereof.
     “Type” means, with respect to any Advance or Loan, its nature as a Floating
Rate Advance or Floating Rate Loan, as applicable, or a Eurocurrency Advance or
Eurocurrency Loan.

24



--------------------------------------------------------------------------------



 



     “UK Borrower” means GD First (UK) Limited, a company organized under the
laws of England and Wales.
     “Unfunded Liabilities” means the amount (if any) by which the present value
of all vested nonforfeitable benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans, but only to
the extent that such excess represents a current liability of the Parent
Borrower or a member of the Controlled Group to the PBGC or such Plan under
Title IV of ERISA.
     “Unmatured Default” means an event which but for the lapse of time or the
giving of notice, or both, would constitute a Default.
     “Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities (except securities required as directors’
qualifying shares) of which shall at the time be owned or controlled, directly
or indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person, or (ii) any partnership, association, joint venture or similar business
organization 100% of the ownership interests having ordinary voting power of
which shall at the time be so owned or controlled.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.
ARTICLE II: THE CREDITS
     2.1. Revolving Loans. (a) Amount of Revolving Loans. Upon the satisfaction
of the conditions precedent contained in Section 4.1, Section 4.1A, Section 4.3,
and, with respect to any Non-U.S. Subsidiary Borrower (other than the German
Borrower or the UK Borrower), Section 4.2, from and including the Revolving Loan
Funding Date and prior to the Maturity Date (or, if earlier, the date of
termination in whole of the Aggregate Revolving Loan Commitment pursuant to
Section 2.7 hereof or the Commitments pursuant to Section 8.1 hereof), each
Revolving Loan Lender severally agrees, on the terms and conditions set forth in
this Agreement, to make revolving loans to the applicable Borrower from time to
time in Agreed Currencies in an aggregate Dollar Amount with respect to any such
Loan not to exceed such Lender’s Revolving Loan Percentage of Revolving Credit
Availability, or, if less, such Lender’s Revolving Loan Commitment, at such time
(each individually, a “Revolving Loan” and, collectively, the “Revolving
Loans”); provided, however, that (i) at no time shall the Revolving Credit
Obligations exceed the Aggregate Revolving Loan Commitment, (ii) upon giving
effect to each Revolving Loan, the aggregate outstanding principal Dollar Amount
of all Eurocurrency Advances and Facility LCs in Agreed Currencies other than
Dollars shall not exceed the Maximum Foreign Currency Amount and (iii) upon
giving effect to each Revolving Loan, the aggregate outstanding principal Dollar
Amount of all Revolving Loans and Facility LCs made to or issued for the account
of the Non-U.S. Subsidiary Borrowers shall not exceed the Maximum Non-U.S.
Subsidiary Borrower Amount. Subject to the terms of this Agreement, a Borrower
may borrow, repay and reborrow Revolving Loans at any time prior to the Maturity
Date (or, if earlier, the date of termination in whole of the Aggregate
Revolving Loan Commitment pursuant to Section 2.7 hereof or the Commitments
pursuant to Section 8.1 hereof). The Revolving Loan Commitments to lend
hereunder shall expire on the Maturity Date (or, if earlier, the date of
termination in whole of the Aggregate Revolving Loan Commitment pursuant to
Section 2.7 hereof or the Commitments pursuant to Section 8.1 hereof). On the
Maturity Date (or, if earlier, the date of termination in whole of the Aggregate
Revolving Loan Commitment pursuant to Section 2.7 hereof or the

25



--------------------------------------------------------------------------------



 



Commitments pursuant to Section 8.1 hereof), each Borrower shall repay in full
the outstanding principal balance of its Revolving Loans (it being understood
and agreed that each Non-U.S. Subsidiary Borrower shall be liable only to repay
Loans made to such Non-U.S. Subsidiary Borrower). Each Advance under this
Section 2.1 shall consist of Revolving Loans made by each Revolving Loan Lender
ratably in proportion to such Lender’s Revolving Loan Percentage.
          (b) Dollar Equivalent Calculations. For so long as the aggregate
outstanding amount of Revolving Loans, Swing Line Loans and the Aggregate
Outstanding LC Exposure is less than 95% of the Aggregate Revolving Loan
Commitment, the Dollar Amount of each Eurocurrency Advance and Facility LC in an
Agreed Currency other than Dollars for all purposes under this Agreement (other
than Section 2.25) shall be the Dollar Amount thereof as of the date such
Eurocurrency Advance was made or Facility LC was issued. For so long as the
aggregate outstanding amount of Revolving Loans, Swing Line Loans and the
Aggregate Outstanding LC Exposure is equal to or greater than 95% of the
Aggregate Revolving Loan Commitment, the Agent shall determine the Dollar Amount
of all Eurocurrency Advances and Facility LCs in Agreed Currencies other than
Dollars as of the first Business Day in each week, and the availability of Loans
and Facility LCs under this Agreement shall be determined on the basis of such
Dollar Amount most recently determined.
          (c) Borrowing Notice. In connection with each Revolving Loan request,
the applicable Borrower shall deliver to the Agent a Borrowing Notice, signed by
it, in accordance with the terms of Section 2.9.
          (d) Making of Revolving Loans. Promptly after receipt of the Borrowing
Notice under Section 2.9 in respect of Revolving Loans, the Agent shall notify
each Revolving Loan Lender with a Revolving Loan Commitment greater than zero by
telecopy, or other similar form of transmission, of the requested Revolving
Loan. Each Revolving Loan Lender with a Revolving Loan Commitment greater than
zero shall make available its Revolving Loan in accordance with the terms of
Section 2.9 and the Agent will promptly make the funds so received from the
Revolving Loan Lenders available to the applicable Borrower in accordance with
Section 2.9. The failure of any Revolving Loan Lender to deposit the amount
described above with the Agent on the applicable Borrowing Date shall not
relieve any other Revolving Loan Lender of its obligations hereunder to make its
Revolving Loan on such Borrowing Date.
     2.2. Swing Line Loans. (a) Amount of Swing Line Loans. Upon the
satisfaction of the conditions precedent set forth in Section 4.1, 4.1A and 4.3,
from and including the Revolving Loan Funding Date and prior to the Maturity
Date (or, if earlier, the date of termination in whole of the Aggregate
Revolving Loan Commitment pursuant to Section 2.7 hereof or the Commitments
pursuant to Section 8.1 hereof), the Swing Line Lender agrees, on the terms and
conditions set forth in this Agreement, to make swing line loans to the Parent
Borrower (but not to any Non-U.S. Subsidiary Borrower) from time to time, in
Dollars, in an aggregate amount outstanding at any time not to exceed the Swing
Line Commitment (each, individually, a “Swing Line Loan” and collectively, the
“Swing Line Loans”); provided, however, that at no time shall the amount of
Revolving Credit Obligations exceed the Aggregate Revolving Loan Commitment; and
provided, further, that at no time shall the sum of (a) the outstanding amount
of the Swing Line Loans made by the Swing Line Lender and not risk participated
to other Revolving Loan Lenders in accordance with Section 2.2(d) of this
Agreement, plus (b) the outstanding amount of Revolving Loans made by the Swing
Line Lender pursuant to Section 2.1 (after giving effect to any concurrent
repayment of Loans) plus (c) the Swing Line Lender’s Outstanding LC Exposure,
exceed the Swing Line Lender’s Revolving Commitment at such time. Subject to the
terms of this Agreement, the Parent Borrower may borrow, repay and reborrow
Swing Line Loans at any time

26



--------------------------------------------------------------------------------



 



prior to the Maturity Date (or, if earlier, the date of termination in whole of
the Aggregate Revolving Loan Commitment pursuant to Section 2.7 hereof or the
Commitments pursuant to Section 8.1 hereof).
     (b) Borrowing Notice; Applicable Interest Rate; Minimums. The Parent
Borrower shall deliver to the Agent and the Swing Line Lender a Borrowing
Notice, signed by it, not later than 11:00 a.m. (Chicago time) on the Borrowing
Date of each Swing Line Loan, specifying (i) the applicable Credit Extension
Date (which shall be a Business Day), and (ii) the aggregate amount of the
requested Swing Line Loan. The Swing Line Loans shall bear interest at such rate
as shall have been agreed to between the Parent Borrower and the Swing Line
Lender or, if no such rate has been agreed to, at the Floating Rate but, in any
case, shall otherwise be subject to the terms applicable to Floating Rate Loans
hereunder. The Swing Line Loans shall be in an amount not less than $250,000 and
multiples of $100,000 in excess thereof.
     (c) Making of Swing Line Loans. Promptly after receipt of the Borrowing
Notice under Section 2.2(b) in respect of Swing Line Loans, the Agent shall
notify each Revolving Loan Lender by telex or telecopy, or other similar form of
transmission, of the requested Swing Line Loan. Not later than 2:00 p.m.
(Chicago time) on the applicable Borrowing Date, the Swing Line Lender shall
make available its Swing Line Loan, in funds immediately available in Chicago to
the Agent at its address specified pursuant to Article XIV. The Agent will
promptly make the funds so received from the Swing Line Lender available to the
Parent Borrower at the Agent’s aforesaid address.
     (d) Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in
full by the Parent Borrower on or before the fifth (5th) Business Day after the
Borrowing Date for such Swing Line Loan (it being understood and agreed that no
Non-U.S. Subsidiary Borrower shall be liable to repay any Swing Line Loans). The
Parent Borrower may at any time repay or prepay, without penalty or premium, all
outstanding Swing Line Loans or, in a minimum amount of $100,000 (with
increments of $100,000 in excess thereof), any portion of the outstanding Swing
Line Loans, upon notice to the Agent and the Swing Line Lender. In addition, the
Agent (i) may at any time in its sole discretion with respect to any outstanding
Swing Line Loan, or (ii) shall on the fifth (5th) Business Day after the
Borrowing Date of any Swing Line Loan, require each Revolving Loan Lender
(including the Swing Line Lender in its capacity as a Revolving Loan Lender) to
make a Revolving Loan under Section 2.1 in the amount of such Revolving Loan
Lender’s Revolving Loan Percentage of such Swing Line Loan, for the purpose of
repaying such Swing Line Loan. Not later than 3:00 p.m. (Chicago time) on the
date of any notice received pursuant to this Section 2.2(d), each Revolving Loan
Lender shall make available its required Revolving Loan or Revolving Loans, in
funds immediately available in Chicago to the Agent at its address specified
pursuant to Article XIV. Revolving Loans made pursuant to this Section 2.2(d)
shall be Floating Rate Loans. Unless a Revolving Loan Lender shall have notified
the Swing Line Lender, prior to its making any Swing Line Loan, that any
applicable condition precedent set forth in Section 4.1, 4.1A or 4.3 had not
then been satisfied, such Revolving Loan Lender’s obligation to make Revolving
Loans pursuant to this Section 2.2(d) to repay Swing Line Loans shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (A) any set-off, counterclaim,
recoupment, defense or other right which such Revolving Loan Lender may have
against the Agent, the Swing Line Lender or any other Person, (B) the occurrence
or continuance of a Default or Unmatured Default, (C) any adverse change in the
condition (financial or otherwise) of the Parent Borrower or any of its
Subsidiaries, or (D) any other circumstances, happening or event whatsoever. In
the event that any Revolving Loan Lender fails to make payment to the Agent of
any amount due under this Section 2.2(d), the Agent shall be entitled to
receive, retain and apply against such obligation the principal and interest
otherwise payable to such Revolving Loan Lender hereunder until the Agent
receives such payment from such Revolving Loan Lender or such obligation is
otherwise fully

27



--------------------------------------------------------------------------------



 



satisfied. In addition to the foregoing, if for any reason any Revolving Loan
Lender fails to make payment to the Agent of any amount due under this Section
2.2(d), such Revolving Loan Lender shall be deemed, at the option of the Agent,
to have unconditionally and irrevocably purchased from the Swing Line Lender,
without recourse or warranty, an undivided interest and participation in the
applicable Swing Line Loan in the amount of such Revolving Loan, and such
interest and participation may be recovered from such Revolving Loan Lender
together with interest thereon at the Federal Funds Effective Rate for each day
during the period commencing on the date of demand and ending on the date such
amount is received. On the Maturity Date (or, if earlier, the date of
termination in whole of the Aggregate Revolving Loan Commitment pursuant to
Section 2.7 hereof or the Commitments pursuant to Section 8.1 hereof), the
Parent Borrower shall repay in full the outstanding principal balance of the
Swing Line Loans (it being understood and agreed that no Non-U.S. Subsidiary
Borrower shall be liable to repay any Swing Line Loans).
     2.3. Term Loans.
     (a) Generally. Subject to the terms and conditions set forth in this
Agreement, each Term Loan Lender on the Term Loan Funding Date severally agrees
to make on the Term Loan Funding Date term loans to the Parent Borrower in an
aggregate amount equal to such Lender’s Term Loan Commitment (each individually,
a “Term Loan” and, collectively, the “Term Loans”). Each such Term Loan by a
Term Loan Lender shall be denominated in Dollars and euro in an amount equal to
its Term Loan Dollar Tranche Commitment and its Term Loan Euro Tranche
Commitment (if any), respectively. All Term Loans shall be made by the Term Loan
Lenders on the Term Loan Funding Date simultaneously and proportionately to
their respective Term Loan Percentages and Term Tranche Percentages, it being
understood that no Term Loan Lender shall be responsible for any failure by any
other Term Loan Lender to perform its obligation to make any Term Loan hereunder
nor shall the Term Loan Commitment of any Term Loan Lender be increased or
decreased as a result of any such failure.
     (b) Borrowing Notice. The Parent Borrower shall execute and deliver to the
Agent a Borrowing Notice no later than four (4) Business Days prior to the Term
Loan Funding Date. Such Borrowing Notice shall specify (i) the aggregate amount
of the Term Loans being requested (which shall be equal to the Aggregate Term
Loan Commitment and consistent with the Term Loan Dollar Tranche Commitments and
the Term Loan Euro Tranche Commitments) and (ii) instructions for the
disbursement of proceeds of such Term Loans. Any Borrowing Notice given pursuant
to this Section 2.3(b) shall be irrevocable.
     (c) Making of Term Loans. Promptly after receipt of the Borrowing Notice
under Section 2.3(b) in respect of the Term Loans, the Agent shall notify each
Term Loan Lender by telecopy, or other similar form of transmission, of the
proposed Advance. Each Term Loan Lender shall deposit an amount equal to its
Term Loan Percentage of the Term Loans with the Agent at its Eurocurrency
Payment office, in immediately available funds, on the Term Loan Funding Date,
as specified in the Borrowing Notice. Subject to the fulfillment of the
conditions precedent set forth in Sections 4.1 and 4.3, as applicable, the Agent
shall make the proceeds of such amounts received by it available to the Parent
Borrower at the Agent’s Eurocurrency Payment office on such date and shall
disburse such proceeds in accordance with the Parent Borrower’s disbursement
instructions set forth in such Borrowing Notice. The failure of any Term Loan
Lender to deposit the amount described above with the Agent on such date shall
not relieve any other Term Loan Lender of its obligations hereunder to make its
Term Loan on such date.
     (d) Repayment of the Term Loans.

28



--------------------------------------------------------------------------------



 



  (i)   The Term Loans shall be repaid by the Parent Borrower in nineteen (19)
consecutive quarterly installments on the dates set forth below and one
(1) final installment on the Maturity Date (it being understood and agreed that
no Non-U.S. Subsidiary Borrower shall be liable to repay any Term Loans). Each
payment shall be due and payable on the last Business Day of the applicable
calendar quarter and shall be denominated in the same currency (Dollar or euro,
as applicable) as the Term Tranche in respect of which such payment is being
effected. The first Term Loan installment shall be due and payable on the last
Business Day of the first calendar quarter-end after the Term Loan Funding Date
and such installments shall continue on the last Business Day of each calendar
quarter thereafter through and including the Maturity Date. The Term Loans shall
be permanently reduced by the amount of each installment on the date payment
thereof is made hereunder. The installments shall be in the aggregate amounts
set forth in the schedule below:

      Calendar Quarter Ending After
the Term Loan Funding Date:   Installment Amount Due and Payable on the Last
Business Day of such Calendar Quarter:      

                      Term Loans denominated in   Term Loans denominated in    
Dollars   euro
First
  $ 2,250,000     € 1,500,000  
Second
  $ 2,250,000     € 1,500,000  
Third
  $ 2,250,000     € 1,500,000  
Fourth
  $ 2,250,000     € 1,500,000  
Fifth
  $ 4,500,000     € 3,000,000  
Sixth
  $ 4,500,000     € 3,000,000  
Seventh
  $ 4,500,000     € 3,000,000  
Eighth
  $ 4,500,000     € 3,000,000  
Ninth
  $ 6,750,000     € 4,500,000  
Tenth
  $ 6,750,000     € 4,500,000  
Eleventh
  $ 6,750,000     € 4,500,000  
Twelfth
  $ 6,750,000     € 4,500,000  
Thirteenth
  $ 9,000,000     € 6,000,000  
Fourteenth
  $ 9,000,000     € 6,000,000  
Fifteenth
  $ 9,000,000     € 6,000,000  
Sixteenth
  $ 9,000,000     € 6,000,000  
Seventeenth
  $ 22,500,000     € 15,000,000  
Eighteenth
  $ 22,500,000     € 15,000,000  
Nineteenth
  $ 22,500,000     € 15,000,000  
Maturity Date
  Balance of Term Loans   Balance of Term Loans
 
  Denominated in Dollars   Denominated in euro

     Notwithstanding the foregoing, in the event that the Term Loan Funding Date
occurs after December 31, 2008, the Agent (in consultation with the Parent
Borrower) shall provide to the parties hereto an updated amortization schedule
in lieu of the foregoing schedule, which update shall redistribute the
installment amounts that would have been due and payable on the last Business
Day of the calendar quarter ending December 31, 2008 had the Term Loan Funding
Date occurred prior to such date. Such

29



--------------------------------------------------------------------------------



 



updated amortization schedule shall be conclusive and binding on all of the
parties hereto in lieu of the foregoing schedule.
     No installment of any Term Loan shall be reborrowed once repaid.
     (e) Voluntary Prepayments. In addition to the scheduled payments on the
Term Loans, the Parent Borrower may make the voluntary prepayments described in
Section 2.4(b), with such prepayments applied ratably to reduce all outstanding
installments under the Term Loans.
     2.4. Repayments and Prepayments of Advances.
     (a) Repayment at Maturity. Any outstanding Advances and Loans (other than
the Term Loans) and all other unpaid Obligations shall be paid in full by the
applicable Borrower on the Maturity Date (or, if earlier, the date of
termination in whole of the Aggregate Revolving Loan Commitment pursuant to
Section 2.7 hereof or the Commitments pursuant to Section 8.1 hereof) (it being
understood and agreed that each Non-U.S. Subsidiary Borrower shall be obligated
to repay only the Loans made to it and to pay only the other Obligations
incurred by it).
     (b) Optional Prepayments. Subject to Section 3.4 and the requirements of
this Section 2.4(b), any Borrower may (a) following notice given to the Agent by
such Borrower, by not later than 10:00 a.m. (Chicago time) one Business Day
prior to the date of the proposed prepayment, such notice specifying the
aggregate principal amount of and the proposed date of the prepayment (the
“Prepayment Notice”), and if such notice is given such Borrower shall, prepay in
an aggregate minimum amount of $3,000,000 the outstanding principal amounts of
the Floating Rate Loans comprising part of the same Advance in whole or ratably
in part without penalty or premium and (b) following notice given to the Agent
by any Borrower by not later than 10:00 a.m. (Chicago time) on, if the Advance
to be prepaid is a Eurocurrency Advance, the third Business Day preceding the
date of the proposed prepayment, such notice specifying the Eurocurrency Advance
to be prepaid and the proposed date of the prepayment, and, if such notice is
given, such Borrower shall, prepay in a minimum amount of $3,000,000 and in
multiples of $1,000,000 in excess thereof the outstanding principal amounts of
the Eurocurrency Loans comprising a Eurocurrency Advance without penalty or
premium, except as otherwise provided in Section 3.4, together with accrued
interest to the date of such prepayment on the principal amount prepaid.
     (c) Mandatory Prepayments.
     (i) Generally. If at any time, (a) the Dollar Amount of the Revolving
Credit Obligations exceeds 105% of the Aggregate Revolving Loan Commitment,
(b) the Dollar Amount of all Eurocurrency Loans (which are Revolving Loans) and
Facility LCs in Agreed Currencies other than Dollars exceeds 105% of the Maximum
Foreign Currency Amount (utilizing the exchange rates determined in accordance
with Section 2.1), (c) the aggregate amount of the outstanding Swing Line Loans
exceeds 105% of the Swing Line Commitment or (d) the Dollar Amount of Revolving
Loans and Facility LCs made to or issued for the account of the Non-U.S.
Subsidiary Borrowers exceeds 105% of the Maximum Non-U.S. Subsidiary Borrower
Amount, the applicable Borrower for the ratable benefit of the Revolving Loan
Lenders shall immediately prepay Revolving Loans (to be applied to such Loans as
the applicable Borrower shall direct at the time of such payment) in an
aggregate amount such that after giving effect thereto (w) the Dollar Amount of
the Revolving Credit Obligations is less than or equal to the Aggregate
Revolving Loan Commitment, (x) the Dollar Amount of all Eurocurrency Loans and
Facility LCs in Agreed Currencies other than Dollars is less than or equal to
the Maximum Foreign Currency Amount, (y) the amount of outstanding Swing Line
Loans is less than or equal to the Swing Line Commitment and

30



--------------------------------------------------------------------------------



 



(z) the Dollar Amount of Revolving Loans and Facility LCs made to or issued for
the account of the Non-U.S. Subsidiary Borrowers is less than or equal to the
Maximum Non-U.S. Subsidiary Borrower Amount (it being understood and agreed that
each Non-U.S. Subsidiary Borrower shall be liable only to repay Loans made to,
and Obligations incurred by, such Non-U.S. Subsidiary Borrower).
     (ii) Asset Sales. Upon the consummation of any Asset Sale by the Parent
Borrower or any Subsidiary, within ten (10) Business Days after the Parent
Borrower’s or any of its Subsidiaries’ receipt of any Net Cash Proceeds (or
conversion to cash of non-cash proceeds (whether principal or interest and
including securities and release of escrow arrangements)) from any such Asset
Sale, the Parent Borrower shall make a mandatory prepayment of the Loans and
cash collateralize the Reimbursement Obligations, subject to the provisions
governing the application of payments set forth in Section 2.4(d), in an amount
equal to the Relevant Prepayment Percentage of such Net Cash Proceeds; provided
that if the Parent Borrower shall deliver to the Agent a certificate of an
Authorized Officer to the effect that the Parent Borrower or its relevant
Subsidiaries intend to apply the Net Cash Proceeds from such event (or a portion
thereof specified in such certificate), within 270 days after receipt of such
Net Cash Proceeds, to acquire (or replace or rebuild) real property, equipment
or other tangible assets (excluding inventory) to be used in the business of the
Parent Borrower and/or its Subsidiaries, and certifying that no Unmatured
Default has occurred and is continuing, then no prepayment shall be required
pursuant to this paragraph in respect of the Net Cash Proceeds specified in such
certificate; provided further that at the end of such 270 day period, a
prepayment shall be required in an amount equal to any such Net Cash Proceeds
that have not been so applied.
     (iii) Financings. Upon the consummation of any Financing by the Parent
Borrower or any Subsidiary, within three (3) Business Days after the Parent
Borrower’s or any of its Subsidiaries’ receipt of any Net Cash Proceeds from any
such Financing, the Parent Borrower shall make a mandatory prepayment of the
Loans and cash collateralize the Reimbursement Obligations, subject to the
provisions governing the application of payments set forth in Section 2.4(d), in
an amount equal to the Relevant Prepayment Percentage of such Net Cash Proceeds.
     (d) Subject to the terms and conditions of this Agreement, any amount paid
or prepaid before the Maturity Date (or, if earlier, the date of termination in
whole of the Aggregate Revolving Loan Commitment pursuant to Section 2.7 hereof
or the Commitments pursuant to Section 8.1 hereof) pursuant to Section 2.4(c)(i)
with respect to Loans (other than the Term Loans) may be borrowed, repaid and
borrowed again prior to the Maturity Date (or, if earlier, the date of
termination in whole of the Aggregate Revolving Loan Commitment pursuant to
Section 2.7 hereof or the Commitments pursuant to Section 8.1 hereof).
Notwithstanding the foregoing, (i) each mandatory prepayment and cash
collateralization required by clauses (ii) and (iii) of Section 2.4(c) (a
“Designated Prepayment”) shall be applied (i) first to repay the then remaining
installments of the Term Loans and in the inverse order of maturity, (ii)
second, upon repayment in full of the Term Loans, to prepay the Revolving Loans
then outstanding and (iii) upon repayment in full of the Revolving Loans, to
cash collateralize the Reimbursement Obligations as contemplated by
Section 2.23(m). Designated Prepayments of Loans shall first be applied to
Floating Rate Loans and to any Eurocurrency Loans maturing on such date and then
to subsequently maturing Eurodollar Rate Loans in order of maturity. Designated
Prepayments of Revolving Loans and Reimbursement Obligations shall be
accompanied by a permanent reduction and termination, on a Dollar for Dollar
basis, in the amount of the Aggregate Revolving Loan Commitment ratably among
the Revolving Loan Lenders.

31



--------------------------------------------------------------------------------



 



     2.5. Ratable Loans. Each Advance hereunder shall consist of Loans made from
the several Lenders ratably in proportion to their respective Revolving Loan
Percentages or Term Loan Percentages (and Term Tranche Percentages), as
applicable.
     2.6. Types of Advances. The Advances may be Floating Rate Advances or
Eurocurrency Advances, or a combination thereof, selected by the applicable
Borrower in accordance with Sections 2.8 and 2.9.
     2.7. Facility Fee; Ticking Fee; Reductions in Aggregate Revolving Loan
Commitment.
          (a) The Parent Borrower agrees to pay to the Agent for the pro rata
account of the Revolving Loan Lenders according to their Percentages (except as
set forth in Section 8.2), a facility fee (the “Facility Fee”) accruing at the
rate of the Applicable Facility Fee per annum based on the Aggregate Revolving
Loan Commitment (without regards to usage thereof), from the Revolving Loan
Funding Date to and including the Maturity Date, payable on each Payment Date
after the Revolving Loan Funding Date and on the Maturity Date (it being
understood and agreed that no Non-U.S. Subsidiary Borrower shall be liable to
pay any Facility Fees).
          (b) The Parent Borrower agrees to pay to the Agent for the pro rata
account of the Lenders according to their Ticking Fee Percentages (except as set
forth in Section 8.2), a ticking fee (the “Ticking Fee”) accruing at a rate per
annum equal to the Applicable Facility Fee based on the Aggregate Revolving Loan
Commitment and the Aggregate Term Loan Commitment, as applicable, from the
Closing Date to (but not including) the Revolving Loan Funding Date (in the case
of the Ticking Fee on the Aggregate Revolving Loan Commitment) and the Term Loan
Funding Date (in the case of the Ticking Fee on the Aggregate Term Loan
Commitment), payable on the last Business Day of each calendar quarter (to the
extent occurring prior to the Revolving Loan Funding Date and the Term Loan
Funding Date, as applicable) and on the Revolving Loan Funding Date and the Term
Loan Funding Date, commencing on the first calendar quarter-end occurring after
the Closing Date (it being understood and agreed that no Non-U.S. Subsidiary
Borrower shall be liable to pay any Ticking Fees).
          (c) The Parent Borrower may permanently reduce the Aggregate Revolving
Loan Commitment in whole, or in part, ratably among the Revolving Loan Lenders
in integral multiples of $5,000,000 upon at least three Business Days’ written
notice to the Agent, which notice shall specify the amount of any such reduction
(the “Aggregate Revolving Loan Commitment Reduction Notice”); provided, that the
amount of the Aggregate Revolving Loan Commitment may not be reduced below the
Dollar Amount of the Aggregate Outstanding Credit Exposure not attributable to
Term Loans. All accrued Facility Fees shall be payable on the effective date of
any termination of the Revolving Loan Commitments of the Revolving Loan Lenders
and the obligation of the Parent Borrower to pay facility fees with respect to
any Revolving Loan Commitments shall terminate on the date of any termination of
the Revolving Loan Commitments.
     2.8. Minimum Amount of Each Advance; Maximum Interest Periods. Each
Eurocurrency Advance shall be in the minimum amount of $3,000,000 or the
Approximate Equivalent Amount of any Agreed Currency other than Dollars (and in
multiples of $1,000,000 or the Approximate Equivalent Amount of any Agreed
Currency other than Dollars if in excess thereof), and each Floating Rate
Advance (other than an Advance to repay Swing Line Loans or Reimbursement
Obligations) shall be in the minimum amount of $3,000,000 (and a multiple of
$1,000,000 if in excess thereof); provided, that any Floating Rate Advance may
be in the amount of the Revolving Credit Availability. In addition, the

32



--------------------------------------------------------------------------------



 



Borrowers shall select Eurocurrency Interest Periods under Sections 2.9 and 2.10
so that no more than ten (10) Eurocurrency Interest Periods shall be outstanding
at any one time.
     2.9. Method of Selecting New Advances. The applicable Borrower shall select
the Type of Advance and, in the case of each Eurocurrency Advance, the
Eurocurrency Interest Period and Agreed Currency applicable to each Advance from
time to time. The applicable Borrower shall give the Agent irrevocable notice (a
“Borrowing Notice”) or, in the case of any Non-U.S. Subsidiary Borrower, the
Parent Borrower may give the Agent a Borrowing Notice on its behalf, by
telephone or telefax not later than 11:00 a.m. (Chicago time) (i) on the
proposed Borrowing Date of each Floating Rate Advance, (ii) three Business Days
before the Borrowing Date for each Eurocurrency Advance in Dollars and
(iii) four Business Days before the Borrowing Date for each Eurocurrency Advance
in an Agreed Currency other than Dollars, specifying:

  (i)   the applicable Borrower;     (ii)   Borrowing Date, which shall be a
Business Day, of such Advance,     (iii)   the aggregate amount of such Advance,
    (iv)   the Type of Advance selected, and     (v)   in the case of each
Eurocurrency Advance, the Agreed Currency and the Eurocurrency Interest Period
applicable thereto.

With respect to the Term Loans, the Parent Borrower may not select a
Eurocurrency Interest Period that ends after the Maturity Date. With respect to
the Revolving Loans, the applicable Borrower may not select a Eurocurrency
Interest Period that ends after the Maturity Date. Not later than (i) 1:00 p.m.
(Chicago time) on each Borrowing Date with respect to Floating Rate Advances and
(ii) noon (Chicago time) on each Borrowing Date for Eurocurrency Advances, each
Lender shall make available its Loan or Loans, in immediately available funds in
the Agreed Currency to the Agent at its address specified pursuant to
Article XIII, unless the Agent has notified the Lenders that such Loan is to be
made available to the applicable Borrower at the Agent’s Eurocurrency Payment
Office, in which case each Lender shall make available its Loan or Loans, in
funds immediately available to the Agent at its Eurocurrency Payment Office, not
later than 1:00 p.m. (local time in the city of the Agent’s Eurocurrency Payment
Office) in the Agreed Currency designated by the Agent. The Agent will make the
funds so received from the Lenders available to the applicable Borrower at the
Agent’s aforesaid address.
     2.10. Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurocurrency Advances. Each Eurocurrency
Advance shall continue as a Eurocurrency Advance of such Type until the end of
the then applicable Eurocurrency Interest Period therefor, at which time such
Eurocurrency Advance (other than Eurocurrency Advances in Agreed Currencies
other than Dollars) shall be automatically converted into a Floating Rate
Advance unless the applicable Borrower shall have given the Agent a
Conversion/Continuation Notice (which, in the case of a Non-U.S. Subsidiary
Borrower, may be delivered by the Parent Borrower on its behalf), in accordance
with the terms of this Section 2.10 requesting that, at the end of such
Eurocurrency Interest Period, such Eurocurrency Advance continue as a
Eurocurrency Advance for the same or another Eurocurrency Interest Period.
Unless a Conversion/Continuation Notice shall have timely been given in
accordance with the terms of this Section 2.10, Eurocurrency Advances in an
Agreed Currency other than Dollars shall automatically continue as

33



--------------------------------------------------------------------------------



 



Eurocurrency Advances in the same Agreed Currency with an Eurocurrency Interest
Period of one (1) month. Subject to the terms of Section 2.8, the applicable
Borrower may elect from time to time to convert all or any part of the Term
Loans or the Revolving Loans from any Type into any other Type of Loan or Types
of Loans; provided that any conversion of any Eurocurrency Advance shall be made
on, and only on, the last day of the Eurocurrency Interest Period applicable
thereto. The applicable Borrower shall give the Agent irrevocable notice (a
“Conversion/Continuation Notice”) or, in the case of a Non-U.S. Subsidiary
Borrower, the Parent Borrower may give the Agent a Conversion/Continuation
Notice on its behalf, of each conversion of a Floating Rate Advance into a
Eurocurrency Advance or continuation of a Eurocurrency Advance not later than
10:00 a.m. (Chicago time) at least (a) three Business Days prior to the date of
the requested conversion or continuation of a Eurocurrency Advance in Dollars
and (b) four Business Days prior to the date of the requested conversion or
continuation of a Eurocurrency Advance in an Agreed Currency other than Dollars,
specifying in each case:

  (i)   the requested date, which shall be a Business Day, of such conversion or
continuation;     (ii)   the aggregate amount and Type of the Advance which is
to be converted or continued; and     (iii)   the amount and Type(s) of
Advance(s) into which such Advance is to be converted or continued and, in the
case of a conversion into or continuation of a Eurocurrency Advance, the
duration of the Eurocurrency Interest Period applicable thereto.

Notwithstanding anything herein to the contrary, Eurocurrency Advances in an
Agreed Currency may be converted and/or continued as Eurocurrency Advances only
in the same Agreed Currency. Promptly after receipt of any
Conversion/Continuation Notice, the Agent shall provide the Lenders with notice
thereof.
     2.11. Changes in Interest Rate, etc. Each Floating Rate Advance and Swing
Line Loan shall bear interest on the outstanding principal amount thereof, for
each day from and including the date such Advance or Swing Line Loan is made or,
in the case of a Floating Rate Advance, is converted from a Eurocurrency Advance
into a Floating Rate Advance pursuant to Section 2.10 to but excluding the date
it becomes due or, in the case of a Floating Rate Advance, is converted into a
Eurocurrency Advance pursuant to Section 2.10 hereof, at a rate per annum equal
to the Floating Rate for such day or, in the case of the Swing Line Loans, such
other rate as may have been agreed to between the Parent Borrower and the Swing
Line Lender. Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance and each Swing Line Loan bearing interest
by reference to the Floating Rate will take effect simultaneously with each
change in the Alternate Base Rate and with each change in the Applicable Margin.
Each Eurocurrency Advance shall bear interest from and including the first day
of the Eurocurrency Interest Period applicable thereto to (but not including)
the last day of such Eurocurrency Interest Period at the Eurocurrency Rate
determined as applicable to such Eurocurrency Advance. Changes in the rate of
interest on any Eurocurrency Advance will take effect simultaneously with each
change in the Applicable Margin. No Eurocurrency Interest Period with respect to
Revolving Loans may end after the Maturity Date (or, if earlier, the date of
termination in whole of the Aggregate Revolving Loan Commitment pursuant to
Section 2.7 hereof or the Commitments pursuant to Section 8.1 hereof).
     2.12. Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.9 or 2.10, during the continuance of a Default
or Unmatured Default the Required Revolving Lenders may, at their option, by
notice to the Parent Borrower, declare that no Advance may be made as, converted
into or continued as a Eurocurrency Advance. During the continuance of any
Default under

34



--------------------------------------------------------------------------------



 



Section 7.2, the Required Lenders may, at their option, by notice to the Parent
Borrower, declare that (i) each Advance shall bear interest at a rate per annum
equal to the Floating Rate plus 2% per annum and (ii) each of the Applicable
Commercial Facility LC Fee, Applicable Facility Fee, Applicable Facility LC
Fronting Fee and Applicable Stand-by Facility LC Fee shall be increased by 2%
above the percentage rate per annum otherwise applicable thereto.
     2.13. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, to the Agent (i) at the
Agent’s address specified pursuant to Article XIII in immediately available
funds with respect to Advances or other Obligations denominated in Dollars and
(ii) at the Agent’s Eurocurrency Payment Office in immediately available funds
with respect to any Advance or other Obligations denominated in an Agreed
Currency other than Dollars, or at any other Lending Installation of the Agent
specified in writing by the Agent to the Borrowers, by noon (local time) on the
date when due and shall be applied ratably by the Agent among the relevant
Lenders (unless such amount is not to be shared ratably in accordance with the
express terms hereof). Any payment received by the Agent after such time shall
be deemed to have been received on the next Business Day. Each Advance shall be
repaid or prepaid in the Agreed Currency in which it was made in the amount
borrowed and interest payable thereon shall also be paid in such Agreed
Currency. Each payment delivered to the Agent for the account of any Lender
shall be delivered promptly by the Agent to such Lender in the same type of
funds that the Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the Agent from
such Lender. The Agent is hereby authorized to charge the account of the
applicable Borrower maintained with JPMorgan for each payment of principal,
interest and fees as it becomes due hereunder (it being understood and agreed
that the Agent shall not charge the account of any Non-U.S. Subsidiary Borrower
for any payment of principal or interest on Loans made to any other Borrower, or
for fees incurred by any other Borrower). Any payment by any Borrower to the
Agent for the account of the Lenders in accordance with the terms hereof shall,
to the extent of such payment, discharge such Borrower’s obligation to make such
payment to the Lenders. Each reference to the Agent in this Section 2.13 shall
also be deemed to refer, and shall apply equally, to the LC Issuer, in the case
of payments required to be made by any Borrower to the LC Issuer pursuant to
Section 2.23. Notwithstanding the foregoing provisions of this Section, if,
after the making of any Advance in any currency other than Dollars, currency
control or exchange regulations are imposed in the country which issues such
currency with the result that different types of such Agreed Currency (the “New
Currency”) are introduced and the type of currency in which the Advance was made
(the “Original Currency”) no longer exists or the applicable Borrower is not
able to make payment to the Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall be made to the Agent in such amount and such type of the New
Currency or Dollars as shall be equivalent to the amount of such payment
otherwise due hereunder in the Original Currency, it being the intention of the
parties hereto that the applicable Borrower take all risks of the imposition of
any such currency control or exchange regulations. In addition, notwithstanding
the foregoing provisions of this Section, if, after the making of any Advance in
any currency other than Dollars, any Borrower is not able to make payment to the
Agent for the account of the Lenders in the type of currency in which such
Advance was made because of the imposition of any such currency control or
exchange regulation, then such Advance shall instead be repaid when due in
Dollars in a principal amount equal to the Dollar Amount (as of the date of
repayment) of such Advance.
     2.14. Noteless Agreement; Evidence of Indebtedness.
     (i) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from the Loans

35



--------------------------------------------------------------------------------



 



made by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
     (ii) The Agent shall also maintain accounts in which it will record (a) the
amount of each Loan made hereunder, the Type thereof and the Eurocurrency
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from each Borrower,
respectively, to each Lender hereunder and (c) the amount of any sum received by
the Agent hereunder from each Borrower and each Lender’s share thereof.
     (iii) The entries maintained in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be binding and conclusive evidence, absent
manifest error, of the existence and amounts of the Obligations therein
recorded; provided, however, that the failure of the Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the applicable Borrower to repay the Obligations incurred by it in
accordance with their terms.
     (iv) Any Lender may request that its Loans be evidenced by a promissory
note in substantially the form of Exhibit D hereto. In such event, the Borrowers
shall execute and deliver to such Lender promissory notes payable to the order
of such Lender in a form approved by the Agent and consistent with the terms of
this Agreement. Thereafter, the Loans evidenced by such promissory notes and
interest thereon shall at all times (including after any assignment pursuant to
Section 12.3) be represented by one or more promissory notes payable to the
order of the payee named therein or any assignee pursuant to Section 12.3,
except to the extent that any such Lender or assignee subsequently returns any
such promissory note for cancellation and requests that such Loans once again be
evidenced as described in paragraphs (i) and (ii) above.
     2.15. Telephonic Notices. Each Borrower hereby authorizes the Lenders and
the Agent to extend, convert or continue Advances and Swing Line Loans, as
applicable, effect selections of Types of Advances and to transfer funds based
on telephonic notices made by any person or persons the Agent, the Swing Line
Lender or any Lender in good faith believes to be an Authorized Officer of such
Borrower. Each Borrower agrees to deliver promptly to the Agent a written
confirmation, if such confirmation is requested by the Agent, the Swing Line
Lender or any Lender, of each telephonic notice, signed by an Authorized
Officer. If the written confirmation differs in any material respect from the
action taken by the Agent, the Swing Line Lender and the Lenders, the records of
the Agent, the Swing Line Lender and the Lenders shall govern absent manifest
error.
     2.16. Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Floating Rate Advance and Swing Line Loan shall be payable on each Payment
Date, commencing with the first such date to occur after the Revolving Loan
Funding Date, on any date on which the Floating Rate Advance or Swing Line Loan
is prepaid and at maturity (whether due to acceleration or otherwise). Interest
accrued on that portion of the outstanding principal amount of any Floating Rate
Advance converted into a Eurocurrency Advance on a day other than a Payment Date
shall be payable on the date of conversion. Interest accrued on each
Eurocurrency Advance shall be payable on the last day of its applicable
Eurocurrency Interest Period, on any date on which the Eurocurrency Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurocurrency Advance having an Eurocurrency Interest Period longer than
three months shall also be payable on the last Business Day of each three-month
interval during such Eurocurrency Interest Period. Interest accrued on all Loans
for which the Prime Rate is the basis shall be calculated for actual days
elapsed on the basis of a year of 365 or, when appropriate, 366 days. Interest
accrued on all Loans for which the Eurocurrency Rate is the

36



--------------------------------------------------------------------------------



 



basis and all fees shall be calculated for actual days elapsed on the basis of a
year of 360 days, or, in the case of Loans denominated in currencies other than
Dollars, such other basis as is consistent with market conditions in the
applicable jurisdictions, in each case for actual days elapsed. Interest shall
be payable for the day an Advance or Swing Line Loan is made but not for the day
of any payment on the amount paid if payment is received prior to noon (local
time) at the place of payment. If any payment of principal of or interest on an
Advance or Swing Line Loan or any fee shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.
     2.17. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. The Agent will promptly notify each relevant Lender of the contents
of each Aggregate Revolving Loan Commitment Reduction Notice, Borrowing Notice,
Conversion/Continuation Notice, and Prepayment Notice received by it hereunder.
The Agent will notify each Lender of the interest rate applicable to each
Eurocurrency Advance promptly upon determination of such interest rate and will
give each Borrower and each Lender prompt notice of each change in the Alternate
Base Rate.
     2.18. Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and any promissory notes requested to be issued hereunder shall be
deemed held by each Lender for the benefit of such Lending Installation. Each
Lender may, by written or facsimile notice to the Agent and the Borrowers,
designate a Lending Installation through which Loans will be made by it and for
whose account Loan payments and/or payments of LC Obligations are to be made.
     2.19. Non-U.S. Subsidiary Borrowers. The Parent Borrower may at any time
during the term of this Agreement, with the consent of the Agent, add as a party
to this Agreement not more than one First-Tier Foreign Subsidiary to be an
additional “Non-U.S. Subsidiary Borrower” hereunder by (a) the execution and
delivery to the Agent of a duly completed Assumption Letter by such Subsidiary,
with the written consent of the Parent Borrower at the foot thereof and (b) the
execution and delivery to the Agent of such other guaranties, security
documents, pledge agreements, legal opinions from counsel and such other
instruments and documents as may be reasonably required by the Agent. Upon such
execution, delivery and consent, such Subsidiary shall for all purposes be a
party hereto as a Non-U.S. Subsidiary Borrower as fully as if it had executed
and delivered this Agreement.
     2.20. Non-Receipt of Funds by the Agent. Unless any Borrower or a Lender,
as the case may be, notifies the Agent prior to the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Lender, the
proceeds of a Loan or (ii) in the case of any Borrower, a payment of principal,
interest or fees to the Agent for the account of any of the Lenders or, in the
case of the Parent Borrower, the Swing Line Lender, that it does not intend to
make such payment, the Agent may assume that such payment has been made. The
Agent may, but shall not be obligated to, make the amount of such payment
available to the intended recipient in reliance upon such assumption. If such
Lender or such Borrower, as the case may be, has not in fact made such payment
to the Agent, the recipient of such payment shall, on demand by the Agent, repay
to the Agent the amount so made available together with interest thereon in
respect of each day during the period commencing on the date such amount was so
made available by the Agent until the date the Agent recovers such amount at a
rate per annum equal to (i) in the case of payment by a Lender, the Federal
Funds Effective Rate for such day or (ii) in the case of payment by such
Borrower, the interest rate applicable to the relevant Loan.

37



--------------------------------------------------------------------------------



 



     2.21. [Reserved]
     2.22. Withholding Tax Exemption. (i) At least five Business Days prior to
the first date on which interest or fees are payable hereunder for the account
of any Lender, each Lender that is not incorporated or otherwise organized under
the laws of the United States of America, or a state thereof (a “Non-U.S.
Lender”) agrees that it will deliver to each of the Parent Borrower and the
Agent two duly completed copies of United States Internal Revenue Service Form
W-8BEN or W-8ECI, certifying in either case that such Non-U.S. Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to each
of the Parent Borrower and the Agent a United States Internal Revenue Form W-8
or W-9, as the case may be, and certify that it is entitled to an exemption from
United States backup withholding tax. Each Non-U.S. Lender further undertakes to
deliver to each of the Parent Borrower and the Agent (x) two renewals or
additional copies of such form (or a successor form) on or before the date that
such form expires or becomes obsolete, and (y) after the occurrence of any event
requiring a change in the most recent forms so delivered by it, such amendments
thereto as may be reasonably requested by the Parent Borrower or the Agent. All
forms or amendments described in the preceding sentence shall certify that such
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Non-U.S. Lender from duly completing and delivering any such form with respect
to it and such Non-U.S. Lender advises the Parent Borrower and the Agent that it
is not capable of receiving payments without any deduction or withholding of
United States federal income tax. For any period during which a Non-U.S. Lender
has failed to provide the Parent Borrower with an appropriate form pursuant to
this Section 2.22, above (unless such failure is due to a change in treaty, law
or regulation, or any change in the interpretation or administration thereof by
any governmental authority, occurring subsequent to the date on which a form
originally was required to be provided), such Non-U.S. Lender shall not be
entitled to indemnification with respect to taxes imposed by the United States;
provided that, should a Non-U.S. Lender which is otherwise exempt from or
subject to a reduced rate of withholding tax become subject to taxes because of
its failure to deliver a form required under this Section 2.22, the Borrowers,
respectively, shall take such steps as such Non-U.S. Lender shall reasonably
request to assist such Non-U.S. Lender to recover such taxes.
     2.23. Facility LCs.
     (a) The LC Issuer hereby agrees, on the terms and conditions set forth in
this Agreement, to issue stand-by and commercial Facility LCs in Dollars or an
Agreed Currency for the account of a Borrower or any Subsidiary (each, a
“Facility LC”) and to renew, extend, increase, decrease or otherwise modify each
Facility LC (each a “Modification”), from time to time from and including the
Closing Date and prior to the Maturity Date (or, if earlier, the date of
termination in whole of the Aggregate Revolving Loan Commitment pursuant to
Section 2.7 hereof or the Commitments pursuant to Section 8.1 hereof) upon the
request of the Parent Borrower or, in the case of a Non-U.S. Subsidiary
Borrower, upon the request of the Parent Borrower on its behalf; provided, that
immediately after each such Facility LC is issued or subject to a Modification,
(i) the aggregate Dollar Amount of the outstanding LC Obligations shall not
exceed $100,000,000, (ii) the Dollar Amount of all Eurocurrency Loans and
Facility LCs in Agreed Currencies other than Dollars is less than or equal to
the Maximum Foreign Currency Amount, (iii) the Revolving Credit Obligations
shall not exceed the Aggregate Revolving Loan Commitment, (iv) the aggregate
outstanding principal Dollar Amount of all Revolving Loans and Facility LCs made
to or issued for the account of the Non-U.S. Subsidiary Borrowers shall not
exceed the Maximum Non-U.S. Subsidiary Borrower Amount and (v) the conditions
precedent set forth in Section 4.3 shall have been

38



--------------------------------------------------------------------------------



 



satisfied; provided, further, that if the applicable Borrower has requested a
Lender other than JPMorgan to act as LC Issuer with respect to the issuance or
Modification of a particular Facility LC, such issuance or Modification shall be
made only in the sole discretion of such Lender. No Facility LC shall have an
expiry date later than the day which is two years after the Maturity Date;
provided that any Facility LC with a one-year term may provide for the renewal
thereof for additional one-year periods (which in no event shall extend beyond
the date which is two years after the Maturity Date).
     (b) On the Revolving Loan Funding Date with respect to the Existing LCs and
upon the issuance or Modification by the LC Issuer of a Facility LC in
accordance with this Section 2.23, the LC Issuer shall be deemed, without
further action by any party hereto, to have sold to each Revolving Loan Lender,
and each Revolving Loan Lender shall be deemed, without further action by any
party hereto, to have purchased from the LC Issuer, a participation in such
Facility LC (and each Modification thereof) and the related LC Obligations in an
amount equal to the stated amount available for drawing under the applicable
Facility LC and any such related LC Obligations, multiplied by such Revolving
Loan Lender’s Revolving Loan Percentage, provided, however, that no Revolving
Loan Lender’s participation shall extend to Reimbursement Obligations or amounts
available for drawing under outstanding Facility LCs to the extent such
Obligations and amounts have been cash collateralized in accordance with the
terms of Section 2.23(m). Such participation shall constitute usage of each such
Revolving Loan Lenders’ Revolving Loan Commitment.
     (c) Subject to subsection (a), the applicable Borrower (or in the case of a
Non-U.S. Subsidiary Borrower, the Parent Borrower on its behalf) shall give the
LC Issuer notice prior to 10:00 a.m. (Chicago time) at least (i) three Business
Days for Dollar denominated Facility LCs and (ii) five Business Days for
Facility LCs denominated in any Agreed Currency other than Dollars prior to the
proposed date of issuance or Modification of each Facility LC, specifying the
beneficiary, the Agreed Currency in which the Facility LC is to be denominated,
the proposed date of issuance (or Modification) and the expiry date of such
Facility LC, and describing the proposed terms of such Facility LC and the
nature of the transactions proposed to be supported thereby. Upon receipt of
such notice, the LC Issuer shall promptly notify the Agent, and the Agent shall
promptly notify each Lender, of the contents thereof and of the amount of such
Lender’s participation in such proposed Facility LC. The issuance or
Modification by the LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which the LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be satisfactory to the LC Issuer and that the
applicable Borrower shall have executed and delivered such application agreement
and/or such other instruments and agreements relating to such Facility LC as the
LC Issuer shall have reasonably requested (each, a “Facility LC Application
Agreement”). In the event of any conflict between the terms of this Agreement
and the terms of any Facility LC Application Agreement, the terms of this
Agreement shall control.
     (d) The Borrowers shall pay to the Agent, for the account of the Revolving
Loan Lenders ratably in accordance with their respective Revolving Loan
Percentages (except as provided in Section 8.2), a letter of credit fee equal to
(i) a percentage per annum equal to the Applicable Stand-by Facility LC Fee in
effect from time to time on the average daily aggregate amount available for
drawings under all stand-by Facility LCs outstanding during such quarter and
(ii) a percentage per annum equal to the Applicable Commercial Facility LC Fee
in effect from time to time on the average daily aggregate amount available for
drawings under all commercial Facility LCs outstanding during such quarter (it
being understood and agreed that a Non-U.S. Subsidiary Borrower shall be liable
to pay such fees only with respect to Facility LCs issued for its account). Each
such fee under clauses (i) and (ii) shall be payable in arrears on each Payment
Date after the Revolving Loan Funding Date and on the Maturity

39



--------------------------------------------------------------------------------



 



Date (or, if earlier, the date of termination in whole of the Aggregate
Revolving Loan Commitment pursuant to Section 2.7 hereof or the Commitments
pursuant to Section 8.1 hereof). The applicable Borrower shall pay to the LC
Issuer on the date of issuance of each Facility LC, a Facility LC fronting fee
equal to the Applicable Facility LC Fronting Fee of the stated amount available
for drawing under each such Facility LC, and such additional fees and expenses
relating to the issuance, Modification, and payment of Facility LCs in the
amounts and at the times agreed between the Parent Borrower and the LC Issuer
(it being understood and agreed that a Non-U.S. Subsidiary Borrower shall be
liable to pay such fronting fee only with respect to Facility LCs issued for its
account). The LC Issuer shall furnish to the Agent upon request its calculations
with respect to the amount of any fee payable under this subsection (d).
     (e) Upon receipt from the beneficiary of any Facility LC of any demand for
payment under such Facility LC, the LC Issuer shall notify the Agent and the
Agent shall promptly notify the applicable Borrower and each other Revolving
Loan Lender as to the amount to be paid by the LC Issuer as a result of such
demand and the proposed payment date (the “LC Payment Date”). The responsibility
of the LC Issuer to the applicable Borrower and each Revolving Loan Lender shall
be only to determine that the documents (including each demand for payment)
delivered under each Facility LC in connection with such presentment shall be in
conformity in all material respects with such Facility LC. The LC Issuer shall
endeavor to exercise the same care in the issuance and administration of the
Facility LCs as it does with respect to letters of credit in which no
participations are granted, it being understood that in the absence of any gross
negligence or willful misconduct by the LC Issuer, each Revolving Loan Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Default or any condition precedent whatsoever, to reimburse the LC Issuer
on demand for (i) such Revolving Loan Lender’s Revolving Loan Percentage of the
amount of each payment made by the LC Issuer under each Facility LC to the
extent such amount is not reimbursed by the applicable Borrower pursuant to
subsection (f) below plus (ii) interest on the foregoing amount to be reimbursed
by such Revolving Loan Lender, for each day from the date of the LC Issuer’s
demand for such reimbursement (or, if such demand is made after 11:00 a.m.
(Chicago time) on such date, from the next succeeding Business Day) to the date
on which such Revolving Loan Lender pays the amount to be reimbursed by it, at a
rate of interest per annum equal to the Federal Funds Effective Rate for such
day; provided, however, that upon any such demand by the LC Issuer for
reimbursement from the Revolving Loan Lenders of the amounts described in
clauses (i) and (ii) above (the “LC Reimbursement Amounts”), the LC
Reimbursement Amounts shall be immediately and automatically converted to and
redenominated in Dollars equal to the Dollar Amount of such LC Reimbursement
Amounts determined as of the date of such conversion.
     (f) Each Borrower shall be irrevocably and unconditionally obligated to
reimburse the LC Issuer on or by the applicable LC Payment Date for any amounts
to be paid by the LC Issuer upon any drawing under any Facility LC, without
presentment, demand, protest or other formalities of any kind (it being
understood and agreed that each Non-U.S. Subsidiary Borrower shall be liable to
reimburse any LC Issuer only for amounts attributable to drawings under Facility
LCs issued for its account); provided, that neither the Borrowers nor any
Revolving Loan Lender shall hereby be precluded from asserting any claim for
direct (but not consequential) damages suffered by the applicable Borrower or
such Revolving Loan Lender to the extent, but only to the extent, caused by
(i) the willful misconduct or gross negligence of the LC Issuer in determining
whether a request presented under any Facility LC issued by it complied with the
terms of such Facility LC or (ii) the LC Issuer’s failure to pay under any
Facility LC issued by it after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC. All such amounts
paid by the LC Issuer and remaining unpaid by the applicable Borrower after the
applicable LC Payment Date shall bear interest, payable on demand, for each day
until paid, at a rate per annum equal to the sum of 2% plus the rate applicable
to Floating Rate Advances for such day. The LC

40



--------------------------------------------------------------------------------



 



Issuer will pay to each Revolving Loan Lender ratably in accordance with its
Revolving Loan Percentage all amounts received by it from the applicable
Borrower for application in payment, in whole or in part, of the Reimbursement
Obligation in respect of any Facility LC issued by the LC Issuer, but only to
the extent such Revolving Loan Lender has made payment to the LC Issuer in
respect of such Facility LC pursuant to subsection (e). Subject to the terms and
conditions of this Agreement (including without limitation the submission of a
Borrowing Notice in compliance with Section 2.9 and the satisfaction of the
applicable conditions precedent set forth in Article IV), any Borrower may
request an Advance or, in the case of the Parent Borrower only, a Swing Line
Loan hereunder for the purpose of satisfying any Reimbursement Obligation.
     (g) If after the Revolving Loan Funding Date, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the LC Issuer or any
Revolving Loan Lender with any request or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency shall
impose, modify or deem applicable any tax, reserve, special deposit or similar
requirement against or with respect to or measured by reference to Facility LCs
issued or to be issued hereunder or participation therein, and the result shall
be to increase the cost to the LC Issuer or any Revolving Loan Lender of issuing
or maintaining any Facility LC or any participation therein, or reduce any
amount receivable hereunder by the LC Issuer or any Revolving Loan Lender in
respect of any Facility LC (which increase in cost, or reduction in amount
receivable, shall be the result of such Revolving Loan Lender’s or the LC
Issuer’s reasonable allocation of the aggregate of such increases or reductions
resulting from such event), then, upon demand by the LC Issuer or such Revolving
Loan Lender, each Borrower agrees, as applicable, to pay to the LC Issuer or
such Revolving Loan Lender, from time to time as specified by the LC Issuer or
such Revolving Loan Lender, such additional amounts as shall be sufficient to
compensate the LC Issuer or such Revolving Loan Lender for such increased costs
or reductions in amounts received by the LC Issuer or such Revolving Loan Lender
(it being understood and agreed that each Non-U.S. Subsidiary Borrower shall be
liable to compensate any LC Issuer only for such costs or reductions in amounts
received with respect to Facility LCs issued for its account). A certificate of
the LC Issuer or such Revolving Loan Lender submitted by the LC Issuer or such
Revolving Loan Lender to the applicable Borrower shall be conclusive as to the
amount thereof in the absence of manifest error.
     (h) The Borrowers’ obligations under this Section 2.23 shall be absolute
and unconditional under any and all circumstances and irrespective of any set
off, counterclaim or defense to payment which the applicable Borrower may have
or have had against the LC Issuer, any Revolving Loan Lender or any beneficiary
of a Facility LC. Each Borrower further agrees with the LC Issuer and the
Revolving Loan Lenders that the LC Issuer and the Revolving Loan Lenders shall
not be responsible for, and such Borrower’s Reimbursement Obligation in respect
of any Facility LC shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even if such documents
should in fact prove to be in any or all respects invalid, fraudulent or forged,
or any dispute between or among such Borrower, any of its Subsidiaries, the
beneficiary of any Facility LC or any financing institution or other party to
whom any Facility LC may be transferred or any claims or defenses whatsoever of
such Borrower or of any of its Subsidiaries against the beneficiary of any
Facility LC or any such transferee. Absent willful misconduct or gross
negligence, the LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. Each Borrower
agrees that any action taken or omitted by the LC Issuer or any Revolving Loan
Lender under or in connection with each Facility LC and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding

41



--------------------------------------------------------------------------------



 



upon such Borrower and shall not put the LC Issuer or any Revolving Loan Lender
under any liability to such Borrower. Nothing in this subsection (h) is intended
to limit the right of any Borrower to make a claim against the LC Issuer for
damages as contemplated by the proviso to the first sentence of subsection
(f) above.
     (i) To the extent not inconsistent with subsection (h) above, the LC Issuer
shall be entitled to rely, and shall be fully protected in relying upon, any
Facility LC, draft, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the LC Issuer. The LC Issuer shall be fully justified in
failing or refusing to take any action under this Agreement unless it shall
first have received such advice or concurrence of the Required Revolving Loan
Lenders as it reasonably deems appropriate or it shall first be indemnified to
its reasonable satisfaction by the Revolving Loan Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section 2.23, the LC Issuer shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement in accordance with a request of
the Required Revolving Lenders (or all of the Lenders, if required hereunder),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon the Revolving Loan Lenders and all future holders of
participations in any Facility LCs.
     (j) Each Borrower hereby agrees to indemnify and hold harmless each Lender,
the LC Issuer and the Agent, and their respective directors, officers, agents
and employees from and against any and all claims and damages, losses,
liabilities, costs or expenses which such Lender, the LC Issuer or the Agent may
incur (or which may be claimed against such Lender, the LC Issuer or the Agent
by any Person whatsoever) by reason of or in connection with the execution and
delivery or transfer of or payment or failure to pay under any Facility LC or
any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which the LC Issuer
may incur by reason of or in connection with (i) the failure of any other Lender
to fulfill or comply with its obligations to the LC Issuer hereunder (but
nothing herein contained shall affect any rights such Borrower may have against
any defaulting Lender) or (ii) by reason of or on account of the LC Issuer
issuing any Facility LC which specifies that the term “Beneficiary” included
therein includes any successor by operation of law of the named Beneficiary, but
which Facility LC does not require that any drawing by any such successor
Beneficiary be accompanied by a copy of a legal document, satisfactory to the LC
Issuer, evidencing the appointment of such successor Beneficiary (it being
understood and agreed that each Non-U.S. Subsidiary Borrower shall be liable
pursuant to this subsection (j) only with respect to Facility LCs issued for its
account); provided, that such Borrower shall not be required to indemnify the LC
Issuer for any claims, damages, losses, liabilities, costs or expenses to the
extent, but only to the extent, caused by (i) the willful misconduct or gross
negligence of the LC Issuer in determining whether a request presented under any
Facility LC complied with the terms of such Facility LC or (ii) the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. Nothing in
this subsection (j) is intended to limit the obligations of any Borrower under
any other provision of this Agreement.
     (k) Each Revolving Loan Lender shall, ratably in accordance with its
Revolving Loan Percentage, indemnify the LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the applicable Borrower) against any cost, expense (including
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitees’ gross negligence or
willful misconduct or the LC Issuer’s failure to pay under any

42



--------------------------------------------------------------------------------



 



Facility LC after the presentation to it of a request strictly complying with
the terms and conditions of the Facility LC) that such indemnitees may suffer or
incur in connection with this Section 2.23 or any action taken or omitted by
such indemnitees hereunder.
     (l) In its capacity as a Lender, the LC Issuer shall have the same rights
and obligations as any other Lender.
     (m) Notwithstanding anything to the contrary herein or in any application
for a Facility LC, the applicable Borrower shall, not later than the Maturity
Date (or, if earlier, the date of termination in whole of the Aggregate
Revolving Loan Commitment pursuant to Section 2.7 hereof or the Commitments
pursuant to Section 8.1 hereof or otherwise to the extent required in connection
with a Designated Prepayment pursuant to Section 2.4(d) hereof) or on any
earlier Business Day after the occurrence and during the continuance of a
Default or Unmatured Default that it receives the Agent’s demand, deliver to the
Agent for the benefit of the Revolving Loan Lenders and the LC Issuer, cash
having a value, as determined by the Agent, equal to one hundred and five
percent (105%) of each of the aggregate amount of the outstanding Reimbursement
Obligations and the aggregate amount available for drawing under Facility LCs
that are outstanding. Any such collateral shall be held by the Agent in a
separate account appropriately designated as a cash collateral account in
relation to this Agreement and the Facility LCs and retained by the Agent for
the benefit of the Revolving Loan Lenders and the LC Issuer as collateral
security for such Borrower’s obligations in respect of this Agreement and each
of the Facility LCs and LC Drafts. Such amounts shall be applied to reimburse
the LC Issuer for drawings or payments under or pursuant to Facility LCs or LC
Drafts, or if no such reimbursement is required, to payment of such of the other
Obligations as the Agent shall determine (it being understood and agreed that
each Non-U.S. Subsidiary Borrower shall be required to provide collateral only
in connection with Facility LCs issued for its account, and any collateral
provided by any Non-U.S. Subsidiary Borrower pursuant to this subsection
(m) shall be applied only toward drawings or payments under or in connection
with Facility LCs issued for the account of such Non-U.S. Subsidiary Borrower
and Obligations incurred by such Non-U.S. Subsidiary Borrower). Amounts
remaining in any cash collateral account established pursuant to this
Section 2.23 which are not to be applied to reimburse the Agent or any LC Issuer
for amounts actually paid or to be paid by the Agent or any LC Issuer in respect
of Obligations hereunder shall be promptly returned to the applicable Borrower
upon the payment in full of all Obligations hereunder, after deduction of the
Agent’s reasonable expenses incurred in connection with such cash collateral
account.
     2.24. Transitional Letter of Credit Provisions. From and after the
Revolving Loan Funding Date, the Existing LCs shall be deemed to constitute
Facility LCs issued pursuant to Section 2.23 in which the Revolving Loan Lenders
participate. Fees shall accrue in respect of the Existing LCs as provided in
Section 2.23(d) beginning as of the Revolving Loan Funding Date.
     2.25. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the specified
currency with such other currency at the Agent’s main office in Chicago,
Illinois on the Business Day preceding that on which the final, non-appealable
judgment is given. The obligations of the applicable Borrower in respect of any
sum due to any Lender or the Agent hereunder shall, notwithstanding any judgment
in a currency other than the specified currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be) of any sum adjudged to be so due in such other currency
such Lender or the Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the

43



--------------------------------------------------------------------------------



 



specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
Agent, as the case may be, in the specified currency, such Borrower agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent, as the
case may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Lender or the Agent, as the
case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 11.2, such Lender or the Agent, as the case may be,
agrees to remit such excess to the applicable Borrower (it being understood and
agreed that each Non-U.S. Subsidiary Borrower shall be liable under this
Section 2.25 only in connection with Obligations incurred by such Non-U.S.
Subsidiary Borrower).
     2.26. Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II with respect to any Advance in any Agreed Currency
other than Dollars, if there shall occur on or prior to the date of such Advance
any change in national or international financial, political or economic
conditions or currency exchange rates or exchange controls which would in the
reasonable opinion of the applicable Borrower, the Agent or the Required Lenders
make it impracticable for the Eurocurrency Loans comprising such Advance to be
denominated in the Agreed Currency specified by the applicable Borrower, then
the Agent shall forthwith give notice thereof to such Borrower and the Lenders
or such Borrower shall give notice thereof to the Lenders, as the case may be,
and such Eurocurrency Loans shall not be denominated in such currency but shall
be made on such Borrowing Date in Dollars, in an aggregate principal amount
equal to the Dollar Amount of the aggregate principal amount specified in the
related Borrowing Notice, as Floating Rate Loans, unless the applicable Borrower
notifies the Agent at least one Business Day before such date that (i) it elects
not to borrow on such date or (ii) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Eurocurrency Loans would in the opinion of the Agent, the Required Lenders be
practicable and in an aggregate principal amount equal to the Dollar Amount of
the aggregate principal amount specified in the related Borrowing Notice.
     2.27. Increase of Commitments. (a) At any time, the Parent Borrower may
request that the Aggregate Revolving Loan Commitment be increased or incremental
term loans be extended; provided that (i) the aggregate amount of such increases
and such incremental term loans shall at no time exceed $200,000,000; (ii) the
Parent Borrower shall not make any such request during the six month period
following any reduction in the Aggregate Revolving Loan Commitment previously
made pursuant to Section 2.7; (iii) the Parent Borrower shall not be entitled to
make any such request more frequently than once in each 12-month period; and
(iv) each such request shall be in a minimum amount of at least $20,000,000 and
increments of $5,000,000 in excess thereof. Such request shall be made in a
written notice given to the Agent and the applicable Lenders by the Parent
Borrower not less than twenty (20) Business Days prior to the proposed effective
date of such increase or incremental term loan extension, which notice (a
“Commitment Increase Notice”) shall specify the amount of the proposed increase
or extension and the proposed effective date of such increase or extension. No
Lender shall have any obligation to increase its Revolving Loan Commitment or
commit to such extension pursuant to a Commitment Increase Notice. On or prior
to the date that is ten (10) Business Days after receipt of the Commitment
Increase Notice, each Lender shall submit to the Agent a notice indicating the
maximum amount by which it is willing to increase its Revolving Loan Commitment
or commit to such extension in connection with such Commitment Increase Notice
(any such notice to the Agent being herein a “Lender Increase Notice”). Any
Lender which does not submit a Lender Increase Notice to the Agent prior to the
expiration of such ten (10) Business Day period shall be deemed to have denied
any such increase or extension. In the event that the increases or extensions
set forth in the Lender Increase Notices exceed the amount requested by the
Parent Borrower in the Commitment Increase Notice, the Agent and the

44



--------------------------------------------------------------------------------



 



Arranger shall have the right, in consultation with the Parent Borrower, to
allocate the amount of increases or extensions necessary to meet the Parent
Borrower’s Commitment Increase Notice. In the event that the Lender Increase
Notices are less than the amount requested by the Parent Borrower, the Agent
shall so advise the Parent Borrower not later than ten (10) Business Days prior
to the proposed effective date, and not later than three (3) Business Days prior
to the proposed effective date the Parent Borrower may notify the Agent of any
financial institution that shall have agreed to become a “Lender” party hereto
(a “Proposed New Lender”) in connection with the Commitment Increase Notice. Any
Proposed New Lender shall be consented to by the Agent (which consent shall not
be unreasonably withheld). If the Parent Borrower shall not have arranged any
Proposed New Lender(s) to commit to the shortfall from the Lender Increase
Notices, then the Parent Borrower shall be deemed to have reduced the amount of
its Commitment Increase Notice to the aggregate amount set forth in the Lender
Increase Notices. Based upon the Lender Increase Notices, any allocations made
in connection therewith and any notice regarding any Proposed New Lender, if
applicable, the Agent shall notify the Parent Borrower and the Lenders on or
before the Business Day immediately prior to the proposed effective date of the
amount of each Lender’s and Proposed New Lenders’ Revolving Loan Commitment
and/or incremental term loan commitment amount (the “Effective Commitment
Amount”) and the amount of the Aggregate Revolving Loan Commitment and aggregate
incremental term loan commitment amount, which amount shall be effective on the
following Business Day. No consent of any Lender (other than the Lenders
participating in any increase in the Aggregate Revolving Loan Commitment or
extension of incremental term loans) shall be required for any increase in the
Aggregate Revolving Loan Commitment or extension of incremental term loans
pursuant to this Section 2.27. Any increase in the Aggregate Revolving Loan
Commitment or extension of incremental term loans shall be subject to the
following conditions precedent: (A) the Parent Borrower shall have obtained the
consent thereto of each Subsidiary party to the Subsidiary Guaranty (each, a
“Guarantor”) and its reaffirmation of the Credit Document(s) executed by it,
which consent and reaffirmation shall be in writing and in form and substance
reasonably satisfactory to the Agent, (B) as of the date of the Commitment
Increase Notice and as of the proposed effective date of such increase or
extension, all representations and warranties shall be true and correct in all
material respects as though made on such date and no event shall have occurred
and then be continuing which constitutes a Default or Unmatured Default, (C) the
Parent Borrower, the Agent and each Proposed New Lender or Lender that shall
have agreed to provide a “Revolving Loan Commitment” in support of such increase
in the Aggregate Revolving Loan Commitment or to provide an incremental term
loan commitment shall have executed and delivered a “Commitment and Acceptance”
substantially in the form of Exhibit J hereto, (D) counsel for the Parent
Borrower and for the Guarantors shall have provided to the Agent supplemental
opinions in form and substance reasonably satisfactory to the Agent and (E) the
Parent Borrower and the Proposed New Lender shall otherwise have executed and
delivered such other instruments and documents as may be required under
Article IV or that the Agent shall have reasonably requested in connection with
such increase or extension. If any fee shall be charged by the applicable
Lenders in connection with any such increase or extension, such fee shall be in
accordance with then prevailing market conditions, which market conditions shall
have been reasonably documented by the Agent to the Parent Borrower. Upon
satisfaction of the conditions precedent to any increase in the Aggregate
Revolving Loan Commitment or extension of incremental term loans, the Agent
shall promptly advise the Parent Borrower and each Lender of the effective date
of such increase or extension. Upon the effective date of any such increase or
extension that is supported by a Proposed New Lender, such Proposed New Lender
shall be a party to this Agreement as a Lender and shall have the rights and
obligations of a Lender hereunder. Nothing contained herein shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Revolving Loan Commitment or provide an incremental term loan commitment at
any time.

45



--------------------------------------------------------------------------------



 



          (b) For purposes of this clause (b), (A) the term “Buying Lender(s)”
shall mean (1) each Revolving Loan Lender the Effective Commitment Amount of
which is greater than its Revolving Loan Commitment prior to the effective date
of any increase in the Aggregate Revolving Loan Commitment, and (2) each
Proposed New Lender that is allocated an Effective Commitment Amount in
connection with any Commitment Increase Notice and (B) the term “Selling
Lender(s)” shall mean each Revolving Loan Lender whose Revolving Loan Commitment
is not being increased from that in effect prior to such increase in the
Aggregate Revolving Loan Commitment. Effective on the effective date of any
increase in the Aggregate Revolving Loan Commitment pursuant to clause
(a) above, each Selling Lender hereby sells, grants, assigns and conveys to each
Buying Lender, without recourse, warranty, or representation of any kind, except
as specifically provided herein, an undivided percentage in such Selling
Lender’s right, title and interest in and to its Outstanding Credit Exposure in
the respective Dollar Amounts and percentages necessary so that, from and after
such sale, each such Selling Lender’s Outstanding Credit Exposure shall equal
such Selling Lender’s Percentage (calculated based upon the Effective Commitment
Amounts) of the Aggregate Outstanding Credit Exposure. Effective on the
effective date of the increase in the Aggregate Revolving Loan Commitment
pursuant to clause (a) above, each Buying Lender hereby purchases and accepts
such grant, assignment and conveyance from the Selling Lenders. Each Buying
Lender hereby agrees that its respective purchase price for the portion of the
Outstanding Credit Exposure purchased hereby shall equal the respective Dollar
Amount necessary so that, from and after such payments, each Buying Lender’s
Outstanding Credit Exposure shall equal such Buying Lender’s Percentage
(calculated based upon the Effective Commitment Amounts) of the Aggregate
Outstanding Credit Exposure. Such amount shall be payable on the effective date
of the increase in the Aggregate Revolving Loan Commitment by wire transfer of
immediately available funds to the Agent. Each Selling Lender hereby represents
and warrants to each Buying Lender that such Selling Lender owns the Outstanding
Credit Exposure being sold and assigned hereby for its own account and has not
sold, transferred or encumbered any or all of its interest in such Loans, except
for participations which will be extinguished upon payment to Selling Lender of
an amount equal to the portion of the Outstanding Credit Exposure being sold by
such Selling Lender. Each Buying Lender hereby acknowledges and agrees that,
except for each Selling Lender’s representations and warranties contained in the
foregoing sentence, each such Buying Lender has entered into its Commitment and
Acceptance with respect to such increase on the basis of its own independent
investigation and has not relied upon, and will not rely upon, any explicit or
implicit written or oral representation, warranty or other statement of the
Lenders or the Agent concerning the authorization, execution, legality,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or the other Credit Documents. The Parent Borrower hereby agrees to
compensate each Selling Lender for all losses, expenses and liabilities incurred
by each Selling Lender in connection with the sale and assignment of any
Eurocurrency Loan hereunder on the terms and in the manner as set forth in
Section 3.4.
ARTICLE III: CHANGE IN CIRCUMSTANCES
     3.1. Yield Protection. If, after the Closing Date, the adoption of or
change in, any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
interpretation thereof, or the compliance of any Lender therewith,
     (i) subjects any Lender or any applicable Lending Installation to any tax,
duty, charge or withholding on or from payments due from any Borrower (excluding
taxation of the overall net income of any Lender or applicable Lending
Installation), or changes the basis of taxation of payments to any Lender in
respect of its Revolving Loan Commitment, Loans, LC Obligations or other amounts
due it hereunder, or

46



--------------------------------------------------------------------------------



 



     (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurocurrency Advances) in
respect of its Revolving Loan Commitment, Loans, LC Obligations or other amounts
due it hereunder, or
     (iii) imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation of making, funding or
maintaining its Revolving Loan Commitment, Loans or LC Obligations or reduces
any amount receivable by any Lender or any applicable Lending Installation in
connection with Loans under this Agreement or its LC Obligations, or requires
any Lender or any applicable Lending Installation to make any payment calculated
by reference to the amount of its Revolving Loan Commitment, Loans or LC
Obligations held or interest received by it, by an amount deemed material by
such Lender,
then, within 15 days of demand by such Lender, the applicable Borrower shall pay
such Lender that portion of such increased expense incurred or reduction in an
amount received which such Lender determines is attributable to making, funding
and maintaining its Loans, LC Obligations and its Revolving Loan Commitment.
     3.2. Changes in Capital Adequacy Regulations. If a Lender determines the
amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender
is increased as a result of a “Change” (as defined below), then, within 15 days
of demand by such Lender the applicable Borrower shall pay such Lender the
amount necessary to compensate, on an after-tax basis, for any shortfall in the
rate of return on the portion of such increased capital which such Lender
reasonably determines is attributable to this Agreement, its Outstanding Credit
Exposure or its Commitments (after taking into account such Lender’s policies as
to capital adequacy and the Change). “Change” means (i) any change after the
Closing Date in the “Risk-Based Capital Guidelines” (as defined below) or
(ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the Closing Date which
affects the amount of capital required or expected to be maintained by any
Lender or any Lending Installation or any corporation controlling any Lender.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the Closing Date, including transition rules, and
(ii) the corresponding capital regulations promulgated by regulatory authorities
outside the United States implementing the July 1988 report of the Basel
Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the Closing Date.
     3.3. Availability of Types of Advances. If any Lender determines that
maintenance of any of its Eurocurrency Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law, such Lender shall promptly give notice thereof to the
Borrowers and the Agent shall suspend the availability of Eurocurrency Advances
and require any and all outstanding Eurocurrency Advances to be repaid. If the
Required Lenders determine that (i) deposits of a type, currency or maturity
appropriate to match fund Eurocurrency Advances are not available or (ii) the
interest rate applicable to Eurocurrency Advances does not accurately reflect
the cost of making Eurocurrency Advances, then the Agent shall promptly give
notice thereof to the Borrowers and the Lenders shall suspend the availability
of Eurocurrency Advances until such time as the circumstances giving rise to
such suspension no longer exist.

47



--------------------------------------------------------------------------------



 



     3.4. Funding Indemnification. If any payment of a Eurocurrency Advance
occurs on a date which is not the last day of the applicable Eurocurrency
Interest Period, whether because of acceleration, prepayment or otherwise (but
excluding any such prepayment arising pursuant to Section 3.3), or a
Eurocurrency Advance is not made or prepaid on the date specified by the
applicable Borrower for any reason other than default by the Lenders, or a
Eurocurrency Loan is assigned other than on the last day of the Eurocurrency
Interest Period applicable thereto as a result of a request by the Parent
Borrower pursuant to Section 3.6, the applicable Borrower will indemnify each
Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain such Advance.
     3.5. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurocurrency Loans to reduce any liability of any Borrower to
such Lender under Sections 3.1 and 3.2 or to avoid the unavailability of a Type
of Advance under Section 3.3, so long as such designation is not disadvantageous
to such Lender. Each Lender shall deliver to the applicable Borrower a written
statement of such Lender as to the amount due, if any, under Sections 3.1, 3.2
or 3.4. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the applicable Borrower in the absence of manifest
error. Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan shall be calculated as though each Lender funded its
Eurocurrency Loan through the purchase of a deposit of the type, currency and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement or certificate shall be payable on demand after receipt by the
applicable Borrower of the written statement. The obligations of each Borrower
under Sections 3.1, 3.2 and 3.4 shall survive payment of the Obligations and
termination of this Agreement.
     3.6. Replacement Lenders. If any Lender either (i) failed to fund its
Revolving Loan Percentage or Term Loan Percentage (or Term Tranche Percentage),
as applicable, of any Advance requested by any Borrower, or to fund a Revolving
Loan in order to repay Swing Line Loans or Reimbursement Obligations or
participations with respect to Letters of Credit, which such Lender is obligated
to fund under the terms of this Agreement and which failure has not been cured;
(ii) makes a demand for compensation pursuant to Section 2.23(g), Section 3.1 or
Section 3.2, (iii) is unable to fund at the Eurocurrency Rate or determines that
such rate is unavailable or does not accurately reflect its cost of making or
maintaining any Eurocurrency Loan pursuant to Section 3.3 for reasons not
generally applicable to the other Lenders or (iv) invokes the provisions of
Section 9.2, the Parent Borrower may require and have such Lender transfer,
pursuant to and in accordance with Section 12.3, all of its rights and
obligations under the Credit Documents to one or more Purchasers selected by the
Parent Borrower, acceptable to the Agent and the LC Issuer, and willing to
accept such assignment provided such Lender is paid upon such assignment all
amounts of principal, interest and fees and all other amounts accrued hereunder
to the date of such assignment. No such assignment shall affect (a) any
liability or obligation of any Borrower or any other Lender to such replaced
Lender, which accrued on or prior to the date of such assignment or (b) such
replaced Lender’s rights or obligations hereunder in respect of any such
liability or obligation.
     3.7. Payments by Non-U.S. Subsidiary Borrowers. Notwithstanding anything
herein to the contrary, no Non-U.S. Subsidiary Borrower shall be liable under
Sections 3.1, 3.2 and 3.4 with respect to payments required in connection with
Loans made to, or Obligations incurred by or on behalf of, any other Borrower.

48



--------------------------------------------------------------------------------



 



     3.8. Tax Gross-Up re . Non-U.S. Subsidiary Borrower. Each Non-U.S.
Subsidiary Borrower hereby confirms that if such Non-U.S. Subsidiary Borrower
shall be required to make any deduction or withholding for or on account of any
tax imposed by its jurisdiction of organization (or any subdivision thereof)
from a payment of interest and/or any fee payable under this Agreement and the
other Credit Documents, then the amount payable in respect of any such interest
and/or fee shall be increased as necessary so that the Agent and each Lender
shall receive an amount equal to the amount the Agent or such Lender (as
applicable) would have received had no such deduction or withholding been made;
provided, however, that such Non-U.S. Subsidiary Borrower shall not be required
to increase any amount payable for interest and/or fees on account of any
deduction or withholding for or on account of any tax imposed by its
jurisdiction of organization (or any subdivision thereof) to the extent that
such deduction or withholding is caused by the failure of the Agent to make
reasonable efforts to obtain any applicable exemption from the requirement for
such Non-U.S. Subsidiary Borrower to make such deduction or withholding. If the
Agent or a Lender determines, in its reasonable discretion, that it has received
a refund of, credit against or remission for any taxes as to which it has been
indemnified by a Borrower or with respect to which such Borrower has paid
additional amounts pursuant to this Section 3.8, it shall pay over such refund
or the amount of such credit or remission to such Borrower (but only to the
extent of indemnity payments made by such Borrower, or additional amounts paid
by such Borrower under this Section 3.8 with respect to such taxes giving rise
to such refund, credit or remission), net of all reasonable out-of-pocket
expenses of the Agent or such Lender and without interest (other than any
interest paid by the relevant governmental authority with respect to such
refund, credit or remission); provided, that each such Borrower, upon the
request of the Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant governmental authority) to the Agent or such Lender in the event the
Agent or such Lender is required to repay such refund to such governmental
authority. This Section shall not be construed to require the Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to any Borrower or any other Person. As
used herein, “governmental authority” means the government of the United States
of America, any other nation or any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     3.9. UK Taxes. The parties hereto hereby agree with and acknowledge the
following provisions:
     (i) Each Revolving Loan Lender:
     (a) irrevocably appoints the Agent to act as syndicate manager under, and
authorizes the Agent to operate, and take any action necessary or desirable
under, the Provisional Treaty Relief scheme as described in the HMRC (formerly
the Inland Revenue) Guidelines dated January 2003 and administered by the HMRC
(the “PTR Scheme”) in connection with the Credit Agreement
     (b) shall cooperate with the Agent in completing any procedural formalities
necessary under the PTR Scheme, and shall promptly supply to the Agent such
information as the Agent may request in connection with the operation of the PTR
Scheme; and
     (c) without limiting the liability of the UK Borrower under the Credit
Agreement, shall, within 5 Business Days of demand, indemnify the Agent for any
liability or loss incurred by the Agent as a result of the Agent acting as

49



--------------------------------------------------------------------------------



 



syndicate manager under the PTR Scheme in connection with such Lender’s
participation in any Credit Extension (except to the extent that the liability
or loss arises directly from the Agent’s gross negligence or willful
misconduct).
     (ii) The UK Borrower acknowledges that it is fully aware of its contingent
obligations under the PTR Scheme and shall (A) promptly supply to the Agent such
information as the Agent may request in connection with the operation of the PTR
Scheme and (B) act in accordance with any provisional notice issued by the HMRC
under the PTR Scheme.
     (iii) All of the parties hereto acknowledge that the Agent (A) is entitled
to rely completely upon information provided to it in connection with
sub-paragraph (i) or (ii) above, (B) is not obliged to undertake any inquiry
into the accuracy of such information, nor into the taxation status of any
Lender or, as the case may be, the UK Borrower providing such information and
(C) shall have no liability to any Person for the accuracy of any information
the Agent submits in connection with sub-paragraph (i)(a) above.
ARTICLE IV: CONDITIONS PRECEDENT
     4.1. Closing Date. The Term Loan Lenders shall not be required to make the
Term Loans, the Revolving Loan Lenders shall not be required to make any initial
Revolving Credit Advance, the Swing Line Lender shall not be required to make
Swing Line Loans, no LC Issuer shall be required to issue a Facility LC
hereunder unless the Parent Borrower has furnished (if applicable) to the Agent,
with sufficient copies for the Lenders, all in form and substance satisfactory
to the Agent:

  (a)   Copies of the articles or certificate of incorporation (or other
comparable constituent document) of each Borrower and the initial Obligor
Subsidiaries, together, in each case, with all amendments, and a certificate of
good standing, both certified by the appropriate governmental officer in its
jurisdiction of organization, as well as any other information required by
Section 326 of the USA Patriot Act, 31 U.S.C. Section 5318 or otherwise
necessary for the Agent or any Lender to verify the identity of any Borrower and
the initial Obligor Subsidiaries as required by Section 326 of the USA Patriot
Act, 31 U.S.C. Section 5318.     (b)   Copies, certified by the Secretary or
Assistant Secretary of each Borrower and the initial Obligor Subsidiaries, of
its by-laws (or other comparable governing document) and of its Board of
Directors’ resolutions (and resolutions of other bodies, if any are deemed
necessary by counsel for any Lender) authorizing the execution of the Parent
Borrower Credit Documents and Subsidiary Guaranties, as applicable, to which
such person is a party.     (c)   An incumbency certificate, executed by the
Secretary or Assistant Secretary of each Borrower and the initial Obligor
Subsidiaries, which shall identify by name and title and bear the signature of
the officers of such Borrower and each initial Obligor Subsidiary, as
applicable, authorized to sign the Parent Borrower Credit Documents, Subsidiary
Guaranties and initial Collateral Documents, as applicable, and, in the case of
each Borrower, to incur Credit Extensions hereunder, upon which certificate the
Agent and, the LC Issuer, the Swing Line Lender and the Lenders shall be
entitled to rely until informed of any change in writing by the Parent Borrower.

50



--------------------------------------------------------------------------------



 



  (d)   A certificate, signed by the chief financial officer of the Parent
Borrower, stating that on the Closing Date (i) no Default or Unmatured Default
has occurred and is continuing and (ii) no material adverse change in the
business, operations, property or financial condition of the Parent Borrower and
its Subsidiaries (taken as a whole) has occurred since December 31, 2007.    
(e)   The written opinions of Bryan Cave, counsels to each Borrower and the
initial Obligor Subsidiaries, and, to the extent requested by the Agent, each
Material Foreign Subsidiary’s foreign counsel (if any), dated as of the Closing
Date and in the forms of the opinions attached hereto as Exhibit E, in each case
addressed to the Agent and the Lenders, with respect to the (without limitation)
due authorization, execution and enforceability of this Agreement and the other
Credit Documents, as applicable.     (f)   A written opinion of foreign counsel
with respect to each Pledge Agreement (if any) to be delivered on the Closing
Date, addressed to the Agent and the Lenders, in form and substance satisfactory
to the Agent.     (g)   [Intentionally Omitted].     (h)   Written money
transfer instructions, in substantially the form of Exhibit G hereto, addressed
to the Agent and signed by an Authorized Officer, together with such other
related money transfer authorizations as the Agent may have reasonably
requested.     (i)   The Lenders, the Arranger and the Agent shall have received
(i) all fees required to be paid and (ii) reimbursement for all expenses for
which invoices have been presented, in each case on or before the Closing Date.
    (j)   Promissory notes payable to each of the Lenders requesting promissory
notes pursuant to Section 2.14(iv) hereof.     (k)   Such other documents as the
Agent or any Lender or its counsel may have reasonably requested including,
without limitation, the Parent Guaranty, the Subsidiary Guaranty, Pledge
Agreements, and each other document reflected on the List of Closing Documents
attached in Exhibit H to this Agreement.

     The Agent shall notify the Parent Borrower and the Lenders of the date on
which the foregoing conditions have been met, and such notice shall be
conclusive and binding.
     4.1A Revolving Loan Funding. The Revolving Loan Lenders shall not be
required to make the Revolving Loans unless the Parent Borrower has furnished
(if applicable) to the Agent, with sufficient copies for the Lenders, all in
form and substance satisfactory to the Agent:
(i) Evidence satisfactory to the Agent and its counsel that, concurrently with
the satisfaction of the other conditions precedent under this Section 4.1A: (1)
the entire principal amount (together with accrued interest and premium, if any)
of the Existing Indebtedness shall be repaid in full (other than the Existing
LCs) and (2) any and all lender commitments under the Existing Credit Agreement
shall have been terminated.

51



--------------------------------------------------------------------------------



 



(ii) The Lenders, the Arranger and the Agent shall have received (i) all fees
required to be paid and (ii) reimbursement for all expenses for which invoices
have been presented, in each case on or before the Revolving Loan Funding Date.
     The Agent shall notify the Parent Borrower and the Lenders of the date on
which the foregoing conditions have been met, and such notice shall be
conclusive and binding. Notwithstanding the foregoing, if the foregoing
conditions in Section 4.1A are not satisfied (or waived pursuant to Section 8.3
and Section 8.4) at or prior to 5 p.m., Chicago time, on October 31, 2008, then,
in such event, the Revolving Loan Commitments shall terminate at such time.
     4.1B. Term Loan Funding. The Term Loan Lenders shall not be required to
make the Term Loans unless the CompAir Acquisition shall be consummated,
substantially concurrently with the making of the Term Loans, in compliance with
the following terms and conditions:
(i) Evidence reasonably satisfactory to the Agent that all required governmental
and material third party approvals required by the CompAir Acquisition pursuant
to the CompAir Acquisition Agreement, the financing contemplated hereby and the
continuing operations of the Parent Borrower and its Subsidiaries (including
shareholder approvals, if any) shall have been obtained and be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on the CompAir Acquisition or the
financing thereof.
(ii) There shall be no injunction or temporary restraining order which, in the
reasonable judgment of the Agent would prohibit the funding of the Term Loans or
the consummation of the CompAir Acquisition; and there shall be no pending
litigation which would reasonably be expected to result in a material adverse
effect on the Parent Borrower and its Subsidiaries, taken as a whole, both
before and after giving effect, including pro forma effect, to the CompAir
Acquisition.
(iii) The CompAir Acquisition shall be consummated in accordance with the terms
of the CompAir Acquisition Agreement and all applicable requirements of the law.
The capitalization, structure and equity ownership of the Parent Borrower, the
Target and their respective subsidiaries after the Acquisition shall be
consistent in all respects with the capitalization, structure and equity
ownership previously discussed with the Agent.
(iv) No provision of the CompAir Acquisition Agreement shall have been waived,
amended, supplemented or otherwise modified in any respect materially adverse to
the Parent Borrower, the Agent or the Lenders.
(v) Each of the Lenders shall have received consolidating pro forma balance
sheets and income statements of the Parent Borrower as of the date of the most
recently completed publicly reported consolidated quarterly balance sheet of the
Parent Borrower, giving effect to the CompAir Acquisition and the financings
contemplated thereby (including pursuant to this Agreement) as if such
transactions had occurred on such date, prepared on a pro forma basis reasonably
acceptable to the Agent.

52



--------------------------------------------------------------------------------



 



(vi) The Agent shall have reviewed a copy of any fairness opinion relating to
the terms of the CompAir Acquisition, if any such opinion is delivered to the
Parent Borrower in connection with the CompAir Acquisition.
(vii) The Agent shall have received a certificate from the chief financial
officer of the Parent Borrower supporting the conclusions that after giving
effect to the CompAir Acquisition, the Parent Borrower is solvent and will be
solvent subsequent to incurring the indebtedness in connection with the CompAir
Acquisition, will be able to pay its debts and liabilities as they become due
and will not be left with unreasonably small capital with which to engage in its
businesses.
(viii) The Agent shall have received evidence satisfactory to it of the
concurrent termination of, payment in full of all obligations and release and
discharge of any and all liens under, the GMAC Facility pursuant to payoff
letters in form and substance reasonably satisfactory to the Agent and its
counsel. The consummation of the CompAir Acquisition and related transactions
(financing or otherwise) shall not trigger any change of control rights under
any indebtedness in excess of $15,000,000 to remain outstanding.
(ix) There shall not exist (pro forma for the CompAir Acquisition and the
financing thereof) any Unmatured Default or Default or any default under the
Senior Subordinated Notes, and the Agent shall have received a compliance
certificate in substantially the form of Exhibit F hereto signed by the Parent
Borrower’s chief financial officer showing the calculations necessary to
determine compliance with Sections 6.21 and 6.22 of this Agreement after giving
pro forma effect to the CompAir Acquisition.
(x) No material adverse change in the business, operations, property or
financial condition of the Parent Borrower and its Subsidiaries (taken as a
whole) (both before and after giving effect, including pro forma effect, to the
CompAir Acquisition) shall have occurred since December 31, 2007.
(xi) The Lenders, the Arranger and the Agent shall have received (i) all fees
required to be paid and (ii) reimbursement for all expenses for which invoices
have been presented, in each case on or before the Term Loan Funding Date.
(xii) The Agent should have received, for distribution to the Lenders, updated
Schedules hereto reflecting the CompAir Acquisition.
     The Agent shall notify the Parent Borrower and the Lenders of the date on
which the foregoing conditions have been met, and such notice shall be
conclusive and binding. Notwithstanding the foregoing, if the foregoing
conditions in Section 4.1B are not satisfied (or waived pursuant to Section 8.3
and Section 8.4) at or prior to 5 p.m., Chicago time, on January 6, 2009, then,
in such event, the Term Loan Commitments shall terminate at such time.
     4.2. Initial Advance to each Additional Non-U.S. Subsidiary Borrower. The
Lenders shall not be required to make a Revolving Credit Advance hereunder and
no LC Issuer shall be required to issue a Facility LC hereunder, in each case,
to or with respect to any Non-U.S. Subsidiary Borrower (other than the German
Borrower or the UK Borrower), which may become a party hereto after the
Revolving Loan Funding Date, unless (a) all such documents, instruments and
agreements required by the Agent granting a first priority security interest in
the Applicable Pledge Percentage of the issued and outstanding capital

53



--------------------------------------------------------------------------------



 



stock or other ownership interests in such Non-U.S. Subsidiary Borrower in favor
of the Agent on behalf of the Lenders shall have been executed and ready to be
filed in the appropriate jurisdictions and (b) the Parent Borrower or such
Non-U.S. Subsidiary Borrower has furnished or caused to be furnished to the
Agent with sufficient copies for the Lenders:(i) The Assumption Letter executed
and delivered by such Non-U.S. Subsidiary Borrower and containing the written
consent of the Parent Borrower at the foot thereof, as contemplated by
Section 2.19.
     (ii) Copies, certified by the Secretary or Assistant Secretary of such
Non-U.S. Subsidiary Borrower, of its Board of Directors’ resolutions (and
resolutions of other bodies, if any are deemed necessary by counsel for any
Lender) approving the Assumption Letter and the other Non-U.S. Subsidiary
Borrower Credit Documents.
     (iii) An incumbency certificate, executed by the Secretary or Assistant
Secretary of such Non-U.S. Subsidiary Borrower, which shall identify by name and
title and bear the signature of the officers of such Non-U.S. Subsidiary
Borrower authorized to sign the Assumption Letter and the other Non-U.S.
Subsidiary Borrower Credit Documents, upon which certificate the Agent and the
Lenders shall be entitled to rely until informed of any change in writing by the
Parent Borrower.
     (iv) An opinion of counsel to such Non-U.S. Subsidiary Borrower, with
respect to the laws of its jurisdiction of organization, addressed to the Agent
and the Lenders, substantially in the pertinent form attached as part of
Exhibit E hereto.
     (v) Promissory notes payable to each of the Lenders requesting promissory
notes pursuant to Section 2.14(iv) hereof.
     4.3. Each Credit Extension. The Lenders shall not be required to make any
Advance (other than an Advance that, after giving effect thereto and to the
application of the proceeds thereof, does not increase the aggregate amount of
outstanding Advances), the Swing Line Lender shall not be obligated to make a
Swing Line Loan, and no LC Issuer shall be required to issue any Facility LC,
unless on the applicable Credit Extension Date, both immediately prior to, and
immediately after giving effect to, such Credit Extension and the application of
proceeds thereof:

  (a)   Either (i) in the case of an Advance, the Agent shall have received a
Notice of Borrowing in compliance with Section 2.9, (ii) in the case of a Swing
Line Loan, the Swing Line Lender shall have received a notice of borrowing in
compliance with Section 2.2(b) or (iii) in the case of a Facility LC, the LC
Issuer shall have received a request for the issuance of a Facility LC in
compliance with Section 2.23 (together with any Facility LC Application
Agreement requested by the LC Issuer pursuant to Section 2.23(c)).     (b)   The
Revolving Credit Obligations do not and would not exceed the Aggregate Revolving
Loan Commitment.     (c)   The aggregate outstanding principal Dollar Amount of
all Eurocurrency Advances which are Revolving Loans in currencies other than
Dollars does not and would not exceed the Maximum Foreign Currency Amount.    
(d)   In the case of an Advance proposed to be made to a Non-U.S. Subsidiary
Borrower, the aggregate principal Dollar Amount of Revolving Loans and Facility
LCs made to or

54



--------------------------------------------------------------------------------



 



      issued for the account of the Non-U.S. Subsidiary Borrowers do not and
would not exceed the Maximum Non-U.S. Subsidiary Borrower Amount.

  (e)   There exists no Default or Unmatured Default.     (f)   The
representations and warranties contained in Article V are true and correct in
all material respects as of such Borrowing Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date.     (g)   There exists no
material adverse change in the business, financial condition or operations of
the Parent Borrower and its Subsidiaries taken as a whole since the Parent
Borrower’s consolidated financial statements as of December 31, 2007 (it being
understood and agreed that consummation of the CompAir Acquisition shall not
constitute such a material adverse change).

     Each Borrowing Notice with respect to each such Advance, each notice of
borrowing with respect to any Swing Line Loan and each request for the issuance
of a Facility LC pursuant to Section 2.23, shall constitute a representation and
warranty by the applicable Borrower that the conditions contained in
Sections 4.3(b), (c), (d), (e) and (f) have been satisfied.
ARTICLE V: REPRESENTATIONS AND WARRANTIES
     Each Borrower (as to itself and its Subsidiaries) represents and warrants
to the Lenders that:
     5.1. Existence and Standing. Each of the Parent Borrower and its
Subsidiaries is a corporation, partnership or limited liability company duly
incorporated or organized, as the case may be, validly existing and (except to
the extent such concept is not applicable to such entity or such jurisdiction)
in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted except any jurisdiction in which
the failure to have such requisite authority could not reasonably be expected to
have a Material Adverse Effect.
     5.2. Authorization and Validity. The Parent Borrower has the corporate
power and authority and legal right to execute and deliver the Parent Borrower
Credit Documents and to perform its obligations thereunder. The execution and
delivery by the Parent Borrower of the Parent Borrower Credit Documents and the
performance of its obligations thereunder have been duly authorized by proper
corporate proceedings, and the Parent Borrower Credit Documents constitute
legal, valid and binding obligations of the Parent Borrower enforceable against
the Parent Borrower in accordance with their terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally and general equitable principles.
     5.3. No Conflict; Government Consent. Neither the execution and delivery by
the Parent Borrower of the Parent Borrower Credit Documents, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Parent Borrower or any of
its Subsidiaries or (ii) the Parent Borrower’s or any Subsidiary’s articles or
certificate of incorporation (or other comparable

55



--------------------------------------------------------------------------------



 



constituent document) or by-laws (or other comparable governing document) or
(iii) the provisions of any indenture, material instrument or material agreement
to which the Parent Borrower or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in the creation or imposition of any
Lien in, of or on the Property of the Parent Borrower or a Subsidiary pursuant
to the terms of any such indenture, material instrument or material agreement.
No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with the execution, delivery and performance of, or
the legality, validity, binding effect or enforceability of, any of the Parent
Borrower Credit Documents.
     5.4. Financial Statements. The December 31, 2007 audited consolidated
financial statements of the Parent Borrower and its Subsidiaries heretofore
delivered to the Lenders were prepared in accordance with generally accepted
accounting principles in effect on the respective dates such statements were
prepared and fairly present the consolidated financial condition and operations
of the Parent Borrower and its Subsidiaries at such dates and the consolidated
results of their operations for the respective periods then ended.
     5.5. Material Adverse Change. Since December 31, 2007, there has been no
change in the business, Property, financial condition or results of operations
of the Parent Borrower and its Subsidiaries which could reasonably be expected
to have a Material Adverse Effect (it being understood and agreed that
consummation of the CompAir Acquisition shall not constitute such a material
adverse change).
     5.6. Taxes. The Parent Borrower and its Subsidiaries have filed all United
States federal tax returns and all other material tax returns which are required
to be filed and have paid all taxes due pursuant to said returns or pursuant to
any assessment received by the Parent Borrower or any of its Subsidiaries,
except (i) such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided, and (ii) as could not reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, the United
States income tax returns of the Parent Borrower and its Subsidiaries have been
audited by the Internal Revenue Service through the fiscal year ended
December 31, 2002. No tax liens in an aggregate amount in excess of $1,000,000
have been filed and, to the knowledge of Parent Borrower, no claims are being
asserted with respect to any such material taxes. The charges, accruals and
reserves on the books of the Parent Borrower and its Subsidiaries in respect of
any taxes or other governmental charges are adequate.
     5.7. Litigation and Contingent Obligations. Except as set forth on Schedule
4 hereto, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers,
threatened against or affecting the Parent Borrower or any of its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect. Other than
any liability incident to any litigation, arbitration or proceedings which could
not reasonably be expected to have a Material Adverse Effect, no Borrower has
any material contingent obligations not provided for or disclosed in the
financial statements referred to in Section 5.4.
     5.8. Subsidiaries. Schedule 5 hereto contains an accurate list as of the
Closing Date of all of the presently existing Subsidiaries of the Parent
Borrower, setting forth their respective jurisdictions of organization and the
percentage of their respective capital stock or other ownership interests owned
by the Parent Borrower or other Subsidiaries together with a calculation, as of
the quarter ended immediately prior to the Closing Date, of such Subsidiaries’
total assets as a percentage of consolidated total assets. All of the issued and
outstanding shares of capital stock or other ownership interests of such
Subsidiaries

56



--------------------------------------------------------------------------------



 



have been (to the extent such concepts are relevant with respect to such
ownership interests) duly authorized and issued and are fully paid and
non-assessable.
     5.9. ERISA. The Unfunded Liabilities of all Single Employer Plans do not in
the aggregate exceed $25,000,000. Neither the Parent Borrower nor any other
member of the Controlled Group has failed to make a required contribution or
payment to any Multiemployer Plan or made a complete or partial withdrawal from
a Multiemployer Plan. Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, neither the Parent Borrower nor any other members of
the Controlled Group has withdrawn from any Plan or initiated steps to do so,
and no steps have been taken to reorganize or terminate any Plan.
     5.10. Accuracy of Information. All written information, exhibits and
reports (other than any financial projections, any other forward-looking
information of a general economic or industry nature) taken as a whole,
furnished by the Parent Borrower or any of its Subsidiaries to the Agent, the LC
Issuer, the Swing Line Lender or to any Lender in connection with the
negotiation of, or compliance with, the Credit Documents did not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances under which such information, exhibits and reports
were furnished.
     5.11. Regulation U. Margin stock (as defined in Regulation U) constitutes
less than 25% of those assets of the Parent Borrower and its Subsidiaries which
are subject to any limitation on sale, pledge, or other restriction hereunder.
     5.12. Material Agreements. Neither the Parent Borrower nor any Subsidiary
is a party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect. Neither the Parent Borrower nor any Subsidiary is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect.
     5.13. Compliance With Laws. The Parent Borrower and its Subsidiaries have
complied in all material respects with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government or
any instrumentality or agency thereof, having jurisdiction over the conduct of
their respective businesses or the ownership of their respective Property. As of
the Closing Date, except for matters identified on Schedule 6 hereto, neither
the Parent Borrower nor any Subsidiary has received any notice to the effect
that its operations are not in material compliance with any of the requirements
of applicable federal, state and local environmental, health and safety statutes
and regulations or the subject of any federal or state investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, which non-compliance or
remedial action could reasonably be expected to have a Material Adverse Effect.
     5.14. Ownership of Property. On the Closing Date, the Parent Borrower and
its Subsidiaries have good title, free of all Liens other than those permitted
by Section 6.18, to all of the Property and assets reflected in the financial
statements referred to in Section 5.4 as owned by it. The Parent Borrower and
each of its Subsidiaries owns (or is licensed to use) all Intellectual Property
which is necessary or appropriate in any material respect for the conduct of its
respective business as conducted on the Closing Date, without any material
conflict with the rights of any other Person. Neither the Parent Borrower nor
any Subsidiary is aware of (i) any material existing or threatened infringement
or misappropriation of any of its Intellectual Property by any third party or
(ii) any material third party claim that any aspect of the

57



--------------------------------------------------------------------------------



 



business of the Parent Borrower or any Subsidiary (as conducted on the Closing
Date) infringes or will infringe upon, any Intellectual Property or other
property right of any other Person.
     5.15. Labor Matters. There are no labor controversies pending against the
Parent Borrower or any Subsidiary which could reasonably be expected to have a
Material Adverse Effect. The Parent Borrower and each of its Subsidiaries are in
substantial compliance in all material respects with the Fair Labor Standards
Act, as amended.
     5.16. Investment Company Act. Neither the Parent Borrower nor any
Subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
     5.17. [Reserved]
     5.18. Insurance. The Parent Borrower and its Subsidiaries maintain with
financially sound and reputable insurance companies insurance for property,
casualty, business interruption and liability losses in such amounts and
covering such risks as is consistent with sound business practice.
     5.19. Special Representations and Warranties of each Non-U.S. Subsidiary
Borrower. Each Non-U.S. Subsidiary Borrower which may be a party hereto or which
may become a party hereto after the Closing Date represents and warrants to the
Lenders as provided in this Section 5.19 that:
          (a) Existence and Standing. Such Non-U.S. Subsidiary Borrower is a
company duly organized and validly existing and (except to the extent such
concept is not applicable to such entity or such jurisdiction) in good standing
under the laws of its jurisdiction of organization (hereinafter referred to as
its “Home Country”) and has all requisite authority to conduct its business as
it is now being conducted except where the failure to have such requisite
authority would not have a Material Adverse Effect.
          (b) Authorization and Validity. Such Non-U.S. Subsidiary Borrower has
the requisite power and authority and legal right to execute and deliver the
Non-U.S. Subsidiary Borrower Credit Documents to which its is a party and to
perform its obligations thereunder. The execution and delivery by such Non-U.S.
Subsidiary Borrower of the Non-U.S. Subsidiary Borrower Credit Documents to
which it is a party and the performance by it of its obligations thereunder have
been duly authorized by proper corporate proceedings, and such Non-U.S.
Subsidiary Borrower Credit Documents constitute legal, valid and binding
obligations of such Non-U.S. Subsidiary Borrower enforceable against such
Non-U.S. Subsidiary Borrower in accordance with their respective terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles.
          (c) No Conflict; Government Consent. Neither the execution and
delivery by such Non-U.S. Subsidiary Borrower of the Non-U.S. Subsidiary
Borrower Credit Documents to which it is a party, nor the consummation by it of
the transactions therein contemplated to be consummated by it, nor compliance by
such Non-U.S. Subsidiary Borrower with the provisions thereof will violate any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on such Non-U.S. Subsidiary Borrower or any of its Subsidiaries or such
Non-U.S. Subsidiary Borrower’s or any of its Subsidiaries’ articles of
association (or other comparable constituent documents) or the provisions of any
indenture, instrument or agreement to which such Non-U.S. Subsidiary Borrower or
any of its Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or

58



--------------------------------------------------------------------------------



 



result in the creation or imposition of any Lien in, of or on the Property of
such Non-U.S. Subsidiary Borrower or any of its Subsidiaries pursuant to the
terms of any such indenture, instrument or agreement in any such case which
violation, conflict, default, creation or imposition could reasonably be
expected to have a Material Adverse Effect. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental agency is required to authorize, or is
required in connection with the execution, delivery and performance of, or the
legality, validity, binding effect or enforceability of, any of the Non-U.S.
Subsidiary Borrower Credit Documents to which it is a party.
          (d) Filing. To ensure the enforceability or admissibility in evidence
of this Agreement and any promissory notes requested to be issued hereunder by
any Non-U.S. Subsidiary Borrower in its Home Country, it is not necessary that
this Agreement or any such promissory notes or any other document be filed or
recorded with any court or other authority in its Home Country or that any stamp
or similar tax be paid to or in respect of this Agreement or any such promissory
notes of such Non-U.S. Subsidiary Borrower. The qualification by any Lender or
the Agent for admission to do business under the laws of its Home Country does
not constitute a condition to, and the failure to so qualify does not affect,
the exercise by any Lender or the Agent of any right, privilege, or remedy
afforded to any Lender or the Agent in connection with the Non-U.S. Subsidiary
Borrower Credit Documents to which such Non-U.S. Subsidiary Borrower is a party
or the enforcement of any such right, privilege, or remedy against such Non-U.S.
Subsidiary Borrower. The performance by any Lender or the Agent of any action
required or permitted under the Credit Documents will not (i) violate any law or
regulation of such Non-U.S. Subsidiary Borrower’s Home Country or any political
subdivision thereof, (ii) to the knowledge of the Borrowers, result in any tax
(other than any withholding tax for which the Parent Borrower has provided an
indemnity in accordance with the proviso set forth below) or other monetary
liability to such party pursuant to the laws of such Non-U.S. Subsidiary
Borrower’s Home Country or political subdivision or taxing authority thereof or
otherwise (provided that, should any such action result in any such tax or other
monetary liability to the Lender or the Agent, the Parent Borrower hereby agrees
to indemnify such Lender or the Agent, as the case may be, against (x) any such
tax or other monetary liability and (y) any increase in any tax or other
monetary liability which results from such action by such Lender or the Agent
and, to the extent the Parent Borrower makes such indemnification, the
incurrence of such liability by the Agent or any Lender will not constitute a
Default) or (iii) violate any rule or regulation of any federation or
organization or similar entity of which such Non-U.S. Subsidiary Borrower’s Home
Country is a member.
          (e) No Immunity. Neither such Non-U.S. Subsidiary Borrower nor any of
its assets is entitled to immunity from suit, execution, attachment or other
legal process. Such Non-U.S. Subsidiary Borrower’s execution and delivery of the
Non-U.S. Subsidiary Borrower Credit Documents to which it is a party constitute,
and the exercise of its rights and performance of and compliance with its
obligations under such Credit Documents will constitute, private and commercial
acts done and performed for private and commercial purposes.
ARTICLE VI: COVENANTS
     During the term of this Agreement from and after the Closing Date, unless
the Required Lenders shall otherwise consent in writing:

59



--------------------------------------------------------------------------------



 



     6.1. Financial Reporting. The Parent Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to the
Agent (which shall promptly provide copies to the Lenders):

  (i)   Within 90 days after the close of each of its fiscal years, (A) an
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in generally accepted principles of
accounting and required or approved by the Parent Borrower’s independent
certified public accountants) audit report certified by independent certified
public accountants, acceptable to the Lenders, prepared in accordance with
Agreement Accounting Principles on a consolidated and consolidating basis
(consolidating statements need not be certified by such accountants) for itself
and the Subsidiaries, including balance sheets as of the end of such period,
related profit and loss and reconciliation of surplus statements, and a
statement of cash flows and (B) (1) any letter prepared by said accountants
regarding internal controls and addressed to the board of directors of the
Parent Borrower and (2) a certificate of said accountants that, in the course of
their examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default or Unmatured Default, or if, in the opinion
of such accountants, any Default or Unmatured Default shall exist, stating the
nature and status thereof; provided that (so long as such items are readily
available for public viewing on the Commission’s Electronic Data Gathering and
Retrieval System) the delivery within the time period specified above of the
Parent Borrower’s Form 10-K for such fiscal year filed with the Commission shall
be deemed to satisfy the requirements of sub-clause (A) of this Section 6.1(i).
    (ii)   Within 45 days after the close of the first three quarterly periods
of each of its fiscal years, for itself and the Subsidiaries, consolidated and
consolidating unaudited balance sheets as at the close of each such period and
consolidated and consolidating profit and loss and reconciliation of surplus
statements and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its chief
financial officer as being prepared, to the best of his or her knowledge in
accordance with Agreement Accounting Principles, consistently applied, subject
to normal year-end audit adjustments; provided that (so long as such items are
readily available for public viewing on the Commission’s Electronic Data
Gathering and Retrieval System) the delivery within the time period specified
above of the Parent Borrower’s Form 10-Q for such fiscal quarter filed with the
Commission shall be deemed to satisfy the requirements of this Section 6.1(ii).
    (iii)   Together with the financial statements required hereunder, a
compliance certificate in substantially the form of Exhibit F hereto signed by
its chief financial officer showing the calculations necessary to determine
compliance with Sections 6.21 and 6.22 of this Agreement and stating that no
Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof.     (iv)   As soon as possible
and in any event not later than the last Business Day in February of each fiscal
year commencing with the fiscal year beginning January 1, 2009, a copy of the
plan and forecast (including a projected balance sheet, income statement and
statement of cash flow) of the Parent Borrower and its Subsidiaries for the
upcoming fiscal year prepared in such detail as shall be reasonably satisfactory
to the Agent.

60



--------------------------------------------------------------------------------



 



  (v)   [Reserved]     (vi)   As soon as possible and in any event within
10 days after receipt by the Parent Borrower, a copy of (a) any notice or claim
to the effect that the Parent Borrower or any of its Subsidiaries is or may be
liable to any Person as a result of the release by the Parent Borrower, any of
its Subsidiaries, or any other Person of any toxic or hazardous waste or
substance into the environment, and (b) any notice alleging any violation of any
federal, state or local environmental, health or safety law or regulation by the
Parent Borrower or any of its Subsidiaries, which, in either case, could
reasonably be expected to have a Material Adverse Effect.     (vii)   Promptly
upon the furnishing thereof to the shareholders of the Parent Borrower, copies
of all financial statements, reports and proxy statements so furnished.    
(viii)   Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Parent
Borrower or any of its Subsidiaries files with the Commission (other than
routine filings relating solely to employee benefit plans and filings on Forms
3, 4 or 5 regarding insider trading activities). In the event the Parent
Borrower is no longer required to file reports with the Commission, the Parent
Borrower need not furnish such reports to the Agent, but nonetheless shall
provide the Agent the financial statements previously contained in such reports.
    (ix)   Promptly after the execution thereof, copies of all material
amendments to any of the Receivables Purchase Documents.     (x)   Such other
information (including non-financial information) as the Agent or any Lender may
from time to time reasonably request.

     6.2. Use of Proceeds. The Parent Borrower will, and will cause each
Subsidiary to, use the proceeds of the Advances, Swing Line Loans and Facility
LCs to repay certain existing Indebtedness, for working capital purposes, for
general corporate purposes, including, without limitation, for the CompAir
Acquisition (in the case of the Term Loans) and other Acquisitions permitted by
Section 6.15 hereof, and to repay outstanding Advances and Reimbursement
Obligations. After it has become a party hereto, each Non-U.S. Subsidiary
Borrower will use the proceeds of the Revolving Credit Advances and Facility LCs
for working capital and general corporate purposes, including, without
limitation, for Acquisitions permitted by Section 6.15 hereof, and to repay its
outstanding Advances and Reimbursement Obligations. The Parent Borrower and each
Non-U.S. Subsidiary Borrower will not, nor will they permit any Subsidiary to,
use any of the proceeds of the Advances either (i) to purchase or carry any
“margin stock” (as defined in Regulation U) or (ii) to make any other
Acquisition (except as specifically permitted by Section 6.15). Notwithstanding
anything herein to the contrary, Facility LCs may be applied for by the Parent
Borrower hereunder for the benefit of the Parent Borrower’s Subsidiaries.
     6.3. Notice of Default. After knowledge thereof shall have come to the
attention of an Authorized Officer of any Borrower, such Borrower will give
prompt notice in writing to the Agent, and the Agent shall promptly notify each
other Lender, of the occurrence of any Default or Unmatured Default and of any
other development, financial or otherwise, which could reasonably be expected to
have a Material Adverse Effect.

61



--------------------------------------------------------------------------------



 



     6.4. Conduct of Business. The Parent Borrower will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as conducted on the
Closing Date, or as conducted on the date of its formation, in the case of any
Non-U.S. Subsidiary Borrower or other Subsidiary that may be formed after the
Closing Date, and to do all things necessary to remain duly incorporated,
validly existing and (except to the extent such concept is not applicable to
such entity or such jurisdiction) in good standing as a domestic corporation in
its jurisdiction of incorporation and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that the Parent Borrower and its Subsidiaries may (i) consummate the
Tax Restructuring, (ii) dissolve any inactive or dormant Subsidiaries with de
minimis or immaterial assets, and (iii) consummate transactions permitted by
Section 6.13.
     6.5. Taxes. The Parent Borrower will, and will cause each Subsidiary to,
pay when due all taxes, assessments and governmental charges and levies upon it
or its income, profits or Property, except (i) those which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside and (ii) where the failure to so pay, discharge or
otherwise satisfy such taxes could not reasonably be expected to have a Material
Adverse Effect.
     6.6. Insurance. The Parent Borrower will, and will cause each Subsidiary
to, maintain with financially sound and reputable insurance companies insurance
for property, casualty, business interruption and liability losses in such
amounts and covering such risks as is consistent with sound business practice,
and the Parent Borrower will furnish to Agent, upon request of the Agent or any
Lender, a certificate setting forth in summary form, the nature and extent of
the insurance maintained pursuant to this provision and such other information
as shall be reasonably requested. The Parent Borrower will, within ten
(10) Business Days of its receipt of notice of termination or cancellation of
any products liability or other liability insurance policy insuring the Parent
Borrower or any of its Subsidiaries, give written notice thereof to the Lenders
if such termination or cancellation could reasonably be expected to have a
Material Adverse Effect.
     6.7. Compliance with Laws. The Parent Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all applicable federal, state and local environmental,
health and safety statutes and regulations; provided, however, neither the
Parent Borrower nor any Subsidiary shall be required to comply with any such
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards if its failure to comply therewith could not be reasonably expected to
have a Material Adverse Effect.
     6.8. Maintenance of Property and Books and Records. The Parent Borrower
will, and will cause each Subsidiary to, do all things reasonably necessary to
maintain, preserve, protect and keep its tangible personal and real Property in
good repair, working order and condition, and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times. The Parent Borrower will, and
will cause each Subsidiary to, do all things reasonably necessary to maintain,
preserve and protect its material Intellectual Property including, without
limitation, perform each of its respective obligations under any and all license
agreements and other contracts and agreements evidencing or relating to such
Intellectual Property, using the same in interstate or foreign commerce,
properly marking such Intellectual Property and maintaining all necessary and
appropriate governmental registrations (both domestic and foreign). The Parent
Borrower will keep and maintain, and cause each of its Subsidiaries to keep and
maintain, in all material respects, proper books of record and account in which
entries in conformity with Agreement Accounting Principles (in the case of the
Parent Borrower and the Domestic Subsidiaries) and generally accepted accounting
principles

62



--------------------------------------------------------------------------------



 



in the applicable jurisdiction (in the case of the Foreign Subsidiaries) shall
be made of all dealings and transactions in relation to their respective
businesses and activities.
     6.9. Inspection. The Parent Borrower will, and will cause each Subsidiary
to, permit the Lenders, at their cost, by their respective representatives and
agent, during normal business hours, to inspect any of the Property, corporate
books and financial records of the Parent Borrower and each Subsidiary, to
examine and make copies of the books of accounts and other financial records of
the Parent Borrower and each Subsidiary (provided, that no Lender may make any
such inspection or examination more often than once in any calendar year unless
a Default is in existence (in which case such inspections may occur as often and
at such times as such Lender reasonably determines) and any such inspection made
when no Default is in existence shall be at the expense of such Lender), and to
discuss the affairs, finances and accounts of the Parent Borrower and each
Subsidiary with, and to be advised as to the same by, their respective officers
at such reasonable times and intervals as the Lenders may reasonably designate.
     6.10. Subsidiaries. The Parent Borrower will cause each Person (other than
a SPV) that becomes a direct or indirect Subsidiary of the Parent Borrower after
the Closing Date (whether as the result of an Acquisition, creation, or
otherwise) to execute and deliver a Subsidiary Guaranty to and in favor of the
Agent, the Swing Line Lender, the LC Issuer, the Lenders and the other Holders
of Secured Obligations (together with an opinion of counsel, corporate
resolutions and such other corporate documentation as the Agent may reasonably
request, all in form and substance satisfactory to the Agent), in each case
within 30 days after becoming a direct or indirect Subsidiary of the Parent
Borrower. Notwithstanding the foregoing, in the case of a Foreign Subsidiary, or
a Domestic Subsidiary owned by a Foreign Subsidiary, no such Subsidiary shall be
required to give, execute and deliver a Subsidiary Guaranty if the delivery of
such Subsidiary Guaranty would either (i) cause the undistributed earnings of
any such Foreign Subsidiary, or Domestic Subsidiary owned by a Foreign
Subsidiary, to be treated as a deemed dividend to the Parent Borrower for
federal income tax purposes (a “Deemed Dividend Problem”) or (ii) be limited on
account of legal or financial limitations imposed by the jurisdiction of
organization of such Subsidiary (or the parent of such Subsidiary) or other
relevant jurisdictions having authority over such Subsidiary (a “Financial
Assistance Problem”), in which event the terms of Section 6.16 shall be
applicable.
     6.11. Dividends. The Parent Borrower will not, nor will it permit any
Subsidiary to, declare or pay any dividends on its capital stock (other than
dividends payable in its own capital stock) or redeem, repurchase or otherwise
acquire or retire any of its capital stock at any time outstanding, except that:

  (i)   Any Subsidiary may declare and pay dividends to the Parent Borrower or
to a Wholly-Owned Subsidiary of the Parent Borrower.     (ii)   Any Subsidiary
may declare and pay dividends to a Subsidiary other than a Wholly-Owned
Subsidiary of the Parent Borrower so long as at the time of and upon giving
effect to each such dividend (a) the Parent Borrower shall be in compliance with
Section 6.22 and (b) no other Default or Unmatured Default shall exist.    
(iii)   The Parent Borrower may declare or pay any dividends on its capital
stock or redeem, repurchase or otherwise acquire or retire any of its capital
stock at any time outstanding so long as at the time of and upon giving effect
(including pro forma effect) to each such dividend, repurchase, acquisition or
retirement, (a) no Default or Unmatured Default shall exist and (b) so long as
the Leverage Ratio (calculated as of the most recently completed fiscal quarter
and upon giving effect (including pro forma effect) thereto) exceeds 2.0 to

63



--------------------------------------------------------------------------------



 



      1.0, the aggregate amount of such dividends, redemptions, repurchases,
acquisitions and retirements during any fiscal year does not exceed the Maximum
Amount. As used herein, the “Maximum Amount” means (1) $120,000,000 if the
Leverage Ratio (so calculated) is greater than 2.0 to 1.0 but less than 3.0 to
1.0, (2) $60,000,000 if the Leverage Ratio (so calculated) is equal to or
greater than 3.0 to 1.0 but less than 3.5 to 1.0 and (3) $10,000,000 if the
Leverage Ratio (so calculated) is equal to or greater than 3.5 to 1.0.

  (iv)   Any Subsidiary may declare and pay dividends and redeem, repurchase or
otherwise acquire or retire any of its capital stock under the Tax
Restructuring.

     6.12. Indebtedness. The Parent Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

  (i)   The Loans and other Obligations.     (ii)   Indebtedness existing on the
Closing Date and described in Schedule 7 hereto.     (iii)   Contingent
Obligations permitted by Section 6.17.     (iv)   Hedging Obligations entered
into in the ordinary course of business as bona fide hedges against interest
rate or commodity price or currency fluctuations and not for speculative
purposes.     (v)   Indebtedness of one or more Subsidiaries owing to one or
more other Subsidiaries, but only to the extent permitted by clauses (vi), (x)
and (xii) of Section 6.15.     (vi)   Indebtedness incurred in connection with
the Receivables Purchase Documents, provided, that Receivables Facility
Attributed Indebtedness incurred in connection therewith does not exceed
$100,000,000 in the aggregate at any time.     (vii)   Indebtedness incurred by
Foreign Subsidiaries of the Parent Borrower (excluding Obligations incurred
hereunder) in an amount not to exceed the Equivalent Amount of $60,000,000 in
the aggregate at any time.     (viii)   Indebtedness under the Senior
Subordinated Notes.     (ix)   Intercompany Indebtedness incurred as a result of
the Tax Restructuring.     (x)   Unsecured Indebtedness of the Parent Borrower
and its Subsidiaries so long as (1) such Indebtedness is subordinated to the
Obligations on terms and conditions reasonably satisfactory to the Agent and
such Indebtedness matures no earlier than six (6) months after the Maturity Date
(or, if later, the maturity date applicable to any incremental term loans) and
(2) at the time of incurring such Indebtedness and after giving effect
(including pro forma effect) thereto, the Parent Borrower is in compliance with
Section 6.22.     (xi)   Indebtedness of the Parent Borrower or any Subsidiary
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, including

64



--------------------------------------------------------------------------------



 



      Capitalized Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (1) such Indebtedness is incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement and (2) the aggregate principal amount of Indebtedness permitted by
this clause (xi) shall not exceed $35,000,000 at any time outstanding.

  (xii)   Additional unsecured Indebtedness of the Parent Borrower and its
Subsidiaries in an aggregate principal amount at any one time outstanding not to
exceed $75,000,000.

In addition to the foregoing, the Parent Borrower shall not, and shall not
permit any Subsidiary to, prepay the Indebtedness permitted under the foregoing
clauses (viii) and (x) so long as the Leverage Ratio (calculated at the time of
such prepayment and after giving pro forma effect thereto) exceeds 2.0 to 1.0;
provided that the foregoing shall not prohibit (1) payments of regularly
scheduled interest and principal payments in respect of such Indebtedness and
(2) a replacement or a refinancing of the Indebtedness under the Senior
Subordinated Notes with Indebtedness under replacement senior subordinated notes
of the Parent Borrower that matures no earlier than six (6) months after the
Maturity Date.
     6.13. Merger. The Parent Borrower will not, nor will it permit any
Subsidiary to, merge or consolidate with any other Person, except that:

  (i)   A Subsidiary may merge with a Borrower (so long as such Borrower is the
surviving corporation).     (ii)   A Subsidiary may merge with a Wholly-Owned
Subsidiary (so long as a Wholly-Owned Subsidiary is the surviving corporation).
    (iii)   The Parent Borrower or a Subsidiary may merge with any other Person
subject to the terms and conditions of clause (xi) of Section 6.15.     (iv)  
Mergers and consolidations may be made in connection with the Tax Restructuring.

     6.14. Sale of Assets. The Parent Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property, to any other
Person except for

  (i)   sales or leases of inventory in the ordinary course of business,    
(ii)   the sale, discount, or transfer of delinquent accounts receivable in the
ordinary course of business for purposes of collection only,     (iii)   sales,
leases or other dispositions of immaterial assets for consideration not less
than fair market value,     (iv)   sales, leases or other dispositions of assets
that are obsolete or have negligible fair market value;

65



--------------------------------------------------------------------------------



 



  (v)   sales of equipment for a fair and adequate consideration (but if
replacement equipment is necessary for the proper operation of the business of
the seller, the seller must promptly replace the sold equipment);     (vi)   any
transfer of an interest in Receivables, Receivables and Related Security,
accounts or notes receivable on a limited recourse basis under the Receivables
Purchase Documents, provided that such transfer qualifies as a legal sale and as
a sale under Agreement Accounting Principles and that the amount of Receivables
Facility Attributed Indebtedness does not exceed $100,000,000 at any one time
outstanding;     (vii)   transactions contemplated in connection with the Tax
Restructuring; and     (viii)   the transfer of Property from (a) one Domestic
or Foreign Subsidiary to the Parent Borrower or to another Wholly-Owned
Subsidiary which is a Domestic Subsidiary or (b) one Foreign Subsidiary to
another Wholly-Owned Subsidiary which is a Foreign Subsidiary;

provided, however, that the aggregate amount of Property of the Parent Borrower
and its Subsidiaries leased, sold or disposed of pursuant to any of clauses (ii)
through (vi) of this Section (excluding any equipment which has been promptly
replaced) during the twelve-month period ending with the month in which any such
lease, sale or other disposition occurs shall not constitute a Substantial
Portion of the Property of the Parent Borrower and its Subsidiaries.
     6.15. Investments and Acquisitions. The Parent Borrower will not, nor will
it permit any Subsidiary to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Acquisition of any Person, except:

  (i)   Short-term obligations (i.e., maturing within one year) of, or fully
guaranteed by, the United States of America.     (ii)   Commercial paper rated
A-l or better by Standard and Poor’s Ratings Group, a division of McGraw Hill
Corporation or P-l or better by Moody’s Investors Service, Inc.     (iii)  
Certificates of deposit issued by and time deposits with commercial banks
(whether domestic or foreign) having capital and surplus in excess of
$100,000,000.     (iv)   Money-market funds or money-market mutual funds which
(a) seek to maintain a constant net asset value, (b) maintain fund assets under
management having an aggregate market value of at least $500,000,000 and
(c) invest primarily in Investments referred to in clauses (i) through (iii)
above.     (v)   Demand deposit accounts maintained in the ordinary course of
business.     (vi)   Investments in existence on the Closing Date and described
in Schedule 8 hereto.     (vii)   Current trade and customer accounts receivable
that are for goods furnished or services rendered in the ordinary course of
business and that are payable on terms customary in

66



--------------------------------------------------------------------------------



 



      the trade, including the existing floor plan program offered to
distributors of the Borrowers’ products.

  (viii)   Investments evidenced by promissory notes executed by customers of
the Parent Borrower or a Subsidiary and payable to the Parent Borrower or such
Subsidiary in an aggregate principal amount not to exceed $1,000,000 at any one
time outstanding.     (ix)   Investments in the SPVs (a) required in connection
with the Receivables Purchase Documents and (b) resulting from the transfers
permitted by Section 6.14 (vi).     (x)   Loans, capital contributions and other
Investments made subsequent to the Closing Date, whether in existing
Subsidiaries, new Subsidiaries or Persons which are not Subsidiaries of the
Parent Borrower; provided, that (a) the aggregate outstanding amount of such
Investments by the Parent Borrower or an Obligor Subsidiary in or to Persons
which are not Obligor Subsidiaries either (I) does not exceed $100,000,000
(exclusive of the CompAir Acquisition) or (II) is made in connection with the
Tax Restructuring, and (b) the Parent Borrower shall have complied with Section
6.10 in respect of each Subsidiary not identified on Schedule 5 hereto.     (xi)
  Acquisitions of other Persons made by the Parent Borrower or a Subsidiary
where:

  (a)   upon giving effect to each such Acquisition (1) the Person so acquired
by the Parent Borrower or such Subsidiary shall have either been merged into the
Parent Borrower or such Subsidiary (with the Parent Borrower or such Subsidiary
as the surviving entity) or such Person shall have become a Wholly-Owned
Subsidiary of the Parent Borrower (and the Parent Borrower shall have complied
with Section 6.10 in respect of such Subsidiary) and (2) no Default or Unmatured
Default exists or would exist after giving effect to the proposed Acquisition;
and     (b)   prior to the date of such Acquisition, such Acquisition shall have
been approved by the board of directors and, if applicable, the shareholders of
the Person whose stock or assets are being acquired in connection with such
Acquisition and no claim or challenge has been asserted or threatened by any
shareholder or director of such Person which could reasonably be expected to
have a material adverse effect on such Acquisition or a Material Adverse Effect;
and     (c)   if the aggregate consideration to be paid by the Parent Borrower
and its Subsidiaries is greater than $50,000,000, then the Parent Borrower shall
have supplied the Lenders, at least 10 days prior to any such proposed
Acquisition, with financial statements for the Person to be acquired for the
most recently available twelve month period and pro forma financial statements
for such Person and the Parent Borrower on a consolidated basis, in a manner
acceptable to the Agent, which shall demonstrate in the reasonable judgment of
the Agent that, if such Acquisition were to be consummated, the Leverage Ratio
would not exceed (i) 3.50 to 1.0 for the four-quarter periods ending on or
before September 30, 2009 and (ii) 3.25 to 1.0 for the four-quarter periods
ending at the end of each fiscal quarter thereafter (it being understood and
agreed that if such historic and pro forma financial statements demonstrate, in
the reasonable judgment of the

67



--------------------------------------------------------------------------------



 



      Agent, that the Leverage Ratio would exceed these limits, the Required
Lenders’ consent shall be required for consummation of the proposed
Acquisition).

  (xii)   Loans, capital contributions and other Investments among the Parent
Borrower, the Non-U.S. Subsidiary Borrowers and the Obligor Subsidiaries.    
(xiii)   The CompAir Acquisition.     (xiv)   Stock or other securities issued
by customers of the Parent Borrower or a Subsidiary to the Parent Borrower or
such Subsidiary pursuant to plans of reorganization in bankruptcy cases or
negotiated agreements with respect to settlement of such customers’ accounts.

For the purposes of this Section 6.15, Investments and Acquisitions shall be
valued at their initial principal amount, or cost, as the case may be, without
giving effect to any interest or dividends paid thereon or any appreciation or
depreciation in the market value thereof; provided, however, that Investments
consisting of loans and advances shall be valued at the principal amount thereof
then remaining unpaid.
     6.16. Guaranty or Pledge Documentation for New Subsidiaries. The Parent
Borrower will not, nor will it permit any consolidated Subsidiary to, create or
acquire a Subsidiary (a “New Subsidiary”) other than in connection with an
Acquisition permitted hereunder or pursuant to any transaction that is permitted
by or not otherwise prohibited by this Agreement; provided that:

  (i)   Upon the creation or acquisition of each New Subsidiary (other than a
SPV), the Parent Borrower shall, and shall cause each such New Subsidiary to,
comply with Section 6.10;     (ii)   Upon the creation or acquisition of each
New Subsidiary which is a Material Domestic Subsidiary or a Material Foreign
Subsidiary (other than a SPV), the Parent Borrower shall or shall cause its
applicable Domestic Subsidiary which is the parent of such Material Domestic
Subsidiary or Material Foreign Subsidiary to promptly (but in any event within
45 days (in the case of the pledge of equity in a Material Domestic Subsidiary)
and 75 days (in the case of the pledge of equity in a Material Foreign
Subsidiary) following the creation or acquisition thereof, subject, in the case
of a Non-U.S. Subsidiary Borrower, to the conditions set forth in Section 4.2)
to execute a Pledge Agreement with respect to 100% of the capital stock and
other equity interests of such Material Domestic Subsidiary and the Applicable
Pledge Percentage of the voting capital stock and other equity interests of such
Material Foreign Subsidiary; and     (iii)   In case of (i) and (ii), the Parent
Borrower shall deliver appropriate corporate resolutions, opinions and other
documentation in form and substance reasonably satisfactory to the Agent in
connection therewith.

In addition to the foregoing provisions, if any Subsidiary becomes a Material
Domestic Subsidiary or a Material Foreign Subsidiary (other than a SPV) (whether
through investment, add-on acquisitions, growth or otherwise), the Parent
Borrower shall or shall cause its applicable Domestic Subsidiary which is the
parent of such Material Domestic Subsidiary or Material Foreign Subsidiary to
promptly (but in any event within 45 days (in the case of the pledge of equity
in a Material Domestic Subsidiary) or 75 days (in the case of the pledge of
equity in a Material Foreign Subsidiary) following the end of the fiscal quarter
during which such Subsidiary becomes a Material Domestic Subsidiary or a
Material Foreign Subsidiary)

68



--------------------------------------------------------------------------------



 



execute a Pledge Agreement with respect to 100% (in the case of a Material
Domestic Subsidiary) or the Applicable Pledge Percentage (in the case of a
Material Foreign Subsidiary) of the voting capital stock and other equity
interests of such Subsidiary; and shall deliver appropriate corporate
resolutions, opinions and other documentation in form and substance satisfactory
to the Agent in connection therewith; provided, however, that no Pledge
Agreement in respect of a Material Foreign Subsidiary shall be required to be
delivered hereunder (x) to the extent such Pledge Agreement would cause a Deemed
Dividend Problem or a Financial Assistance Problem and (y) until the date which
is seventy-five (75) days after the Closing Date (or such later date as the
Agent may agree to in the exercise of its reasonable discretion; it being
understood and agreed that the failure to deliver such Pledge Agreements by such
date or such later date shall constitute a Default under Section 7.3).
     6.17. Contingent Obligations and Off Balance Sheet Liabilities. The Parent
Borrower will not, nor will it permit any Subsidiary to, make or suffer to exist
any Contingent Obligation (including, without limitation, any Contingent
Obligation with respect to the obligations of a Subsidiary) or Off Balance Sheet
Liabilities, except

  (i)   By endorsement of instruments for deposit or collection in the ordinary
course of business,     (ii)   Facility LCs issued hereunder,     (iii)   The
Parent Guaranty and the Subsidiary Guaranties,     (iv)   Litigation indemnities
in favor of Cooper existing on the Closing Date,     (v)   Contingent
Obligations constituting guarantees by the Parent Borrower or any Subsidiary
with respect to the obligations of any Subsidiary or other Person in which any
Borrower has a direct or indirect Investment, provided that the aggregate amount
of all such Contingent Obligations, when added to the aggregate amount of all
outstanding Investments permitted by clause (x) of Section 6.15, shall not at
any time exceed $150,000,000;     (vi)   Contingent Obligations of any Obligor
Subsidiary which is a party to a Subsidiary Guaranty consisting of a guaranty by
such Obligor Subsidiary of the Indebtedness evidenced by the Senior Subordinated
Notes;     (vii)   Off Balance Sheet Liabilities which are included in the
definition of Consolidated Total Debt provided the Parent Borrower is in
compliance with the financial covenants of this Agreement;     (viii)  
Contingent Obligations of the Parent Borrower or any of its Subsidiaries arising
under the Receivables Purchase Documents;     (ix)   Contingent Obligations of
the Parent Borrower or any of its Subsidiaries consisting of a guaranty of any
Hedging Obligations of the Parent Borrower or its Subsidiaries owing to any
Lender or Affiliate of a Lender it its separate capacity as the hedge
counterparty or provider thereunder, but only to the extent such Hedging
Obligations are permitted under Section 6.12(iv),

69



--------------------------------------------------------------------------------



 



  (x)   Contingent Obligations under letters of credit identified in Schedule 7
hereto,     (xi)   Contingent Obligations of any Subsidiary consisting of
guarantees in respect of the obligations of other Subsidiaries under
multi-employer pension plans;     (xii)   Contingent Obligations of any
Subsidiary consisting of guarantees in respect of notional pooling arrangements;
    (xiii)   Contingent Obligations constituting customary guarantees to a
seller under a purchase agreement or merger agreement in connection with an
Acquisition permitted hereunder;     (xiv)   Contingent Obligations of the
Parent Borrower and of any Obligor Subsidiary which is a party to a Subsidiary
Guaranty consisting of a guaranty by such Obligor Subsidiary of the Existing
Indebtedness; provided that such Contingent Obligations shall be terminated on
the Revolving Loan Funding Date; and     (xv)   Additional Contingent
Obligations in the aggregate amount not to exceed $125,000,000 at any one time
outstanding consisting of Letters of Credit (excluding all Facility LCs), surety
bonds and bank guarantees.

     6.18. Liens. The Parent Borrower will not, nor will it permit any
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Parent Borrower or any of its Subsidiaries, except:

  (i)   Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with generally
accepted principles of accounting shall have been set aside on its books.    
(ii)   Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books.     (iii)   Liens arising out
of pledges or deposits under worker’s compensation laws, unemployment insurance,
old age pensions, or other social security or retirement benefits, or similar
legislation.     (iv)   Utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Parent Borrower or the Subsidiaries.     (v)  
Good faith deposits incurred in the ordinary course of business to secure public
or statutory obligations, to secure or in lieu of surety bonds, or in connection
with bids or contracts (including, without limitation, the purchase or lease of
real estate).

70



--------------------------------------------------------------------------------



 



  (vi)   Liens securing judgments or orders for the payment of money, or surety
or appeal bonds with respect to any such judgment or order, in an aggregate
amount not exceeding $5,000,000, so long as no Default exists with respect
thereto under Section 7.9.     (vii)   The interest of a lessor under any
conditional sale or Capitalized Lease to the Parent Borrower or any Subsidiary
so long as the related Indebtedness is permitted by Section 6.12     (viii)  
Any Lien on any asset securing Indebtedness permitted by Section 6.12(xi) which
is incurred or assumed for the purpose of financing all or any part of the cost
of acquiring any asset, provided that such Lien attaches to such asset
concurrently with or within 90 days after the acquisition thereof.     (ix)  
Any Lien existing on any asset of any Person at the time such Person becomes a
Subsidiary or is merged or consolidated with or into the Parent Borrower or a
Subsidiary, provided that the Indebtedness secured by each such Lien is
permitted by Section 6.12.     (x)   Liens existing on the Closing Date and
described in Schedule 9 hereto which secure Indebtedness in existence on the
Closing Date.     (xi)   Liens arising out of any renewal, extension or
refinancing of any Indebtedness secured by any Lien permitted by any of clauses
(vii), (viii), (ix) or (x) above, so long as the principal amount of such
Indebtedness in not increased thereby and such Indebtedness is not secured by
any additional Property.     (xii)   Liens in favor of the United States of
America or any state thereof, or any department, agency or instrumentality or
political subdivision thereof, in favor of any other country or political
subdivision, to secure partial, progress, advance or other payments pursuant to
any contract or statute or to secure any Indebtedness permitted by Section 6.12
and incurred or guaranteed for the purpose of financing or refinancing all or
any part of the purchase price of Property subject to such Liens, or the cost of
constructing or improving the Property subject to such Liens, including, without
limitation, Liens incurred in connection with pollution control, industrial
revenue or similar tax-advantaged financings; provided the aggregate amount of
Indebtedness secured under this clause (xii) shall not exceed $20,000,000.    
(xiii)   Liens in favor of the Agent granted pursuant to any Collateral
Document.     (xiv)   Liens arising under the Receivables Purchase Documents, so
long as the related Indebtedness is permitted by Section 6.12.

     6.19. Rentals. The Parent Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist obligations for Rentals net of
any income received from sublease arrangements in excess of $50,000,000 during
any one fiscal year on a non-cumulative basis in the aggregate for the Parent
Borrower and its Subsidiaries.
     6.20. Affiliates. The Parent Borrower will not, and will not permit any
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except (i) Permitted Receivables Transfers, (ii)

71



--------------------------------------------------------------------------------



 



transactions in the ordinary course of business and pursuant to the reasonable
requirements of the Parent Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Parent Borrower or such
Subsidiary than the Parent Borrower or such Subsidiary would obtain in a
comparable arms-length transaction, (iii) in connection with the Tax
Restructuring and (iv) pursuant to transactions expressly permitted elsewhere
under this Agreement.
     6.21. Minimum Consolidated Interest Coverage Ratio. The Parent Borrower
will not, as of the last day of any fiscal quarter of the Parent Borrower,
commencing with the first fiscal quarter-end after the Closing Date, permit the
Consolidated Interest Coverage Ratio for the period of four fiscal quarters
ending on such day, to be less than 3.00 to 1.0.
     6.22. Maximum Leverage Ratio. The Parent Borrower will not, as of the last
day of any fiscal quarter of the Parent Borrower, commencing with the first
fiscal quarter-end after the Closing Date, permit the Leverage Ratio for the
period of four consecutive fiscal quarters ending on such day, to be greater
than (i) 3.75 to 1.0 for the four-quarter periods ending on or before
September 30, 2009 and (ii) 3.50 to 1.0 at the end of each fiscal quarter
thereafter.
     6.23. Capital Expenditures. The Parent Borrower will not, nor will it
permit any Subsidiary to, expend, or be committed to expend, during any period
of twelve consecutive months on a non-cumulative basis an amount for
Consolidated Capital Expenditures in the aggregate for the Parent Borrower and
its Subsidiaries which exceeds five percent (5%) of consolidated revenues for
such twelve-month period, calculated in each case as of the end of each
fiscal-quarter for the twelve months then ended
     6.24. Pledge Agreements. The Parent Borrower shall not at any time permit
the aggregate assets of all of the Parent Borrower’s Subsidiaries in connection
with which the Agent has not received a pledge of the required equity pursuant
to a Pledge Agreement in accordance with Section 6.16 to exceed fifteen percent
(15%) of consolidated total assets of the Parent Borrower and its Subsidiaries.
ARTICLE VII: DEFAULTS
     The occurrence of any one or more of the following events shall constitute
a Default:
     7.1 Any representation or warranty made (or deemed made pursuant to
Section 4.3 of this Agreement, any relevant provision of any Pledge Agreement or
any relevant provision of any Subsidiary Guaranty) by the Parent Borrower or any
Subsidiary to the Lenders, the Swing Line Lender, the LC Issuer or the Agent
under or in connection with this Agreement, any Credit Extension, any Subsidiary
Guaranty, any Pledge Agreement or any certificate or information delivered in
connection with this Agreement, any Credit Extension or any other Credit
Document shall be materially false on the date as of which made.
     7.2 Nonpayment of (a) any Reimbursement Obligation or the principal of any
Loan when due, or (b) interest upon any Loan or Reimbursement Obligation or of
any fee payable pursuant to Section 2.7 or Section 2.23(d) within five days
after the same becomes due, or (c) any other obligations under any of the Credit
Documents not referred to in clauses (a) and (b) above within five days after
receipt by the applicable Borrower of a written demand therefor from the Agent
or any Lender, as applicable.
     7.3 The breach by a Borrower of any of the terms or provisions of
Section 6.2, 6.3 or any of Sections 6.10 through 6.23.

72



--------------------------------------------------------------------------------



 



     7.4 The breach by any Borrower (other than a breach which constitutes a
Default under Section 7.1, 7.2 or 7.3) of any of the terms or provisions of this
Agreement, and such breach continues for 30 days after the first to occur of
(i) the date the applicable Borrower first knows of such breach or (ii) the date
the applicable Borrower receives written notice from any Lender (acting through
the Agent) of such breach.
     7.5 Failure of the Parent Borrower or any of its Subsidiaries to pay any
Material Indebtedness when due; or either (i) the Parent Borrower or any of its
Subsidiaries shall default in the performance of any term, provision or
condition contained in any agreement or agreements under which any Material
Indebtedness was created or is governed (and any applicable grace period(s)
expressly set forth therein shall have expired) or (ii) any other event shall
occur or condition exist (including any “Amortization Event” or event of like
import in connection with the Receivables Purchase Facility), (a) the effect of
which (under either clause (i) or (ii), as the case may be) is to cause, or to
permit the holder or holders of such Material Indebtedness to cause, such
Material Indebtedness to become due prior to its stated maturity; or any
Material Indebtedness of the Parent Borrower or any of its Subsidiaries shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the stated maturity thereof or (b) if such
event or condition shall occur under any Receivables Purchase Documents, the
effect thereof is to (x) terminate the reinvestment of collections or proceeds
of Receivables and Related Security under any Receivables Purchase Document
(other than a termination resulting solely from the request of the Parent
Borrower or any of its Subsidiaries), or (y) cause the replacement of, or permit
the investors thereunder to replace, the Person then acting as servicer for the
related Receivables Purchase Facility; or the Parent Borrower or any of its
Subsidiaries shall not pay, or shall admit in writing its inability to pay, its
debts generally as they become due.
     7.6 The Parent Borrower or any of its Subsidiaries shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief with respect to it under the Federal bankruptcy laws as now
or hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7.
     7.7 Without the application, approval or consent of the Parent Borrower or
any of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Parent Borrower or any of its Subsidiaries
or any Substantial Portion of its Property; or a proceeding described in
Section 7.6(iv) shall be instituted against the Parent Borrower or any of its
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 consecutive days.
     7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control (each a “Condemnation”), of
all or any portion of the Property of the Parent Borrower or any of its
Subsidiaries, which, when taken together with all other Property of the Parent
Borrower and its Subsidiaries, or any of them, so Condemned during the
twelve-month period ending with the month in which any such Condemnation occurs,
constitutes a Substantial Portion of the consolidated Property of the Parent
Borrower and its Subsidiaries.

73



--------------------------------------------------------------------------------



 



     7.9 The Parent Borrower or any of its Subsidiaries shall fail within
30 days to pay, bond or otherwise discharge any one or more judgments or orders
for the payment of money in excess of $30,000,000 (other than any judgment for
which a financially sound and reputable insurer has admitted in writing
liability) in the aggregate, which are not stayed on appeal or otherwise being
appropriately contested in good faith with adequate reserves set aside on its
books in accordance with generally accepted accounting principles.
     7.10 The Unfunded Liabilities of all Single Employer Plans shall exceed in
the aggregate $25,000,000; or any Reportable Event shall occur in connection
with any Plan; or the Parent Borrower or any of its Subsidiaries or any other
member of the Controlled Group shall become party to any Multiemployer Plan.
     7.11 Except for matters identified on Schedule 6 hereto, the Parent
Borrower or any of its Subsidiaries shall be the subject of any proceeding or
investigation pertaining to the release by the Parent Borrower or any of its
Subsidiaries or any other Person of any toxic or hazardous waste or substance
into the environment, or any violation of any federal, state or local
environmental, health or safety law or regulation, which, in either case, could
reasonably be expected to have a Material Adverse Effect.
     7.12 Any Change in Control shall occur.
     7.13 Other than in connection with any transactions which shall be
permitted by the terms hereof or of any other Credit Document or which shall
otherwise have been approved in writing by Required Lenders (or, if required by
the terms of Section 8.3 and Section 8.4, all of the Lenders), the Parent
Borrower shall cease to own directly or indirectly at least 80% of the capital
stock of each Obligor Subsidiary and each Non-U.S. Subsidiary Borrower.
     7.14 The Parent Guaranty, any Subsidiary Guaranty or any Pledge Agreement
shall fail to remain in full force or effect; or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of the Parent
Guaranty, any Subsidiary Guaranty or any Pledge Agreement; or the Parent
Borrower or any Subsidiary shall fail to comply with any of the terms or
provisions of the Parent Guaranty, any Subsidiary Guaranty or any Pledge
Agreement to which it is a party and any grace or cure period set forth therein
shall have expired; or the Parent Borrower or any Subsidiary denies that it has
any further liability under the Parent Guaranty, any Subsidiary Guaranty or any
Pledge Agreement to which it is a party, or gives notice to such effect.
     7.15 Any of the following shall occur: (i) any Credit Document shall for
any reason fail to create a valid and perfected first priority security interest
in any collateral purported to be covered thereby, except as permitted by the
terms of any Credit Document, (ii) any Credit Document shall fail to remain in
full force or effect, (iii) any action shall be taken to discontinue or to
assert the invalidity or unenforceability of any Credit Document, or (iv) any
Borrower shall fail to comply with any of the terms or provisions of any Credit
Document (subject to any applicable cure or grace periods expressly set forth
herein or therein, including, with respect to the Credit Agreement, Section 7.4
hereof).
ARTICLE VIII: ACCELERATION, DEFAULTING LENDERS, WAIVERS, AMENDMENTS AND
REMEDIES
     8.1. Remedies.

74



--------------------------------------------------------------------------------



 



     (a) If any Default described in Section 7.6 or 7.7 occurs with respect to
any Borrower, the Commitments of the Lenders hereunder (and the obligation of
the Swing Line Lender to make Swing Line Loans and the obligation of a LC Issuer
to issue Facility LCs) shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Agent, the Swing Line Lender, the LC Issuer or any Lender. If any other
Default occurs and is continuing, the Required Revolving Lenders may terminate
or suspend the Revolving Loan Commitments of the Lenders (and the obligation of
the Swing Line Lender to make Swing Line Loans and the obligation of a LC Issuer
to issue Facility LCs), the Required Lenders may terminate or suspend the other
Commitments of the Lenders, or the Required Lenders may declare the Obligations
to be due and payable, or both, whereupon the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which each Borrower hereby expressly waives. The Agent shall
notify the Borrowers of any action taken by the Required Revolving Lenders or
the Required Lenders pursuant to the preceding sentence.
     (b) In addition, each Borrower agrees that upon the occurrence and during
the continuance of any Default, it shall, if requested at any time by the Agent
upon instruction from the Required Revolving Lenders, pay (and, in the case of
any of the Defaults specified in Section 7.6 or 7.7 with respect to any
Borrower, forthwith, without any demand or the taking of any other action by the
Agent or any Lender, it shall pay) to the Agent an amount in immediately
available funds equal to the then aggregate amount of the LC Obligations
attributable to it (in the applicable currency or currencies of the Facility LCs
under which such LC Obligations arose) to be held as security therefor for the
benefit of the Revolving Loan Lenders and the LC Issuer (it being understood and
agreed that no Non-U.S. Subsidiary Borrower shall be required to make any such
payments with respect to any LC Obligations incurred by another Borrower).
     (c) If, within 30 days after acceleration of the maturity of the
Obligations or termination of the Commitments of the relevant Lenders hereunder
(and the obligation of the Swing Line Lender to make Swing Line Loans and the
obligation of the LC Issuer to issue Facility LCs) as a result of any Default
(other than any Default as described in Section 7.6 or 7.7 with respect to any
Borrower) and before any judgment or decree for the payment of the Obligations
due shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Agent shall, by notice to the Borrowers,
rescind and annul such acceleration and/or termination.
     8.2. Defaulting Lender. In the event that any Lender fails to fund its
Revolving Loan Percentage or Term Loan Percentage, as applicable, of any Advance
requested or deemed requested by any Borrower which such Lender is obligated to
fund under the terms of this Agreement (the funded portion of such Advance being
hereinafter referred to as a “Non Pro Rata Loan”), until the earlier of such
Lender’s cure of such failure and the termination of the Commitments, the
proceeds of all amounts thereafter repaid to the Agent by the applicable
Borrower and otherwise required to be applied to such Lender’s share of all
other Obligations pursuant to the terms of this Agreement shall be advanced to
the applicable Borrower by the Agent (“Cure Loans”) on behalf of such Lender to
cure, in full or in part, such failure by such Lender, but shall nevertheless be
deemed to have been paid to such Lender in satisfaction of such other
Obligations. Notwithstanding anything in this Agreement to the contrary:
     (i) the foregoing provisions of this Section 8.2 shall apply only with
respect to the proceeds of payments of Obligations and shall not affect the
conversion or continuation of Loans pursuant to Section 2.10;
     (ii) any such Lender shall be deemed to have cured its failure to fund its
Revolving Loan Percentage or Term Loan Percentage of any Advance at such time as
an amount equal to

75



--------------------------------------------------------------------------------



 



such Lender’s original Revolving Loan Percentage or Term Loan Percentage, as
applicable, of the requested principal portion of such Advance is fully funded
to the applicable Borrower, whether made by such Lender itself or by operation
of the terms of this Section 8.2, and whether or not the Non Pro Rata Loan with
respect thereto has been repaid, converted or continued;
     (iii) amounts advanced to the applicable Borrower to cure, in full or in
part, any such Lender’s failure to fund its Revolving Loan Percentage or Term
Loan Percentage, as applicable, of any Advance shall bear interest at the rate
applicable to Loans which are Floating Rate Loans, in effect from time to time,
and for all other purposes of this Agreement shall be treated as if they were
Floating Rate Loans;
     (iv) regardless of whether or not a Default has occurred or is continuing,
and notwithstanding the instructions of the applicable Borrower as to its
desired application, all repayments of principal which, in accordance with the
other terms of this Agreement, would be applied to the outstanding Floating Rate
Loans shall be applied first, ratably to all Floating Rate Loans constituting
Non Pro Rata Loans, second, ratably to Floating Rate Loans other than those
constituting Non Pro Rata Loans or Cure Loans and, third, ratably to Floating
Rate Loans constituting Cure Loans (it being understood and agreed that all
payments of principal made by any Non-U.S. Subsidiary Borrower shall be applied
as set forth above only to Loans made to such Non-U.S. Subsidiary Borrower);
     (v) for so long as and until the earlier of any such Lender’s cure of the
failure to fund its Revolving Loan Percentage or Term Loan Percentage, as
applicable, of any Advance and the termination of the Commitments, the term
“Required Lenders” for purposes of this Agreement shall include those applicable
Lenders (excluding all Lenders whose failure to fund their respective applicable
Percentages of such Advance have not been so cured) whose Percentage represents
at least fifty-one percent (51%) of the aggregate Percentages of such Lenders;
and
     (vi) for so long as and until any such Lender’s failure to fund its
Revolving Loan Percentage or Term Loan Percentage, as applicable, of any Advance
is cured in accordance with Section 8.2(ii), (A) such Lender shall not be
entitled to and the Borrowers shall not be required to pay any facility fees
with respect to its Commitments and (B) such Lender shall not be entitled to and
the Borrowers shall not be required to pay any letter of credit fees which would
otherwise be payable to such Lender.
     8.3. Amendments. Subject to the provisions of this Article VIII and except
as otherwise set forth in this Section 8.3, the Required Lenders (or the Agent
with the consent in writing of the Required Lenders), the Parent Borrower and
(after it has become a party hereto) each Non-U.S. Subsidiary Borrower may enter
into agreements supplemental hereto for the purpose of adding or modifying any
provisions to the Credit Documents or changing in any manner the rights of the
Lenders or the Borrowers hereunder or thereunder or waiving any Default
hereunder; provided, that no such supplemental agreement shall, without the
consent of each Lender directly affected thereby:

  (a)   Increase (other than pursuant to and in accordance with Section 2.27) or
decrease the amount of, the Commitment of any Lender (except for a ratable
decrease in the Commitments of all Lenders) or otherwise subject any Lender to
any additional obligation; or

76



--------------------------------------------------------------------------------



 



  (b)   Reduce the principal of or rate of interest on any Loan, any
Reimbursement Obligation or any fees hereunder or reduce the amount of any
principal payment of the Term Loan required by Section 2.3(d); or     (c)  
Postpone the date fixed for any payment of principal of or interest on any Loan,
any Reimbursement Obligation or any fees hereunder (other than modifications to
the provisions relating to Designated Prepayments (as defined in Section 2.4(d))
of the Loans and other Obligations); or     (d)   Extend the Maturity Date, or
otherwise extend the term of the Commitment of any Lender; or     (e)   Change
the definition of Required Lenders or the percentage of the Commitments, the
Outstanding Credit Exposures or the Outstanding LC Exposures, or the number of
Lenders, which shall be required for the Lenders or any of them to take any
action under this Section 8.3 or any other provision of the Credit Documents; or
    (f)   Permit any Borrower to assign any of its rights or obligations under
this Agreement; or     (g)   Other than in connection with any transactions
which shall be permitted by the terms hereof or of any other Credit Document or
which shall otherwise have been approved in writing by Required Lenders (or, if
required by the other terms of this Section 8.3. all of the Lenders), release
the Parent Borrower or any Subsidiary from all or any portion of its guaranty
liability under its respective Parent Guaranty or Subsidiary Guaranty; or    
(h)   Other than in connection with any transactions which shall be permitted by
the terms hereof or of any other Credit Document or which shall otherwise have
been approved in writing by Required Lenders (or, if required by the other terms
of this Section 8.3, all of the Lenders), release any of the collateral pledged
pursuant to the Pledge Agreements;     (i)   Waive the requirements of
Section 4.1(i); or     (j)   Change Sections 11.2 or 11.4 in a manner that would
alter the pro rata sharing of payments and/or application of payments required
thereby; or     (k)   Amend or waive any of the provisions of this Section 8.3.

     No amendment of any provision of this Agreement relating to the Agent, the
Swing Line Lender or the LC Issuer shall be effective without the written
consent of the Agent, the Swing Line Lender or the LC Issuer, as the case may
be. The Agent may waive payment of the fee required under Section 12.3.2 without
obtaining the consent of any other party to this Agreement.
     Notwithstanding the foregoing, this Agreement and any other Credit Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Agent and the Borrowers to each relevant Credit Document
(x) to add one or more credit facilities to this Agreement and to permit
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Credit Documents with the Revolving Loans, Term Loans
and the accrued interest and fees in respect thereof and (y) to include

77



--------------------------------------------------------------------------------



 



appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.
     8.4. Preservation of Rights. No delay or omission of the Lenders, the Swing
Line Lender or the Agent to exercise any right under the Credit Documents shall
impair such right or be construed to be a waiver of any Default or Unmatured
Default or an acquiescence therein, and the making of a Loan or issuance of a
Letter of Credit notwithstanding the existence of a Default or Unmatured Default
or the inability of the applicable Borrower to satisfy the conditions precedent
to such Loan shall not constitute any waiver or acquiescence. Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Credit Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.3, and then only to the extent in such writing
specifically set forth. All remedies contained in the Credit Documents or by law
afforded shall be cumulative and all shall be available to the Agent and the
Lenders until the Obligations have been paid in full.
ARTICLE IX: GENERAL PROVISIONS
     9.1. Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive delivery of this Agreement
and the making of the Loans herein contemplated.
     9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to any
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
     9.3. Taxes. Any taxes (excluding income taxes on the overall net income of
any Lender and except as otherwise provided in Section 2.22) or other similar
assessments or charges made by any governmental or revenue authority in respect
of the Credit Documents shall be paid by the applicable Borrower, together with
interest and penalties, if any. As of the Closing Date, neither the Parent
Borrower nor any Lender is aware of any such taxes, assessments or charges.
     9.4. Headings. Section headings in the Credit Documents are for convenience
of reference only, and shall not govern the interpretation of any of the
provisions of the Credit Documents.
     9.5. Entire Agreement. The Credit Documents embody the entire agreement and
understanding among the Borrowers, the Agent and the Lenders and, on and after
the Closing Date, supersede all prior agreements and understandings among the
Borrowers, the Agent and the Lenders relating to the subject matter thereof.
     9.6. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns; provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.7, 9.12

78



--------------------------------------------------------------------------------



 



and 10.10 to the extent specifically set forth therein and shall have the right
to enforce such provisions on its own behalf and in its own name to the same
extent as if it were a party to this Agreement.
     9.7. Expenses; Indemnification. The Parent Borrower and each Non-U.S.
Subsidiary Borrower shall reimburse the Agent and the Arranger for any costs,
internal charges and out-of-pocket expenses (including reasonable attorneys’
fees and time charges of attorneys for the Agent and the Arranger, which
attorneys may be employees of the Agent or the Arranger) paid or incurred by the
Agent or the Arranger in connection with the preparation, negotiation,
execution, delivery, syndication, amendment, modification and administration of
the Credit Documents. The Parent Borrower and each Non-U.S. Subsidiary Borrower
also agree to reimburse the Agent, the Swing Line Lender, any LC Issuer, the
Arranger and the Lenders for any costs, internal charges and out-of-pocket
expenses (including reasonable attorneys’ fees and time charges of attorneys for
the Agent, the Swing Line Lender, any LC Issuer, the Arranger and the Lenders,
which attorneys may be employees of the Agent, the Swing Line Lender, any LC
Issuer, the Arranger or the Lenders and other advisors and professionals engaged
by the Agent or the Arranger) paid or incurred by the Agent, the Swing Line
Lender, any LC Issuer, the Arranger or any Lender in connection with the
collection and enforcement of the Credit Documents. The Parent Borrower and each
Non-U.S. Subsidiary Borrower further agree to indemnify the Agent, the Swing
Line Lender, any LC Issuer, the Arranger and each Lender, its directors,
officers and employees against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all expenses
of litigation or preparation therefor whether or not the Agent, the Swing Line
Lender, an LC Issuer, the Arranger or any Lender is a party thereto)
(collectively “Losses”) which any of them may pay or incur arising out of or
relating to this Agreement, the other Credit Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder. The obligations
of each Borrower under this Section shall survive the termination of this
Agreement; provided, however, that no Borrower shall be obligated to indemnify
any Lender, the Agent, the Swing Line Lender, the Arranger or any LC Issuer with
respect to Losses which arise solely from such Lender’s, Agent’s Swing Line
Lender’s, Arranger’s or LC Issuer’s gross negligence or willful misconduct.
Notwithstanding anything to the contrary herein, no Borrower shall be liable to
reimburse the Agent, the Swing Line Lender, the LC Issuers, the Arranger or any
of the Lenders in respect of disputes which arise or Losses which are incurred
by the Agent, the Swing Line Lender, the LC Issuers, the Arranger or any of the
Lenders which arise solely as a result of an action or failure to act on the
part of the Agent, the Swing Line Lender, an LC Issuer, the Arranger or a Lender
and which do not relate in any way to actions or failures to act on the part of
the applicable Borrower or any of the Parent Borrower’s Subsidiaries. Without
otherwise limiting the foregoing, it is understood and agreed that no Non-U.S.
Subsidiary Borrower shall be obligated to indemnify or reimburse any Lender, the
Agent, the Swing Line Lender, the Arranger or any LC Issuer with respect to any
amounts determined to be attributable to Loans made to, or Obligations incurred
by or on behalf of, another Borrower.
     9.8. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.
     9.9. Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles.
     9.10. [Reserved]

79



--------------------------------------------------------------------------------



 



     9.11. Severability of Provisions. Any provision in any Credit Document that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Credit Documents are declared to be severable.
     9.12. Nonliability of Lenders. The relationship between the Borrowers on
the one hand and the Lenders, the Swing Line Lender, the LC Issuers and the
Agent on the other hand shall be solely that of borrower and lender. Neither the
Agent, the Arranger, the Swing Line Lender, the LC Issuers nor any Lender shall
have any fiduciary responsibilities to any Borrower or vice versa. Neither the
Agent, the Arranger, the Swing Line Lender, the LC Issuers nor any Lender
undertakes any responsibility to the Borrowers to review or inform any Borrower
of any matter in connection with any phase of the Borrowers’ business or
operations.
     9.13. CHOICE OF LAW. THE CREDIT DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
     9.14. CONSENT TO JURISDICTION. THE BORROWERS, THE AGENT, THE LC ISSUER AND
EACH LENDER EACH HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY CREDIT DOCUMENTS AND EACH
SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT, THE LC
ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY BORROWER AGAINST THE
AGENT, THE LC ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE AGENT, THE LC ISSUER
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY CREDIT DOCUMENT SHALL BE BROUGHT ONLY
IN A COURT IN CHICAGO, ILLINOIS.
     9.15. WAIVER OF JURY TRIAL. THE BORROWERS, THE AGENT, THE LC ISSUER AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY CREDIT
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
     9.16. Agent for Service of Process. Upon becoming a party hereto, each
Non-U.S. Subsidiary Borrower hereby irrevocably appoints the Parent Borrower as
its agent for service of process in any proceeding referred to in Section 9.14
of this Agreement and agrees that service of process in any such proceeding may
be made by mailing or delivering a copy thereof to it care of Parent Borrower at
its address for notices set forth in Article XIII of this Agreement.

80



--------------------------------------------------------------------------------



 



     9.17. Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from any Borrower pursuant to this Agreement in
confidence, except for disclosure (i) to other Lenders and their respective
Affiliates, (ii) to legal counsel, accountants, and other professional advisors
to that Lender or to a Transferee, (iii) to regulatory officials exercising
regulatory functions over or with respect to any Lender, (iv) to any Person as
required by law, regulation, or legal process, (v) to any Person in connection
with any legal proceeding to which that Lender is a party, and (vi) as permitted
by Section 12.4.
     9.18. USA Patriot Act Notification. The following notification is provided
to the Borrowers pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. Accordingly, when any
Borrower opens an account, the Agent and the Lenders will ask for such
Borrower’s name, tax identification number, business address, and other
information that will allow the Agent and the Lenders to identify such Borrower.
The Agent and the Lenders may also ask to see such Borrower’s legal
organizational documents or other identifying documents.
ARTICLE X: THE AGENT
     10.1. Appointment. JPMorgan is hereby appointed Agent hereunder and under
each other Credit Document, and each of the Lenders irrevocably authorizes the
Agent to act as the contractual representative of such Lender with the rights
and duties as expressly set forth herein. The Agent agrees to act as such upon
the express conditions contained in this Article X. The Agent shall not have a
fiduciary relationship in respect of any Borrower or any Lender by reason of
this Agreement.
     10.2. Powers. The Agent shall have and may exercise such powers under the
Credit Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Credit Documents to be taken by the Agent.
     10.3. General Immunity. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to any Borrower, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Credit Document or in connection herewith or therewith except
for its or their own gross negligence or willful misconduct.
     10.4. No Responsibility for Loans, Recitals, etc. Neither the Agent nor any
of its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (i) any statement, warranty or
representation made in connection with any Credit Document or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of any obligor under any Credit Document, including, without
limitation, any agreement by any Borrower to furnish information directly to
each Lender; (iii) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered to the Agent; (iv) the value,
sufficiency, creation, perfection or priority of any Lien in any collateral
security; or (v) the validity, effectiveness or genuineness of any Credit
Document or any other instrument or writing furnished in connection

81



--------------------------------------------------------------------------------



 



therewith. The Agent shall have no duty to disclose to the Lenders information
that is not required to be furnished by a Borrower to the Agent at such time,
but is voluntarily furnished by a Borrower to the Agent (either in its capacity
as Agent or in its individual capacity).
     10.5. Action on Instructions of Lenders. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Credit Document in accordance with written instructions signed by the
Required Lenders (except to the extent Section 8.3 requires the unanimous
consent of all Lenders), and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Agent shall
be fully justified in failing or refusing to take any action hereunder and under
any other Credit Document unless it shall first be indemnified to its
satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.
     10.6. Employment of Agents and Counsel. The Agent may execute any of its
duties as Agent hereunder and under any other Credit Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning all matters pertaining to the agency hereby created and its
duties hereunder and under any other Credit Document.
     10.7. Reliance on Documents; Counsel. The Agent shall be entitled to rely
upon any notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.
     10.8. Agent’s Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective
Commitments or, if the Commitments have terminated, their Outstanding Credit
Exposure (i) for any amounts not reimbursed by any Borrower for which the Agent
is entitled to reimbursement by the applicable Borrower pursuant to Section 9.7,
(ii) for any other expenses incurred by the Agent on behalf of the Lenders, in
connection with the collection and enforcement of the Credit Documents and
(iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of the Credit Documents or any other document
delivered in connection therewith or the transactions contemplated thereby, or
the enforcement of any of the terms thereof or of any such other documents,
provided that no Lender shall be liable for any of the foregoing to the extent
any of the foregoing arise from the gross negligence or willful misconduct of
the Agent. The obligations of the Lenders under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.
     10.9. Rights as a Lender. In the event the Agent is a Lender, the Agent
shall have the same rights and powers hereunder and under any other Credit
Document as any Lender and may exercise the same as though it were not the
Agent, and the term “Lender” or “Lenders” shall, at any time when the Agent is a
Lender, unless the context otherwise indicates, include the Agent in its
individual capacity. The Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Credit Document,
with the Borrowers or any of the Borrower’s Subsidiaries in which such Borrower
or such Subsidiary is not restricted hereby from engaging with any other Person.
The Agent, in its individual capacity, is not obligated to remain a Lender.

82



--------------------------------------------------------------------------------



 



     10.10. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arranger or any other
Lender and based on the financial statements prepared by the Borrowers and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Credit
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Credit Documents.
     10.11. Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Parent Borrower, such resignation to be
effective upon the appointment of a successor Agent or, if no successor Agent
has been appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. Upon any such resignation, the Required Lenders shall have
the right to appoint a successor Agent on behalf of the Lenders and the
Borrowers, with the Parent Borrower’s consent (provided such consent may not be
unreasonably withheld or delayed and provided further no such consent shall be
required if a Default shall have occurred and be continuing). If no successor
Agent shall have been so appointed by the Required Lenders or consented to by
the Parent Borrower (if such consent is required) within thirty days after the
resigning Agent’s giving notice of its intention to resign, then the resigning
Agent may appoint, on behalf of the Borrowers and the Lenders, a successor
Agent. If the Agent has resigned and no successor Agent has been appointed, the
Lenders may perform all the duties of the Agent hereunder and each Borrower
shall make all payments in respect of its respective Obligations to the
applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Agent shall be deemed to be appointed hereunder until such
successor Agent has accepted the appointment. Any such successor Agent shall be
a commercial bank having capital and retained earnings of at least $100,000,000.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Agent. Upon
the effectiveness of the resignation of the Agent, the resigning Agent shall be
discharged from its duties and obligations hereunder and under the Credit
Documents. After the effectiveness of the resignation of an Agent, the
provisions of this Article X shall continue in effect for the benefit of such
Agent in respect of any actions taken or omitted to be taken by it while it was
acting as the Agent hereunder and under the other Credit Documents.
     10.12. Agent’s Fees. The Borrowers agree to pay to the Agent and the
Lenders, for their own respective accounts, the fees agreed to by the Parent
Borrower pursuant to that certain letter agreement dated July 25, 2008, or as
otherwise agreed from time to time (it being understood and agreed that no
Non-U.S. Subsidiary Borrower shall be liable for payment of any fees determined
to be attributable to another Borrower).
     10.13. Execution of Guarantees and Collateral Documents. The Lenders, the
Swing Line Lender and the LC Issuers hereby empower and authorize the Agent to
execute and deliver to the applicable Borrower on their behalf the Parent
Guaranty, Subsidiary Guaranties, Pledge Agreement(s) and all related agreements,
documents or instruments as shall be necessary of appropriate to effect the
purposes of the Parent Guaranty, Subsidiary Guaranties and Pledge Agreement(s).
     10.14. Collateral and Guaranty Releases. The Lenders, the Swing Line Lender
and the LC Issuers hereby empower and authorize the Agent to execute and deliver
to the applicable Borrower on their behalf any agreements, documents or
instruments as shall be necessary or appropriate to effect any releases of any
entities’ liability with respect to the Parent Guaranty or any Subsidiary
Guaranty or release

83



--------------------------------------------------------------------------------



 



of any collateral pledged pursuant to any Pledge Agreement in connection with
any transactions which shall be permitted by the terms hereof or of any other
Credit Document or which shall otherwise have been approved in writing by the
Required Lenders (or, if required by the terms of Section 8.3 and Section 8.4,
all of the Lenders).
     10.15. No Duties Imposed on the Syndication Agent, Documentation Agents or
the Arranger. Except as specifically provided otherwise herein with respect to
the rights and benefits of the Arranger hereunder, none of the Persons
identified on the cover page to this Agreement, the signature pages to this
Agreement or otherwise in this Agreement as a “Syndication Agent”,
”Documentation Agent” or “Arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than if such Person
is a Lender, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Persons identified on the cover page to this Agreement,
the signature pages to this Agreement or otherwise in this Agreement as a
“Syndication Agent”, ”Documentation Agent” or “Arranger” shall have or be deemed
to have any fiduciary duty to or fiduciary relationship with any Lender. In
addition to the agreement set forth in Section 10.10, each of the Lenders
acknowledges that it has not relied, and will not rely, on any of the Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.
     10.16. Foreign Pledge Provisions.
          (a) The Parent Borrower, on its behalf and on behalf of its Domestic
Subsidiaries, and each Lender, on its behalf and on the behalf of its affiliated
Holders of Secured Obligations, hereby irrevocably constitute the Agent as the
holder of an irrevocable power of attorney (fondé de pouvoir within the meaning
of Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by the Parent Borrower or any Domestic Subsidiary on property
pursuant to the laws of the Province of Quebec to secure obligations of any
Borrower or any Subsidiary under any bond, debenture or similar title of
indebtedness issued by any Borrower or any Subsidiary in connection with this
Agreement, and agree that the Agent may act as the bondholder and mandatary with
respect to any bond, debenture or similar title of indebtedness that may be
issued by any Borrower or any Subsidiary and pledged in favor of the Holders of
Secured Obligations in connection with this Agreement. Notwithstanding the
provisions of Section 32 of the An Act respecting the special powers of legal
persons (Quebec), JPMorgan Chase Bank, N.A. as Agent may acquire and be the
holder of any bond issued by any Borrower or any Subsidiary in connection with
this Agreement (i.e., the fondé de pouvoir may acquire and hold the first bond
issued under any deed of hypothec by the Parent Borrower or any Domestic
Subsidiary).
          (b) The Agent is hereby authorized by the Parent Borrower and the
Lenders to execute and deliver any documents necessary or appropriate to create
and perfect the rights of pledge of assets governed by the laws of the
Netherlands for the benefit of the Holders of Secured Obligations including a
right of pledge with respect to the entitlements to profits, the balance left
after winding up and the voting rights of the Parent Borrower as parent of any
subsidiary of the Parent Borrower which is organized under the laws of the
Netherlands and the equity interests of which are pledged by the Parent Borrower
in connection herewith (a “Dutch Pledge”). Without prejudice to the provisions
of this Agreement and the other Credit Documents, the parties hereto acknowledge
and agree with the creation of parallel debt obligations of the Parent Borrower
as will be described in any Dutch Pledge (the “Parallel Debt”), including that
any payment received by the Agent in respect of the Parallel Debt will —
conditionally upon such payment not subsequently being avoided or reduced by
virtue of any provisions or enactments relating to bankruptcy, insolvency,
preference, liquidation or similar laws of general application — be deemed a
satisfaction of a pro rata portion of the corresponding amounts of the

84



--------------------------------------------------------------------------------



 



Obligations, and any payment to the Holders of Secured Obligations in
satisfaction of the Obligations shall conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application be deemed as satisfaction of the corresponding amount of the
Parallel Debt. The parties hereto acknowledge and agree that, for purposes of a
Dutch Pledge, any resignation by the Agent is not effective until its rights
under the Parallel Debt are assigned to the successor Agent.
          (c) The parties hereto agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) to the
creation of parallel debt obligations of the Parent Borrower under a separate
German law governed parallel debt undertaking. The Agent shall hold such
parallel debt undertaking as fiduciary agent (Treuhaender) in its own name and
for the account of the Holders of the Secured Obligations. The Agent shall
administer and hold as fiduciary agent (Treuhaender) any German law pledge
(Pfandrecht) which is created in favor of any Holder of the Secured Obligations
or otherwise transferred to any Holder of Secured Obligations due to its
accessory nature (Akzessorietaet) in its own name and on behalf of the Holders
of Secured Obligations. Each Lender, on its own behalf and on behalf of its
affiliated Holders of Secured Obligations, hereby authorizes the Agent as its
representative (Vertreter) to enter into any Credit Document governed by the
laws of Germany, to accept any pledge or other creation of any accessory
security right in relation to this Agreement and to agree to and execute on its
behalf as its representative amendments, supplements and other alterations to
any Credit Document governed by the laws of Germany and to release on behalf of
such party any Credit Document governed by the laws of Germany in accordance
with the provisions herein and/or the provisions in the relevant German law
governed Credit Document.
ARTICLE XI: SETOFF; RATABLE PAYMENTS
     11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default or Unmatured Default occurs, any
and all deposits (including all account balances, whether provisional or final
and whether or not collected or available) and any other Indebtedness at any
time held or owing by any Lender to or for the credit or account of the
applicable Borrower may be offset and applied toward the payment of the
Obligations owing to such Lender, whether or not the Obligations, or any part
hereof, shall then be due (it being understood and agreed that deposits of any
Non-U.S. Subsidiary Borrower or Indebtedness held or owing by a Lender to or for
the credit or account of any Non-U.S. Subsidiary Borrower shall be offset by
such Lender and applied only toward any Obligations incurred by or on behalf of
such Non-U.S. Subsidiary Borrower to that Lender); it being understood that, in
order to effect such setoff, any Lender may combine currencies at the
then-effective buy and sell spot rate of exchange of such Lender with respect to
such currencies.
     11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its share of any Advance (other than payments received
pursuant to Sections 3.1, 3.2 or 3.4) in a greater proportion than that received
by any other Lender, such Lender agrees, promptly upon demand, to purchase a
portion of the Loans comprising that Advance held by the other Lenders so that
after such purchase each Lender will hold its ratable proportion of Loans
comprising that Advance. If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligations or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such collateral ratably in
proportion to their Loans. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

85



--------------------------------------------------------------------------------



 



     11.3. Relations Among Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of or
(except as otherwise set forth herein with respect to the Agent) authorized to
act for or on behalf of any other Lender.
     11.4. Application of Payments. Subject to the provisions of Section 8.2 and
the provisions in this Agreement regarding the Obligations of and payments by
Non-U.S. Subsidiary Borrowers, the Agent shall, unless otherwise specified at
the direction of the Required Lenders which direction shall be consistent with
the last sentence of this Section 11.4, apply all payments and prepayments in
respect of any Obligations and all proceeds of collateral in the following
order:
          (a) first, to pay Obligations in respect of any fees, expense
reimbursements or indemnities then due to the Agent;
          (b) second, to the ratable payment of Obligations in respect of any
fees, expense reimbursements or indemnities then due to the Lenders and the LC
Issuer(s);
          (c) third, to the ratable payment of interest due in respect of Loans
and LC Obligations;
          (d) fourth, to the ratable payment or prepayment of principal
outstanding on Loans, Reimbursement Obligations and Hedging Obligations;
          (e) fifth, to provide required cash collateral, if required pursuant
to Section 2.23 and
          (f) sixth, to the ratable payment of all other Obligations.
Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the Parent Borrower, all principal payments in
respect of Loans (other than Swing Line Loans) shall be applied first, to repay
outstanding Floating Rate Loans, and then to repay outstanding Eurocurrency
Loans with those Eurocurrency Loans which have earlier expiring Interest Periods
being repaid prior to those which have later expiring Interest Periods. The
order of priority set forth in this Section 11.4 and the related provisions of
this Agreement are set forth solely to determine the rights and priorities of
the Agent, the Lenders, the LC Issuer(s) and other holders of Obligations as
among themselves. The order of priority set forth in clauses (b) through (f) of
this Section 11.4 may at any time and from time to time be changed by the
Required Lenders without necessity of notice to or consent of or approval by the
Parent Borrower, or any other Person. The order of priority set forth in clause
(a) of this Section 11.4 may be changed only with the prior written consent of
the Agent.
ARTICLE XII: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATION
     12.1. Successors and Assigns. The terms and provisions of the Parent
Borrower Credit Documents and the Non-U.S. Subsidiary Borrower Credit Documents
shall be binding upon and inure to the benefit of the Parent Borrower and the
Non-U.S. Subsidiary Borrowers, respectively, and the Lenders and their
respective successors and assigns, except that (i) neither the Parent Borrower
nor any Non-U.S. Subsidiary Borrower shall have the right to assign its rights
or obligations under the Parent Borrower Credit Documents or the Non-U.S.
Subsidiary Borrower Credit Documents, respectively, and (ii) any assignment by
any Lender must be made in compliance with Section 12.3. Notwithstanding clause
(ii) of this Section, any Lender may at any time, without the consent of the
Parent Borrower, any Non-U.S.

86



--------------------------------------------------------------------------------



 



Subsidiary Borrower or the Agent, assign all or any portion of its rights under
the Credit Documents to a Federal Reserve Bank; provided, however, that no such
assignment shall release the transferor Lender from its obligations hereunder.
The Agent may treat any Lender as the owner of the Loans made by such Lender
hereunder for all purposes hereof unless and until such payee complies with
Section 12.3 in the case of an assignment thereof or, in the case of any other
transfer, a written notice of the transfer is filed with the Agent. Any assignee
or transferee of a Loan agrees by acceptance thereof to be bound by all the
terms and provisions of the Credit Documents. Any request, authority or consent
of any Person, who at the time of making such request or giving such authority
or consent is the owner of any Loan, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Loan.
     12.2. Participation.
          12.2.1. Permitted Participants; Effect. Any Lender may, in the
ordinary course of its business and in accordance with applicable law, at any
time sell to one or more banks or other entities (“Participants”) participating
interests in any Outstanding Credit Exposure owing to such Lender, any Loans
owned by such Lender, any Commitment of such Lender or any other interest of
such Lender under the Credit Documents. In the event of any such sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Credit Documents shall remain unchanged, such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, such Lender shall remain the owner of all Loans made by it for all
purposes under the Credit Documents, all amounts payable by each Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and each Borrower, the LC Issuer and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Credit Documents except that, for
purposes of Sections 3.1, 3.2 or 3.4 hereof, the Participants shall be entitled
to the same rights as if they were Lenders provided however that no Participant
shall be entitled to receive any greater payment under Sections 3.1, 3.2 or 3.4
than the Lender would have been entitled to receive with respect to the rights
participated.
          12.2.2. Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Credit Documents, other than any such amendment,
modification or waiver which requires the unanimous consent of the Lenders under
Section 8.3 and Section 8.4.
          12.2.3. Benefit of Setoff. Each Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Credit Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Credit Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.
     12.3. Assignments.
          12.3.1. Permitted Assignments. Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time assign to one
or more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Credit Documents; provided, that, unless the assignment is
to another Lender, an Affiliate of a Lender or an Approved Fund and except as

87



--------------------------------------------------------------------------------



 



the Agent and the Parent Borrower shall otherwise agree, each such assignment
shall be in the minimum principal amount of not less than the lesser of (i)
$5,000,000 in the case of a Revolving Loan Commitment or $1,000,000 in the case
of a Term Loan and (ii) the amount of such Lender’s Commitments or Loans as of
the proposed date of such assignment, and each such assignment shall be of a
constant, and not a varying, percentage of the assigning Lender’s rights and
obligations under this Agreement and the assignment shall cover the same
percentage of such Lender’s commitment, Loans and interest in Facility LCs
(provided that this clause shall not be construed to prohibit the assignment of
a part or all of the assigning Lender’s rights and obligations in respect of one
Facility and not the other Facility). Each such assignment shall be
substantially in the form of Exhibit I hereto or in such other form as may be
agreed to by the Agent and the parties thereto. The consent of the Parent
Borrower shall be required prior to an assignment becoming effective with
respect to a Purchaser which is not a Lender, an Affiliate of a Lender or an
Approved Fund (which consent may not be unreasonably withheld); provided, that
if (i) a Default has occurred and is continuing or (ii) the assignment is
pursuant to the physical settlement of credit derivative transactions, the
consent of the Parent Borrower shall not be required. The consent of the Agent
(not to be unreasonably withheld) shall be required prior to an assignment
becoming effective; provided that no consent of the Agent shall be required for
an assignment of all or any portion of the Term Loan to a Lender, an Affiliate
of a Lender or an Approved Fund.
          12.3.2. Effect; Effective Date. Upon Purchaser’s (i) delivery to the
Agent of a notice of assignment, substantially in the form attached as Exhibit
“A” to Exhibit I hereto (a “Notice of Assignment”), together with any consents
required by Section 12.3.1, and (ii) payment of a $3,500 fee (except in the case
of an assignment from a Lender to its Affiliate or Approved Fund) to the Agent
for processing such assignment, such assignment shall become effective on the
effective date specified in such Notice of Assignment. On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Lender party to this Agreement and any other Credit Document executed by the
Lenders and shall have all the rights and obligations of a Lender under the
Credit Documents, to the same extent as if it were an original party hereto, and
no further consent or action by any Borrower, the Lenders, the LC Issuer or the
Agent shall be required to release the transferor Lender with respect to the
percentage of the Aggregate Revolving Loan Commitment and Outstanding Credit
Exposure assigned to such Purchaser (and, in the case of an assignment covering
all of the transferor Lender’s rights and obligations under this Agreement, such
transferor Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 3.1, 3.2, 3.4 and 9.7). Upon the
consummation of any assignment to a Purchaser pursuant to this Section 12.3.2,
the transferor Lender, the Agent and the Borrowers shall make appropriate
arrangements so that, to the extent promissory notes have been issued to
evidence any of the transferred Loans, replacement promissory notes are issued
to the transferor Lender and a new promissory notes or, as appropriate,
replacement promissory notes are issued to such Purchaser, in each case in
principal amounts reflecting their Commitment, as adjusted pursuant to such
assignment. Upon the Purchaser’s receipt of new or replacement promissory notes,
the transferor Lender shall return its old promissory notes to the applicable
Borrower appropriately legended.
          12.3.3. Register. The Agent shall maintain at its address referred to
in Section 13.1 a copy of each assignment delivered to and accepted by it
pursuant to this Section 12.3 and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitments of and
principal amount of the Loans owing to, each Lender from time to time and
whether such Lender is an original Lender or the assignee of another Lender
pursuant to an assignment under this Section 12.3. The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
each Borrower, the Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by any Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

88



--------------------------------------------------------------------------------



 



     12.4. Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Credit Documents by operation of law (each a “Transferee”) and
any prospective Transferee, or to any direct, indirect, actual or prospective
counterparty (and its advisors) to any swap, derivative or securitization
transaction related to the obligations under this Agreement, any and all
information in such Lender’s possession concerning the creditworthiness of the
Parent Borrower and its Subsidiaries; provided, that each Transferee,
prospective Transferee and such counterparties and advisors agree to be bound by
Section 9.17 of this Agreement.
     12.5. Tax Treatment. If any interest in any Credit Document is transferred
to any Transferee which is organized under the laws of any jurisdiction other
than the United States or any State thereof, the transferor Lender shall cause
such Transferee, concurrently with the effectiveness of such transfer, to comply
with the provisions of Section 2.22.
ARTICLE XIII: NOTICES
     13.1. Giving Notice. Except as otherwise permitted by Section 2.13 with
respect to borrowing notices, all notices and other communications provided to
any party hereto under this Agreement or any other Credit Document shall be
given either in writing or by facsimile and addressed or delivered to such party
at its address or facsimile number, as the case may be, set forth below its
signature hereto or at such other address or facsimile number as may be
designated by such party in a notice to the other parties. Any notice, if mailed
and properly addressed with postage prepaid, shall be deemed given when
received; any notice, if properly transmitted by facsimile, shall be deemed
given when transmitted.
     13.2. Change of Address. Each Borrower, the Agent, the LC Issuer and any
Lender may each change the address and/or facsimile number for service of notice
upon it by a notice in writing to the other parties hereto.
ARTICLE XIV: COUNTERPARTS
     This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Agent, the LC Issuer
and the Lenders and each party has notified the Agent by facsimile or telephone,
that it has taken such action.
[Signature Pages Follow]

89



--------------------------------------------------------------------------------



 



SCHEDULE 1(a)
TO
CREDIT AGREEMENT
Revolving Loan Commitments, Term Loan Dollar Tranche Commitments
and Term Loan Euro Tranche Commitments

                              Revolving Loan   Term Loan Dollar   Term Loan Euro
Lender   Commitment   Tranche Commitment   Tranche Commitment
JPMorgan Chase Bank, N.A.
  $ 41,641,791     $ 19,179,104     € 16,119,404  
Bank of America, N.A.
  $ 32,388,060     $ 18,805,970     € 12,537,313  
Mizuho Corporate Bank, Ltd.
  $ 26,373,134     $ 15,313,433     € 10,208,955  
U.S. Bank, National Association
  $ 26,373,134     $ 15,313,433     € 10,208,955  
Bayerische Hypo-und Vereinsbank AG, New York Branch
  $ 22,671,642     $ 13,164,179     € 8,776,119  
National City Bank
  $ 22,671,642     $ 13,164,179     € 8,776,119  
Scotiabanc Inc.
  $ 22,671,642     $ 13,164,179     € 8,776,119  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 22,671,642     $ 13,164,179     € 8,776,119  
Nordea Bank Finland plc
  $ 16,194,030     $ 9,402,985     € 6,268,657  
RBS Citizens, N.A.
  $ 16,194,030     $ 9,402,985     € 6,268,657  
Wells Fargo Bank, N.A.
  $ 16,194,030     $ 9,402,985     € 6,268,657  
Branch Banking & Trust Company
  $ 11,567,164     $ 6,716,418     € 4,477,612  
HSBC Bank USA, N.A.
  $ 6,940,298     $ 4,029,851     € 2,686,567  
HSBC Bank plc
  $ 4,626,866     $ 2,686,567     € 1,791,045  
Key Bank National Association
  $ 11,567,164     $ 6,716,418     € 4,477,612  
The Northern Trust Company
  $ 9,253,731     $ 5,373,135     € 3,582,090  
Chang Hwa Commercial Bank, Ltd.
    —     $ 5,000,000          
Total
  $ 310,000,000     $ 180,000,000     € 120,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 1(b)
TO
CREDIT AGREEMENT
Mandatory Cost

1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   2.   On the first day of each Interest Period (or
as soon as possible thereafter) the Agent shall calculate, as a percentage rate,
a rate (the “Associated Costs Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.   3.   The Associated
Costs Rate for any Lender lending from a Facility Office in a Participating
Member State will be the percentage notified by that Lender to the Agent. This
percentage will be certified by that Lender in its notice to the Agent to be its
reasonable determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.   4.   The Associated Costs Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Agent as follows:

  (a)   in relation to a Loan in Pounds Sterling:

  (EQUATION) [c47131c4713102.gif]   per cent. per annum

  (b)   in relation to a Loan in any currency other than Pounds Sterling:

  (EQUATION) [c47131c4713103.gif]   per cent. per annum

    Where:

  A   is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     B   is the percentage rate of interest
(excluding the Applicable Margin and the Mandatory Cost and, if the Loan is an
Unpaid Sum, the additional rate of interest specified in Section 2.13(c) payable
for the relevant Interest Period on the Loan.

 



--------------------------------------------------------------------------------



 



  C   is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.     D   is the percentage rate per annum payable by the
Bank of England to the Agent on interest bearing Special Deposits.     E   is
designed to compensate Lenders for amounts payable under the Fees Rules and is
calculated by the Agent as being the average of the most recent rates of charge
supplied by the Reference Banks to the Agent pursuant to paragraph 7 below and
expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Facility Office” means
the office or offices notified by a Lender to the Agent in writing on or before
the date it becomes a Lender (or, following that date, by not less than five
Business Days’ written notice) as the office or offices through which it will
perform its obligations under this Agreement.     (c)   “Fees Rules” means the
rules on periodic fees contained in the FSA Supervision Manual or such other law
or regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;     (d)   “Fee Tariffs” means the fee
tariffs specified in the Fees Rules under the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fees Rules but taking into account any applicable discount rate);     (e)  
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.    
(f)   “Reference Banks” means, in relation to Mandatory Cost, the principal
London offices of JPMorgan Chase Bank, N.A.     (g)   “Tariff Base” has the
meaning given to it in, and will be calculated in accordance with, the Fees
Rules.     (h)   “Unpaid Sum” means any sum due and payable but unpaid by the
relevant Borrower under the Loan Documents.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 



--------------------------------------------------------------------------------



 



7.   If requested by the Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Agent, the rate of charge payable by that Reference Bank to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Reference Bank as being the average of the Fee Tariffs applicable to
that Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of that Reference Bank.   8.   Each Lender shall
supply any information required by the Agent for the purpose of calculating its
Associated Costs Rate. In particular, but without limitation, each Lender shall
supply the following information on or prior to the date on which it becomes a
Lender:

  (i)   the jurisdiction of its Facility Office; and     (j)   any other
information that the Agent may reasonably require for such purpose.

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

9.   The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Agent to the contrary, each Lender’s obligations in relation to cash ratio
deposits and Special Deposits are the same as those of a typical bank from its
jurisdiction of incorporation with a Facility Office in the same jurisdiction as
its Facility Office.   10.   The Agent shall have no liability to any person if
such determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.   11.   The Agent shall distribute the
additional amounts received as a result of the Mandatory Cost to the Lenders on
the basis of the Associated Costs Rate for each Lender based on the information
provided by each Lender and each Reference Bank pursuant to paragraphs 3, 7 and
8 above.   12.   Any determination by the Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

The Agent may from time to time, after consultation with the relevant Borrower
and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank

 



--------------------------------------------------------------------------------



 



(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 